Exhibit 10.1

 

Execution Version

 

 

SECOND AMENDED AND RESTATED REVOLVING AND TERM CREDIT
AGREEMENT

DATED AS OF SEPTEMBER 14, 2012

 

 

AMONG

 

FORESTAR (USA) REAL ESTATE GROUP INC.,

as Borrower,

 

FORESTAR GROUP INC.

AND

THE WHOLLY OWNED SUBSIDIARIES

OF BORROWER SIGNATORY HERETO,

as Guarantors,

 

AND

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender, Swing Line Lender and Agent

 

 

AND

 

THE OTHER LENDERS WHICH MAY BECOME

PARTIES TO THIS AGREEMENT

 

AND

 

KEYBANC CAPITAL MARKETS

as Sole Arranger and Sole Book Runner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

§1.

DEFINITIONS AND RULES OF INTERPRETATION

2

 

§1.1

Definitions

2

 

§1.2

Rules of Interpretation

34

 

 

 

 

§2.

LOANS AND LETTERS OF CREDIT

34

 

§2.1

Commitment to Lend

34

 

§2.2

Notes

37

 

§2.3

Interest on Loans

38

 

§2.4

Unused Facility Fee

38

 

§2.5

Reduction and Termination of Revolving Commitment

39

 

§2.6

Requests for Loans

39

 

§2.7

Funds for Loans

40

 

§2.8

Use of Proceeds

41

 

§2.9

Increase in Commitments

41

 

§2.10

Letters of Credit

42

 

 

 

 

§3.

REPAYMENT AND PREPAYMENT OF THE LOANS

45

 

§3.1

Stated Maturity; Extension Option

45

 

§3.2

Mandatory Prepayments

46

 

§3.3

Optional Prepayments

47

 

§3.4

Partial Prepayments

47

 

§3.5

Effect of Prepayments

47

 

 

 

 

§4.

CERTAIN GENERAL PROVISIONS

48

 

§4.1

Conversion Options; Number of LIBOR Contracts

48

 

§4.2

Certain Fees

48

 

§4.3

Letter of Credit Fees

49

 

§4.4

Funds for Payments

49

 

§4.5

Computations

50

 

§4.6

Inability to Determine LIBOR Rate

50

 

§4.7

Illegality

51

 

§4.8

Additional Interest

51

 

§4.9

Additional Costs, Etc.

51

 

§4.10

Capital Adequacy

53

 

§4.11

Indemnity by Borrower

53

 

§4.12

Interest on Overdue Amounts; Late Charge

53

 

§4.13

Certificate

54

 

§4.14

Limitation on Interest

54

 

 

 

 

§5.

COLLATERAL SECURITY; RELEASES

54

 

§5.1

Collateral

54

 

§5.2

Appraisals; Evaluations; Adjusted Value

55

 

§5.3

Release of Mortgaged Property

57

 

§5.4

Additional Mineral Rights Leases

58

 

§5.5

Addition of Negative Pledge Properties to the Borrowing Base Assets

59

 

--------------------------------------------------------------------------------


 

 

§5.6

Operating Account

60

 

§5.7

Advance Account

60

 

§5.8

Credo Mortgaged Properties; Credo Reserves Component

61

 

 

 

 

§6.

REPRESENTATIONS AND WARRANTIES

61

 

§6.1

Corporate Authority, Etc.

62

 

§6.2

Approvals

63

 

§6.3

Title to Properties; Leases

63

 

§6.4

Financial Statements

63

 

§6.5

No Material Changes

63

 

§6.6

Franchises, Patents, Copyrights, Etc.

64

 

§6.7

Litigation

64

 

§6.8

No Materially Adverse Contracts, Etc.

64

 

§6.9

Compliance with Organizational Documents, Other Instruments, Laws, Etc.

64

 

§6.10

Tax Status

64

 

§6.11

No Event of Default

65

 

§6.12

Investment Company Act

65

 

§6.13

Credo Oil and Gas Properties

65

 

§6.14

Setoff, Etc.

67

 

§6.15

Certain Transactions

67

 

§6.16

Employee Benefit Plans

67

 

§6.17

Regulations T, U and X

67

 

§6.18

Environmental Compliance

68

 

§6.19

Loan Documents

69

 

§6.20

Mortgaged Properties and Negative Pledge Properties

70

 

§6.21

Representations and Warranties Regarding Credo Acquisition

71

 

§6.22

Brokers

72

 

§6.23

Ownership

72

 

§6.24

OFAC

72

 

§6.25

No Fraudulent Intent

73

 

§6.26

Transaction in Best Interests of Loan Parties; Consideration

73

 

§6.27

Solvency

73

 

§6.28

No Bankruptcy Filing

73

 

§6.29

Other Debt

73

 

§6.30

Mineral Rights Leases

74

 

 

 

 

§7.

AFFIRMATIVE COVENANTS OF LOAN PARTIES

74

 

§7.1

Punctual Payment

74

 

§7.2

Maintenance of Office

74

 

§7.3

Records and Accounts

74

 

§7.4

Financial Statements, Certificates and Information

75

 

§7.5

Notices

77

 

§7.6

Existence; Maintenance of Properties

78

 

§7.7

Insurance

79

 

§7.8

Taxes

80

 

ii

--------------------------------------------------------------------------------


 

 

§7.9

Inspection of Mortgaged Properties, Negative Pledge Properties and Books

80

 

§7.10

Compliance with Laws, Contracts, Licenses, and Permits

80

 

§7.11

Sweep of Certain Funds in Operating Accounts of Loan Parties and Subsidiaries

81

 

§7.12

Further Assurances

81

 

§7.13

Project Approvals

81

 

§7.14

Timber Affirmative Covenants

81

 

§7.15

Plan Assets

82

 

§7.16

[RESERVED]

82

 

§7.17

Business Operations

83

 

§7.18

Registered Servicemark

83

 

§7.19

Mineral Activities

83

 

§7.20

More Restrictive Agreements

84

 

§7.21

Additional Subsidiaries; Additional Guarantors

85

 

§7.22

Future Advances Tax Payment

85

 

 

 

 

§8.

CERTAIN NEGATIVE COVENANTS OF LOAN PARTIES

85

 

§8.1

Restrictions on Indebtedness

85

 

§8.2

Restrictions on Liens, Etc.

88

 

§8.3

Restrictions on Investments

90

 

§8.4

Merger, Consolidation

92

 

§8.5

Sale and Leaseback

93

 

§8.6

Compliance with Environmental Laws

93

 

§8.7

Distributions

94

 

§8.8

Asset Sales

95

 

§8.9

[RESERVED]

97

 

§8.10

Restriction on Prepayment of Indebtedness

97

 

§8.11

[RESERVED]

97

 

§8.12

Negative Pledges, Restrictive Agreements, etc.

97

 

§8.13

Organizational Documents

98

 

§8.14

Affiliate Transactions

98

 

§8.15

Management Fees, Expenses, etc.

99

 

§8.16

Deposit Account Control Agreements

99

 

§8.17

[RESERVED]

99

 

§8.18

Modification of Certain Agreements

99

 

 

 

 

§9.

FINANCIAL COVENANTS OF BORROWER

99

 

§9.1

Corporate Financial Covenants of Loan Parties

100

 

§9.2

Borrowing Base Covenants

100

 

§9.3

Value to Commitment

101

 

 

 

 

§10.

CLOSING CONDITIONS

101

 

§10.1

Loan Documents

101

 

§10.2

Certified Copies of Organizational Documents

101

 

§10.3

Resolutions

101

 

§10.4

Incumbency Certificate; Authorized Signers

102

 

iii

--------------------------------------------------------------------------------


 

 

§10.5

Opinion of Counsel

102

 

§10.6

Payment of Fees

102

 

§10.7

Insurance

102

 

§10.8

Performance; No Default

102

 

§10.9

Representations and Warranties

102

 

§10.10

Proceedings and Documents

102

 

§10.11

Mortgaged Property Documents

103

 

§10.12

Surveys and Title Policies

103

 

§10.13

Compliance Certificate

103

 

§10.14

Other Documents

103

 

§10.15

No Condemnation/Taking

103

 

§10.16

No Litigation

104

 

§10.17

Other

104

 

 

 

 

§11.

CONDITIONS TO ALL BORROWINGS AND LETTERS OF CREDIT

104

 

§11.1

Representations True; No Default

104

 

§11.2

No Legal Impediment

104

 

§11.3

Borrowing Documents

104

 

 

 

 

§12.

EVENTS OF DEFAULT; ACCELERATION; ETC.

105

 

§12.1

Events of Default and Acceleration

105

 

§12.2

Limitation of Cure Periods

107

 

§12.3

Termination of Commitments

108

 

§12.4

Remedies

108

 

§12.5

Distribution of Collateral Proceeds

108

 

 

 

 

§13.

SETOFF

109

 

 

 

§14.

THE AGENT

110

 

§14.1

Authorization

110

 

§14.2

Employees and Agents

110

 

§14.3

No Liability

111

 

§14.4

No Representations

111

 

§14.5

Payments

112

 

§14.6

Holders of Notes

113

 

§14.7

Indemnity

113

 

§14.8

Agent as Lender

114

 

§14.9

Resignation

114

 

§14.10

Duties in the Case of Enforcement

115

 

§14.11

Request for Agent Action

115

 

§14.12

Removal of Agent

115

 

§14.13

Bankruptcy

116

 

 

 

 

§15.

EXPENSES

116

 

 

 

 

§16.

INDEMNIFICATION

117

 

 

 

 

§17.

SURVIVAL OF COVENANTS, ETC

118

 

iv

--------------------------------------------------------------------------------


 

§18.

ASSIGNMENT AND PARTICIPATION

118

 

§18.1

Conditions to Assignment by Lenders

118

 

§18.2

Register

120

 

§18.3

New Notes

120

 

§18.4

Participations

121

 

§18.5

Pledge by Lender

121

 

§18.6

No Assignment by Borrower

121

 

§18.7

Cooperation; Disclosure

121

 

§18.8

Mandatory Assignment

122

 

§18.9

Co-Agents

123

 

§18.10

Treatment of Certain Information; Confidentiality

123

 

§18.11

Withholding Tax

123

 

 

 

 

§19.

NOTICES

125

 

 

 

 

§20.

RELATIONSHIP

127

 

 

 

 

§21.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

127

 

 

 

 

§22.

HEADINGS

127

 

 

 

 

§23.

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

128

 

 

 

 

§24.

ENTIRE AGREEMENT, ETC.

129

 

 

 

 

§25.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

129

 

 

 

 

§26.

DEALINGS WITH THE BORROWER

129

 

 

 

 

§27.

CONSENTS, AMENDMENTS, WAIVERS, ETC.

129

 

 

 

 

§28.

SEVERABILITY

132

 

 

 

 

§29.

NO UNWRITTEN AGREEMENTS

132

 

 

 

 

§30.

ACKNOWLEDGMENT OF INDEMNITY OBLIGATIONS

132

 

 

 

 

§31.

REPLACEMENT OF NOTES

132

 

 

 

 

§32.

TIME IS OF THE ESSENCE

132

 

 

 

 

§33.

RIGHTS OF THIRD PARTIES

133

 

 

 

 

§34.

GUARANTY

133

 

§34.1

The Guaranty

133

 

§34.2

Obligations Unconditional

134

 

§34.3

Reinstatement

135

 

§34.4

Certain Waivers

135

 

§34.5

Remedies

135

 

v

--------------------------------------------------------------------------------


 

 

§34.6

Rights of Contribution

136

 

§34.7

Guaranty of Payment; Continuing Guaranty

136

 

§34.8

Special Provisions Applicable to Guarantors

136

 

 

 

 

§35.

EFFECTIVENESS OF AMENDMENT AND RESTATEMENT; NO NOVATION

137

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

Form of Revolving Loan Note

Exhibit A-2

Form of Term Loan Note

Exhibit A-3

Form of Swing Line Note

Exhibit B

Form of Compliance Certificate

Exhibit C

Form of Assignment and Assumption Agreement

Exhibit D-1

Form of Request for Loan

Exhibit D-2

Form of Request for Swing Line Loan

Exhibit E

Form of Borrowing Base Certificate

Exhibit F

Patriot Act and OFAC Transferee and Assignee Identifying Information Form

Exhibit G

Form of Letter of Credit Request

Exhibit H

Form of Joinder Agreement (Guarantor)

Exhibit I

Form of Officer’s Certificate

Schedule 1.1

Lenders and Commitments

Schedule 2

Mortgaged Property Documents

Schedule 3

Mortgaged Properties

Schedule 4

Reserved

Schedule 5

Timberland

Schedule 6

High Value Timberland

Schedule 7

Raw Entitled Land

Schedule 8

Entitled Land Under Development

Schedule 9

Non-Appraised Entitled Land

Schedule 10

Reserved

Schedule 11

Excluded Subsidiaries as of Closing Date

Schedule 6.7

Litigation

Schedule 6.10

Open Audit Periods

Schedule 6.13(a)

Specific Disclosures for Credo Oil and Gas Properties

Schedule 6.15

Transactions with Affiliates

Schedule 6.20(f)

Unresolved Real Estate Claims or Disputes

Schedule 6.20(g)

Material Real Estate Agreements

Schedule 8.2

Permitted Liens

Schedule 8.3

Investments

 

vi

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED

REVOLVING AND TERM CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED REVOLVING AND TERM CREDIT AGREEMENT (this
“Agreement”) is made the 14th day of September, 2012, by and among FORESTAR
(USA) REAL ESTATE GROUP INC., a Delaware corporation, as borrower (“Borrower”),
having its principal place of business at 6300 Bee Cave Road, Building Two,
Suite 500, Austin, Texas 78746, FORESTAR GROUP INC., a Delaware corporation
(“Forestar Group”), and the wholly owned, direct and indirect Subsidiaries of
Borrower now or hereafter signatory hereto, as guarantors (collectively with
Forestar Group, “Guarantors”), KEYBANK NATIONAL ASSOCIATION, a national banking
association (“KeyBank”), as Swing Line Lender, and with the other lending
institutions that are or may become parties hereto pursuant to §18 as lenders
(“Lenders”), KEYBANK NATIONAL ASSOCIATION, as administrative agent (“Agent”) for
itself and the other Lenders, and KEYBANC CAPITAL MARKETS, as sole arranger and
sole bookrunner.

 

RECITALS

 

WHEREAS, Borrower, Guarantors, Agent and certain of the Lenders previously
entered into a Revolving and Term Credit Agreement dated as of December 14,
2007, as amended by that certain First Amendment to Revolving and Term Credit
Agreement and Other Loan Documents dated as of March 12, 2008, that certain
Second Amendment to Revolving and Term Credit Agreement dated as of July 16,
2009, as amended and restated by that certain Amended and Restated Revolving and
Term Credit Agreement dated as of August 6, 2010, as amended by that certain
First Amendment to Amended and Restated Revolving and Term Credit Agreement
dated as of May 6, 2011, and that certain Second Amendment to Amended and
Restated Revolving and Term Credit Agreement dated as of September 30, 2011
(collectively, the “Original Credit Agreement”) pursuant to which the Lenders
party thereto extended certain financial accommodations to Borrower;

 

WHEREAS, Borrower has requested that Lenders continue to make available to it a
revolving credit facility and a term loan facility;

 

WHEREAS, the Revolving Lenders (as hereinafter defined) are willing to make such
revolving credit facility available to Borrower, which will include a Swing Line
Commitment (as hereinafter defined) and a letter of credit sub-facility, and the
Term Lenders (as hereinafter defined) are willing to make such term loan
facility available to Borrower, all upon the terms and conditions contained
herein;

 

WHEREAS, in order to make such Loans, Borrower, Agent and Lenders have agreed to
amend and restate the Original Credit Agreement in its entirety as set forth
herein;

 

NOW, THEREFORE, in consideration of the recitals herein and the mutual covenants
and agreements contained herein, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

§1.          DEFINITIONS AND RULES OF INTERPRETATION

 

§1.1         Definitions

 

The following terms shall have the meanings set forth in this §1 or elsewhere in
the provisions of this Agreement referred to below:

 

Acquisition Expenditures.  The amount of any hard and soft costs incurred by any
Loan Party, any of their respective Subsidiaries and any of the Joint Ventures
in connection with the acquisition of unimproved Real Estate (excluding Oil and
Gas Properties), including the purchase price thereof, and reasonable and
customary, out-of-pocket transactional costs and expenses paid by any Loan Party
in connection with such acquisition, for which such Loan Party shall provide or
cause to be provided to Agent, upon Agent’s request from time to time, invoices,
settlement statements and other supporting documentation in respect thereof (and
which, with respect to any Real Estate included in the Borrowing Base Assets,
have otherwise been properly accounted for by such Loan Party in the Borrowing
Base Certificates submitted to Agent), but excluding therefrom general
administrative and overhead costs and Development Expenditures.

 

Adjusted Asset Value.  For the Loan Parties, as of any date of determination,
the sum of the following, without duplication: (a) the aggregate amount of
unrestricted cash and cash equivalents; (b) the Timberland Value; (c) the High
Value Timberland Amount; (d) the Raw Entitled Land Value; (e) the Entitled Land
Under Development Value; (f) the Non-Appraised Entitled Land Value; (g) the
Mineral Business Enterprise Value; (h) the SIDR Reimbursements Value; (i) the
Cibolo Resort SIDHT Value; (j) all other Real Estate owned by the Loan Parties,
valued at book value without regard to any Indebtedness; (k) all assets held by
Joint Ventures, valued at book value without regard to any Indebtedness at the
Joint Venture level, provided however, that only the Loan Parties’ respective
pro rata share of such Joint Venture assets shall be taken into account for
purposes of this definition; and (l) after the Credo Acquisition, the Credo
Assets Value.  Notwithstanding anything to the contrary contained in this
definition, in the event Borrower requests that Agent order and review an
Appraisal of any assets described in clauses (j) or (k) of this definition, then
such assets shall be valued at the lower of book value or appraised value as set
forth in such Appraisal.

 

Advance Account.  The account established with Agent pursuant to §5.7.

 

Advance Rate Costs Value.  As of any date of determination, an amount equal to
fifty percent (50%) of Credo Costs as of such date.

 

Advance Rate Reserves Value.  As of any date of determination, an amount equal
to the sum of (i) sixty percent (60%) of the PDP Reserves Value, plus
(ii) twenty-five percent (25%) of the PDNP Reserves Value, plus (iii) ten
percent (10%) of the PUD Reserves Value; provided, however, that the portion of
the Advance Rate Reserves Value accounted for under clauses (ii) and
(iii) combined may not exceed twenty-five percent (25%) of the Advance Rate
Reserves Value.

 

Affected Lender.  See §18.8.

 

2

--------------------------------------------------------------------------------


 

Affiliates.  As applied to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person.  For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), as
applied to any Person, means (a) the possession, directly or indirectly, of the
power to vote fifty percent (50%) or more of the stock, shares, voting trust
certificates, beneficial interests, partnership interests, member interests or
other interests having voting power for the election of directors of such Person
or otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise, or (b) the ownership of (i) a general partnership interest, (ii) a
managing member’s interest in a limited liability company or (iii) a limited
partnership interest or preferred stock (or other ownership interest)
representing fifty percent (50%) or more of the outstanding limited or general
partnership interests, preferred stock or other ownership interests of such
Person.  In no event shall Agent or any Lender be deemed an Affiliate of any
Loan Party.

 

Agent.  KeyBank, acting as Administrative Agent for itself and the other
Lenders, its successors and assigns.

 

Agent’s Office.  Agent’s office located at 127 Public Square, Cleveland, Ohio
44114, or at such other location as Agent may designate from time to time by
notice to Borrower and the other Lenders.

 

Agent’s Special Counsel. Bryan Cave LLP or such other counsel as may be selected
by Agent.

 

Agreement.  This Second Amended and Restated Revolving and Term Credit
Agreement, including the Schedules and Exhibits hereto.

 

Agreement Regarding Fees.  The fee letter agreement dated as of September 12,
2012, among Agent, Arranger and Borrower regarding certain fees payable by
Borrower in connection with this Agreement.

 

Applicable Approval Percentage.  For purposes of the definitions of Required
Lenders and Requisite Class Lenders, the Applicable Approval Percentage shall be
either (i) sixty-six and two-thirds percent (66-2/3%) in connection with any
amendment, consent or waiver relating to the provisions of §5, §8, §9 or §12
(including applicable definitions), and (ii) in all other cases, fifty percent
(50%).

 

Appraisal.

 

(A)     With respect to certain Real Estate, an appraisal of the value of
certain Real Estate as described herein determined on a fair market value basis,
performed by an independent MAI appraiser selected by Agent who is not an
employee of Borrower, Agent or a Lender, the form and substance of each such
appraisal and the identity of the appraiser to be in accordance with laws and
policies (both regulatory and internal) applicable to Lenders and otherwise
acceptable to Agent; and

 

3

--------------------------------------------------------------------------------


 

(B)      With respect to the Cibolo Resort SIDHT and the SIDR Reimbursements, an
appraisal of the value of each asset on a fair market value basis, performed by
an appraiser selected by Agent who is not an employee of Borrower, Agent or a
Lender, the form and substance of each such appraisal and the identity of the
appraiser to be in accordance with laws and policies (both regulatory and
internal) applicable to Lenders and otherwise acceptable to Agent.

 

Arranger.  KeyBanc Capital Markets.

 

Assignment and Assumption Agreement.  See §18.1.

 

Assignment of Cibolo Resort SIDHT.  The Collateral Assignment of Economic
Development Agreement, dated as of even date herewith, from Borrower in favor of
Agent, as the same may be amended, restated, supplemented, consolidated or
otherwise modified from time to time, pursuant to which there shall be granted
to Agent for the benefit of Lenders a security interest in the Cibolo Resort
SIDHT, such assignment to be in form and substance satisfactory to Agent.

 

Assignment of Leases and Rents.  The Second Amended and Restated Assignment of
Leases and Rents, dated as of even date herewith, from Borrower in favor of
Agent, as the same may be amended, restated, supplemented, consolidated or
otherwise modified from time to time, pursuant to which there shall be granted
to Agent for the benefit of Lenders a security interest in the interest of
Borrower as lessor with respect to all Leases (including Timber leases) of all
or any part of the Real Estate owned by Borrower, such assignment to be in form
and substance satisfactory to Agent.

 

Assignment of Mineral Rights Leases.  Collectively, the Second Amended and
Restated Assignment of Leases and Rents, dated as of even date herewith, from
Forestar Minerals LP, and the Amended and Restated Assignment of Leases and
Rents, dated as of even date herewith, from Forestar Oil & Gas LLC, in favor of
Agent, and any other assignment of Mineral Rights Leases hereafter entered into
from time to time by any other Loan Party (including, without limitation, the
Credo Entities) as security for the Obligations, as any and all of the same may
be amended, restated, supplemented, consolidated or otherwise modified from time
to time, pursuant to which there shall be granted to Agent for the benefit of
Lenders a security interest in the interest of Forestar Minerals LP, Forestar
Oil & Gas LLC or such other Loan Party, as applicable, with respect to all
Mineral Rights Leases, each such assignment to be in form and substance
satisfactory to Agent.

 

Assignment of Rights to Joint Venture Distributions.  The Second Amended and
Restated Assignment and Security Agreement regarding Joint Venture Distributions
dated as of the Closing Date, executed by and among the Loan Parties that from
time to time own Equity Interests in any Majority-Owned Joint Venture, in favor
of Agent for the benefit of Agent and Lenders.

 

Assignment of SIDR Reimbursements.  The Collateral Assignment of Public
Improvement Financing Agreement, dated as of even date herewith, from Borrower
in favor of Agent, as the same may be amended, restated, supplemented,
consolidated or otherwise modified from time to time, pursuant to which there
shall be granted to Agent for the benefit of Lenders a

 

4

--------------------------------------------------------------------------------


 

security interest in the SIDR Reimbursements, such assignment to be in form and
substance satisfactory to Agent.

 

Available Liquidity.  As of any date of determination, an amount equal to the
sum of (a) the amount available for drawing under the Revolving Commitment
(subject to pro forma compliance with all covenants, including, without
limitation, §9.2(b)) plus (b) unrestricted cash plus (c) Cash Equivalents which
are not pledged or encumbered and the use of which is not restricted by the
terms of any agreement.

 

Balance Sheet Date.  December 31, 2011.

 

Base Rate.  The term Base Rate shall mean, for any day, a fluctuating interest
rate per annum as shall be in effect from time to time which rate per annum
shall at all times be equal to the greatest of:  (i) the rate of interest
established by KeyBank from time to time as its “prime rate” whether or not
publicly announced, which interest rate may or may not be the lowest rate
charged by it for commercial loans or other extensions of credit; (ii) the
Federal Funds Effective Rate in effect from time to time, determined one
Business Day in arrears, plus ½ of one percent (0.5%) per annum; or (iii) the
then-applicable LIBOR Rate for a one (1) month Interest Period, plus one percent
(1.0%) per annum.

 

Base Rate Loans.  Those Loans bearing interest by reference to the Base Rate.

 

Base Rate Spread.  The per annum rate of three percent (3%).

 

Basel III.  See §4.9.

 

Bond Indebtedness.  Indebtedness in the form of bonds or notes issued by a Loan
Party (and any guaranties in respect thereof by Forestar Group or any Subsidiary
of Forestar Group) including Convertible Bond Indebtedness.

 

Borrower.  As defined in the preamble hereto.

 

Borrower’s Knowledge or Knowledge.  The actual knowledge of the chief executive
officer, Principal Financial Officer, chief financial officer (if different from
the Principal Financial Officer), general counsel or vice-president-land
management of Borrower, after having conducted a reasonable investigation and
inquiry thereof; provided, however, the foregoing shall not be deemed to require
Borrower to obtain any written environmental site assessment reports.

 

Borrowing Base.  As of any date of determination, the sum of the following
percentages of the Borrowing Base Assets:

 

(a)                                  forty-five percent (45%) of Timberland
Value; plus

(b)                                 thirty-five percent (35%) of High Value
Timberland Amount; plus

(c)                                  forty percent (40%) of Raw Entitled Land
Value; plus

(d)                                 forty-five percent (45%) of Entitled Land
Under Development Value; plus

(e)                                  sixty percent (60%) of Mineral Business
Enterprise Value; plus

(f)                                    fifty percent (50%) of SIDR
Reimbursements Value; plus

(g)                                 sixty percent (60%) of Cibolo Resort SIDHT
Value; plus

 

5

--------------------------------------------------------------------------------


 

(h)                                 from and after the consummation of the Credo
Acquisition, the Credo Borrowing Base Value.

 

provided, however, that (i) the Borrowing Base shall be reduced by the amounts,
if any, by which (A) the portion of the Borrowing Base accounted for by clause
(b) of this definition would exceed twenty-five percent (25%) of the Borrowing
Base, and (B) the portion of the Borrowing Base accounted for by clause (c) of
this definition would exceed twenty-five percent (25%) of the Borrowing Base;
(ii) effective upon the issuance of any Permitted Bond Indebtedness, Entitled
Land Under Development shall only be included in the Borrowing Base to the
extent any Real Estate constituting Entitled Land Under Development is included
in the Mortgaged Properties; (iii) if the Cibolo Resort SIDHT Releases are not
obtained within sixty (60) days after the Closing Date, the Cibolo Resort SIDHT
shall be removed from the Borrowing Base unless and until the Cibolo Resort
SIDHT Releases are obtained; (iv) if the Non-Annexation Agreement Estoppel is
not obtained within sixty (60) days after the Closing Date, the Cibolo Resort
SIDHT and the SIDR Reimbursements shall be removed from the Borrowing Base
unless and until the Non-Annexation Agreement Estoppel is obtained; (v) the
Borrowing Base shall be reduced by any reserve existing under §5.8(b); and
(vi) the Borrowing Base shall be reduced by any reserve existing under §9.3.

 

Borrowing Base Assets.  Collectively, the Timberland, the High Value Timberland,
the Raw Entitled Land, the Entitled Land Under Development, the Mineral Business
(exclusive of the Mineral Business conducted by the Credo Entities), the SIDR
Reimbursements, the Cibolo Resort SIDHT, and from and after the consummation of
the Credo Acquisition, the Credo Assets; provided, however, (i) that effective
upon the issuance of any Permitted Bond Indebtedness, any Real Estate
constituting Entitled Land Under Development shall only be included in the
Borrowing Base Assets to the extent such Real Estate is included in the
Mortgaged Properties;  (ii) if the Cibolo Resort SIDHT Releases are not obtained
within sixty (60) days after the Closing Date, the Cibolo Resort SIDHT shall be
removed from the Borrowing Base unless and until the Cibolo Resort SIDHT
Releases are obtained, and (iii) if the Non-Annexation Agreement Estoppel is not
obtained within sixty (60) days after the Closing Date, the Cibolo Resort SIDHT
and the SIDR Reimbursements shall be removed from the Borrowing Base unless and
until the Non-Annexation Agreement Estoppel is obtained.  With respect to
Timberland, High Value Timberland, Raw Entitled Land and Entitled Land Under
Development, parcels of Real Estate may from time to time move from one
classification of Borrowing Base Asset to another upon designation by Borrower
on the Borrowing Base Certificate most recently delivered to Agent, but can
never be in more than one classification at any point in time.

 

In addition, from time to time, with approval of the Required Lenders,
additional assets may be included in the Borrowing Base Assets, with percentages
of the value thereof included in the Borrowing Base similarly subject to the
approval of the Required Lenders.

 

Borrowing Base Certificate.  See §7.4(e).

 

Business Day.  Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York, the state of Texas, the state where Agent’s
Office is located and, if such day relates to any LIBOR

 

6

--------------------------------------------------------------------------------


 

Rate Loan, means any such day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank Eurodollar market.

 

Call Option Overlay.  The Convertible Bond Hedge Transactions, the Warrant
Transactions and the Capped Call Transactions.

 

Capitalized Lease.  A lease under which a Person is the lessee or obligor, the
discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.

 

Capped Call Transactions.  One or more call options referencing Forestar Group’s
common stock purchased by Forestar Group or any Subsidiary of Forestar Group in
connection with the issuance of Convertible Bond Indebtedness with a strike or
exercise price (howsoever defined) initially equal to the conversion or exchange
price (howsoever defined) of the related Convertible Bond Indebtedness (subject
to rounding) and limiting the amount deliverable to Forestar Group or such
Subsidiary of Forestar Group upon exercise thereof based on a cap or upper
strike price (howsoever defined).

 

Cash Equivalents.  Investments of the type described in §8.3(a) through (f).

 

CERCLA.  See §6.18.

 

Change of Control.  A Change of Control shall exist upon the occurrence of any
of the following:

 

(a)           a transaction in which any “person” or “group” (within the meaning
of Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of a
sufficient number of shares of all classes of stock then outstanding of 
Forestar Group ordinarily entitled to vote in the election of directors,
empowering such “person” or “group” to elect a majority of the Board of
Directors of Forestar Group, who did not have such power before such
transaction;

 

(b)           Borrower ceases for any reason to be a wholly owned, direct
Subsidiary of Forestar Group; or

 

(c)           A “Change of Control” occurs under the terms of any Permitted Bond
Indebtedness except where any such “Change of Control” would not, in and of
itself, directly result in a default or event of default under such Permitted
Bond Indebtedness.

 

Cibolo Resort.  The JW Marriott San Antonio Hill Country Resort & Spa located in
the Cibolo Canyons development near San Antonio, Texas.

 

Cibolo Resort SIDHT.  All amounts payable to Borrower under that certain
Economic Development Agreement dated as of January 12, 2006 among Cibolo Canyons
Special Improvement District, Borrower, Marriott International, Inc., and Bexar
County, Texas, as amended First Amendment to Economic Development Agreement
dated October 30, 2006.

 

7

--------------------------------------------------------------------------------


 

Cibolo Resort SIDHT Releases.  Releases, cancellations or terminations or other
agreements satisfactory to Agent in respect of the collateral assignment by
Borrower to SA Real Estate, LLLP of its rights to receive the Cibolo Resort
SIDHT, and subsequent collateral assignment by SA Real Estate, LLLP of such
rights to HSBC Realty Credit Corporation (USA), as Agent for itself and other
co-lenders.

 

Cibolo Resort SIDHT Value.  As of any determination date, the value of the
Cibolo Resort SIDHT as determined by the most recent Appraisal thereof.

 

Class.  With respect to Lenders, the Revolver Lenders and Term Lenders, and with
respect to Loans, Revolving Loans and Term Loans.

 

Closing Date.  The first date on which all of the conditions set forth in §10
and §11 have been satisfied or waived in writing by Agent.

 

Code.  The Internal Revenue Code of 1986, as amended.

 

Collateral.  All of the property, rights and interests of Borrower and
Guarantors which are or are intended to be subject to the security interests,
security title, liens and mortgages created by the Security Documents,
including, without limitation, the Mortgaged Property.

 

Collateral Assignment of Timber Purchase Agreement.  The Second Amended and
Restated Collateral Assignment executed by the Borrower in respect of the Timber
Purchase Agreement, which Collateral Assignment shall be in form and substance
satisfactory to Agent.

 

Commitment.  With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s Commitment to make or maintain Loans to
Borrower, or purchase participations in Swing Line Loans in accordance with
§2.1, or purchase participations in Letters of Credit issued by Agent for the
account of Borrower in accordance with §2.10, in each case as the same may be
changed from time to time in accordance with the terms of this Agreement,
including, without limitation, §2.9.

 

Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of Lenders.

 

Commodity Hedge Agreement.  Any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more commodities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transaction (but not
including any Hedge Agreement, the Convertible Bond Hedge Transactions, the
Warrant Transactions and the Capped Call Transactions), in each case entered
into to hedge or mitigate risks to which the Borrower reasonably believes it has
actual exposure.  For avoidance of doubt, obligations and liabilities under
Commodity Hedge Agreements shall not be part of the Obligations.

 

Compliance Certificate.  See §7.4(c).

 

8

--------------------------------------------------------------------------------


 

Consolidated or combined.  With reference to any term defined herein, that term
as applied to the accounts of a Person and its Subsidiaries, determined on a
consolidated or combined basis in accordance with GAAP.

 

Consolidated Tangible Net Worth.  The amount by which Consolidated Total Assets
exceeds Consolidated Total Liabilities less, to the extent included in
Consolidated Total Assets, the sum of:

 

(a)           the total book value of all assets of a Person and its
Subsidiaries properly classified as intangible assets under GAAP, including such
items as good will, the purchase price of acquired assets in excess of the fair
market value thereof, trademarks, trade names, service marks, brand names,
copyrights, patents and licenses, and rights with respect to the foregoing;
provided that goodwill associated with the Credo Acquisition not to exceed
$50,000,000 shall not be deducted in determining Consolidated Total Assets; plus

 

(b)           all amounts representing any write-up in the book value of any
assets of a Person and its Subsidiaries resulting from a revaluation thereof
subsequent to the Balance Sheet Date; plus

 

(c)           all amounts representing minority interests which are applicable
to third parties.

 

Consolidated Total Assets.  All assets of a Person and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

 

Consolidated Total Liabilities.  All liabilities of a Person and its
Subsidiaries and their allocable share of liabilities of their respective
Subsidiaries determined on a consolidated basis in accordance with GAAP, and all
Indebtedness of such Person and its Subsidiaries, whether or not so classified.

 

Conversion Request.  A notice given by Borrower to Agent of its election to
convert or continue a Loan in accordance with §4.1.

 

Convertible Bond Hedge Transactions.  One or more call options referencing
Forestar Group’s common stock purchased by Forestar Group or any Subsidiary of
Forestar Group in connection with the issuance of Convertible Bond Indebtedness
with a strike or exercise price (howsoever defined) initially equal to the
conversion or exchange price (howsoever defined) of the related Convertible Bond
Indebtedness (subject to rounding).

 

Convertible Bond Indebtedness.  Permitted Bond Indebtedness having a feature
which entitles the holder thereof to convert all or a portion of such
Indebtedness into or by reference to Equity Interests in Forestar Group.

 

Credo.  Credo Petroleum Corporation, a Delaware corporation.

 

Credo Acquisition.  The acquisition of Credo effected pursuant to the Credo
Merger Agreement.

 

9

--------------------------------------------------------------------------------


 

Credo Assets.  Collectively, the Credo Patents, the Oil and Gas Properties owned
by the Credo Entities and, to the extent not constituting Oil and Gas
Properties, the Leases owned by or to which a Credo Entity is a party.

 

Credo Assets Value.  As of any date of determination, an amount equal to the sum
of the amount under column A plus the amount under column B below:

 

Date of Determination

 

A

 

B

From effective date of Credo Acquisition to the First Adjustment Date

 

100% of Credo Costs

 

0% of Total Proven Reserves Value

The First Adjustment Date to 3/31/15

 

80% of Credo Costs

 

20% of Total Proven Reserves Value

4/1/15 to 3/31/16

 

60% of Credo Costs

 

40% of Total Proven Reserves Value

4/1/16 to 3/31/17

 

40% of Credo Costs

 

60% of Total Proven Reserves Value

4/1/17 and thereafter

 

20% of Credo Costs

 

80% of Total Proven Reserves Value

 

Credo Borrowing Base Value.  As of any date of determination, the sum of (i) the
Credo Costs Component and (ii) the Credo Reserves Component.

 

Credo Closing Conditions.  The following conditions: (i) no Default or Event of
Default shall have occurred and be continuing nor shall result from the
consummation of the Credo Acquisition; (ii) the representations set forth in
§6.13 and §6.21 shall be true and correct in all material respects; (iii) the
Security Documents covering the Credo Assets shall have been duly executed and
delivered; (iv) the provisions of §7.21 shall have been complied with in regard
to the Credo Entities; (v) if Borrower has requested a Loan or Letter of Credit
in conjunction with the consummation of the Credo Acquisition, the conditions
set forth in §11 shall have been satisfied and (vi) the Title Opinions with
respect to the initial Credo Mortgaged Properties shall have been delivered to
Agent.

 

Credo Costs.  As of any date of determination, the sum of $147,494,246.00 plus
the amount of capital expenditures related to or in furtherance of the business
presently conducted by the Credo Entities made by the Credo Entities after the
Credo Acquisition through such date of determination.

 

Credo Costs Component.  As of any date of determination, an amount equal to the
following percentages of the Advance Rate Costs Value as of such date:

 

Date of Determination

 

Percentage

 

From the effective date of the Credo Acquisition to the First Adjustment Date

 

100

%

The First Adjustment Date to 3/31/15

 

80

%

4/1/15 to 3/31/16

 

60

%

4/1/16 to 3/31/17

 

40

%

4/1/17 and thereafter

 

20

%

 

10

--------------------------------------------------------------------------------


 

Credo Entities.  Collectively, Credo and the Credo Subsidiaries, any of which
may be sometimes referred to individually as a Credo Entity.

 

Credo Merger Agreement.  That certain Agreement and Plan of Merger dated as of
June 3, 2012, among Forestar Group, Longhorn Acquisition Inc. and Credo, as it
may be modified or amended.

 

Credo Mortgaged Property or Credo Mortgaged Properties.  Individually and
collectively, the Real Estate of the Credo Entities (including the Credo Reserve
Properties) that are subject to a Security Deed from time to time.

 

Credo Patents.  Those patents described in the Patent Security Agreement.

 

Credo Reserve Properties.  The Oil and Gas Properties evaluated in the Initial
Engineering Report and in each Engineering Report furnished to Agent pursuant to
§7.4(k).

 

Credo Reserves Component.  As of any date of determination, an amount equal to
the following percentages of the Advance Rate Reserves Value as of such date:

 

Date of Determination

 

Percentage

 

From the effective date of the Credo Acquisition to the First Adjustment Date

 

0

%

The First Adjustment Date to 3/31/15

 

20

%

4/1/15 to 3/31/16

 

40

%

4/1/16 to 3/31/17

 

60

%

4/1/17 and thereafter

 

80

%

 

Credo Subsidiaries.  SECO Energy Corporation, a Nevada corporation, and United
Oil Corporation, an Oklahoma corporation, both of which are wholly owned by
Credo, and each other Subsidiary of Credo formed or acquired after the Closing
Date.

 

Default.  See §12.1.

 

Default Rate.  See §4.12.

 

11

--------------------------------------------------------------------------------


 

Defaulting Lender.  Any Lender that has (a)(i) been adjudicated as or determined
by any Governmental Authority having regulatory authority over such Lender or
its assets to be insolvent or has a parent company that has been adjudicated as
or determined by any Governmental Authority having regulatory authority over
such Lender or its assets to be insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, (b) given notice to Agent or Borrower that it will not make, or
that it has disaffirmed or repudiated any obligation to make, any Loan hereunder
(unless such notice is given by or on behalf of all Lenders), or (c) become and
remains a Delinquent Lender under §14.5(c).

 

Deposit Account Bank.  Each bank or other financial institution at which any
Loan Party maintains a deposit account, that has entered into a Deposit Account
Control Agreement.

 

Deposit Account Control Agreement.  Each deposit account control agreement, in
form and substance satisfactory to Agent, from time to time executed by a
Deposit Account Bank in favor of Agent for the benefit of Agent and Lenders,
each applicable Loan Party and Agent.

 

Development.  A residential community, commercial development, mixed use
residential and commercial community or industrial development or any other
project or development (excluding, for the avoidance of doubt, Mineral Activity)
developed by Borrower or by any Loan Party or Joint Venture.

 

Development Expenditures.  The amount of any hard and soft costs incurred by any
Loan Party or any of the Joint Ventures (but only to the extent of the Loan
Parties’ pro rata share of such costs of such Joint Ventures) in connection with
the development of the Developments attributable to zoning, permitting, design,
site improvement, amenities, and construction of infrastructure in connection
with the Developments for which such Loan Party shall provide or cause to be
provided to Agent, upon Agent’s request from time to time, invoices, work orders
and other supporting documentation with respect thereto, and which, with respect
to any Development on Real Estate included in the Borrowing Base Assets (other
than Oil and Gas Properties), have otherwise been properly accounted for by such
Loan Party in the Borrowing Base Certificates submitted to Agent, including
infrastructure costs, but excluding therefrom general administrative and
overhead costs, and Acquisition Expenditures.

 

Direct Competitor.  Any Person principally and directly engaged in the business
of real estate entitlement and development or the development or leasing of
mineral or wood fiber resources in the United States of America.

 

Distribution.  With respect to any Person, the declaration or payment of any
cash, cash flow, dividend or distribution (whether in the form of cash or
property) on or in respect of any shares of any class of capital stock,
partnership interest, membership interest or other beneficial interest of such
Person; the purchase, redemption, exchange or other retirement for value of any
shares of any class of capital stock, partnership interest, membership interest
or other beneficial interest of such Person, directly or indirectly through a
Subsidiary of such Person or otherwise;

 

12

--------------------------------------------------------------------------------


 

the return of capital (whether in the form of cash or property) by a Person to
its shareholders, partners, members or other beneficial owners as such; or any
other distribution on or in respect of any shares of any class of capital stock,
partnership interest, membership interest or other beneficial interest of such
Person.

 

Distribution and Separation Agreement.  The Separation and Distribution
Agreement dated as of the Spin-off Effective Date, by and among Temple-Inland,
Forestar Group and Guaranty Financial Group Inc., executed and delivered in
connection with the Spin-off Transaction.

 

Dodd-Frank.  See §4.9.

 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Domestic Lending Office.  Initially, the office of each Lender designated as
such in Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans.

 

Drawdown Date.  The date on which any Loan (other than a Swing Line Loan) is
made or is to be made, and the date on which any Loan is converted to a Loan of
the other Type.

 

EBITDA.  With respect to any Person for any fiscal period, the sum of (a) Net
Income of such Person, plus (b) to the extent the following have been deducted
in the calculation of Net Income for such period, (i) interest expense,
(ii) federal, state and local income taxes paid or accrued, (iii) depletion,
depreciation and amortization expense and (iv) all non-recurring non-cash
expenses or charges (excluding any such non-cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period), minus
(c) all non-recurring non-cash items increasing Net Income of such Person for
such period (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period),
all determined without duplication and in accordance with GAAP.  EBITDA for any
fiscal period shall be adjusted to give effect, on a pro forma basis and
consistent with GAAP, to any acquisition made during such period as if such
acquisition was made at the beginning of such period.

 

Eligible Assignee:  (a) Any Lender or any Affiliate of a Lender; (b) any
commercial bank, savings bank, savings and loan association, investment or
mutual fund, or similar financial institution which (i) has total assets of
$5,000,000,000 or more, (ii) is “well capitalized” within the meaning of such
term under the regulations promulgated under the auspices of the Federal Deposit
Insurance Corporation Improvement Act of 1991, as amended, (iii) in the sole
judgment of Agent, is engaged in the business of lending money and extending
credit, and buying loans or participations in loans under credit facilities
substantially similar to those extended under this Agreement, and (iv) in the
sole judgment of Agent, is operationally and procedurally able to meet the
obligations of a Lender hereunder; (c) any insurance company in the business of
writing insurance which (i) has total assets of $5,000,000,000 or more (ii) is
“best capitalized” within the meaning of such term under the applicable
regulations of the National Association of Insurance Commissioners, and
(iii) meets the requirements set forth in subclauses (iii) and (iv) of clause
(b) above; and (d) any other financial institution having total assets of
$5,000,000,000  (including a mutual fund or other fund under management of any
investment manager having under its

 

13

--------------------------------------------------------------------------------


 

management total assets of $5,000,000,000 or more, and any of its Related Funds)
which meets the requirement set forth in subclauses (iii) and (iv) of clause
(b) above; provided that each Eligible Assignee must (A) be organized under the
Laws of the United States of America, any state thereof or the District of
Columbia, or, if a commercial bank, be organized under the Laws of the United
States of America, any State thereof or the District of Columbia, the Cayman
Islands or any country which is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of such a country,
(B) act under the Loan Documents through a branch, agency or funding office
located in the United States of America, (C) be exempt from withholding of tax
on payments hereunder and deliver the documents related thereto pursuant to the
Internal Revenue Code as in effect from time to time, and (D) not be Borrower, a
Guarantor or an Affiliate of Borrower or any Guarantor or a Direct Competitor of
the Loan Parties.

 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

 

Engineering Report.  The Initial Engineering Report and each engineering report
delivered pursuant to §7.4(k).

 

Entitled Land Under Development.  Real Estate (other than Oil and Gas
Properties) owned in fee simple absolute by any Loan Party and described in
Schedule 8 hereof as of July 31, 2012, together with all other Real Estate
acquired thereafter in fee simple absolute or formerly classified as another
type of Borrowing Base Asset or was Negative Pledge Property that has been
designated for inclusion in the Borrowing Base in accordance with §5.5, in each
case for which all material required zoning, utilities and development permits
and approvals have been obtained and for which such Loan Party has commenced
construction for a Development (all as certified in the Borrowing Base
Certificate most recently delivered by Borrower).

 

Entitled Land Under Development Value.  As of any date of determination, the
aggregate value of all Entitled Land Under Development valued on the basis of an
“as is”, MAI Appraisal covering at least seventy-five percent (75%) of the
remaining Lot portfolio and at least seventy-five percent (75%) of the remaining
commercial acreage (both as selected by Agent), with all other Entitled Land
Under Development to be valued and included in the Borrowing Base at its book
value.  The initial Entitled Land Under Development Value shall be determined
based upon an “as is”, MAI Appraisal most recently delivered under the Original
Credit Agreement.  All Development Expenditures incurred by the Loan Parties
with respect to the development of the Entitled Land Under Development
subsequent to the most recent Appraisal shall be added to the Entitled Land
Under Development Value, and such amount shall also be reduced by the value of
any parcels or Lots sold since the prior Appraisal date, in each case without
duplicating any post-closing adjustments resulting from any updated Appraisals. 
Entitled Land Under Development Value shall also be increased or decreased, as
the case may be, as and to the extent provided in the definition of
Non-Appraised Entitled Land Value, without duplication.

 

Environmental Engineer.  Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
reasonably acceptable to Agent.

 

14

--------------------------------------------------------------------------------


 

Environmental Laws.  See §6.18(a).

 

Environmental Reports.  See §6.18

 

EPA.  See §6.18(b).

 

Equity Interests.  With respect to any Person, all shares of capital stock,
partnership interests, membership interests in a limited liability company or
other ownership in participation or equivalent interests (however designated,
whether voting or non-voting) of such Person’s equity capital (including any
warrants, options or conversion or other purchase rights with respect to the
foregoing) whether now outstanding or issued after the Closing Date.

 

Equity Offering.  The issuance and sale by Forestar Group subsequent to the date
of this Agreement of any equity securities of Forestar Group to investors (other
than the Warrant Transactions and Convertible Bond Indebtedness).

 

Equity Plan.  The Forestar Real Estate Group Inc. 2007 Stock Incentive Plan
dated November 28, 2007, and any other similar plan for granting of equity
interests to employees, directors and eligible consultants or contractors as
adopted from time to time by the Forestar Group Board of Directors.

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and any rules and regulations promulgated pursuant
thereto.

 

ERISA Affiliate.  Any Person which is treated as a single employer with Borrower
under §414 (b) or (c) of the Code.

 

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 (c) of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

 

Event of Default.  See §12.1.

 

Excluded Subsidiary.  The Subsidiaries listed on Schedule 11, each SPE
Subsidiary and JV Holdco existing on the Closing Date, together with any and all
direct or indirect, wholly owned Subsidiaries created or acquired by any Loan
Party subsequent to the Closing Date, which additional Subsidiary (i) has assets
with a book value less than five percent (5%) of the consolidated book value of
Borrower and its Subsidiaries, determined as of the last day of each fiscal
quarter of Borrower, or (ii) which is an SPE Subsidiary or a JV Holdco;
provided, however, that the Excluded Subsidiaries other than SPE Subsidiaries or
JV Holdcos shall not, collectively, have assets whose book value exceeds ten
percent (10%) of the consolidated book value of Borrower and its Subsidiaries.

 

Excluded Taxes.  See §4.4(b).

 

Extended Letter of Credit.  See §2.10(l).

 

Extension Effective Date.  See §3.1(b).

 

15

--------------------------------------------------------------------------------


 

Extension Period.  See §3.1(b).

 

Facility Fee.    See §2.4.

 

FATCA.  Sections 1471 through 1474 of the Code and any regulations (whether
final, temporary or proposed) that are issued thereunder or official government
interpretations thereof.

 

Federal Funds Effective Rate.  For any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
(3) Federal funds brokers of recognized standing selected by Agent.  Any change
in the Federal Funds Effective Rate shall become effective as of the opening of
business on the day on which such change in the Federal Funds Effective Rate
becomes effective, without notice or demand of any kind.

 

First Adjustment Date.  The last day of the calendar month in which the
Engineering Report as of December 31, 2013 is delivered to Agent pursuant to
§7.4(k), but in no event later than March 31, 2014.

 

Forestar Form 10.  The Registration Statement on Form 10, filed by Forestar
Group on August 10, 2007, as amended on September 26, 2007, October 24, 2007,
November 13, 2007, November 29, 2007 and December 10, 2007 (File Number
001-33662), with the SEC, as in effect on the Closing Date.

 

Forestar Group.  Forestar Group Inc., a Delaware corporation and formerly known
as Forestar Real Estate Group Inc.

 

Funded Debt.  With respect to any Person, all outstanding Indebtedness of such
Person, other than (i) Indebtedness described in clause (f) of the definition of
Indebtedness herein, and (ii) Indebtedness in respect of Trade Letters of
Credit.

 

GAAP.  Generally accepted accounting principles in the United States, applied on
a basis consistent with the principles used in preparing Forestar Group’s
audited consolidated financial statements as of the Balance Sheet Date and for
the fiscal year then ended, as such principles may be revised as a result of
changes in such accounting principles implemented by Forestar Group and its
consolidated Subsidiaries subsequent to such date.  If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth herein and Borrower or the Required Lenders shall so request, Agent,
Lenders, and Loan Parties shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein.

 

Governmental Authority.  Any international, foreign, federal, state, county or
municipal government, or political subdivision thereof; any governmental,
quasi-governmental or regulatory

 

16

--------------------------------------------------------------------------------


 

agency, authority, board, bureau, commission, department, instrumentality or
public body; or any court or administrative tribunal.

 

Guaranteed Obligations.  See §34.1.

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

Guarantors.  Forestar Group, the wholly owned, direct and indirect Subsidiaries
of Borrower signatory to this Agreement as guarantors, and all other wholly
owned, direct and indirect Subsidiaries of Borrower hereafter created or
acquired (whether by acquisition of Equity Interests, merger or otherwise) by
Borrower or Forestar Group (other than Excluded Subsidiaries) that execute and
deliver a joinder to the Guaranty Agreement pursuant to §7.21.

 

Guaranty Agreement.  The agreements of Guarantors set forth in §34 of this
Agreement and any guaranties of the Obligations (or portions thereof) executed
by a Guarantor in favor of Agent, for the benefit of Lenders, after the date
hereof, all such guaranties to be in form and substance reasonably satisfactory
to Agent as of the date such guaranties are delivered, and as the same may be
modified or amended hereafter.

 

Hazardous Substances.  See §6.18(b).

 

Hedge Agreement.  Any interest rate cap, collar, floor, forward rate or swap
agreement or similar protective agreement regarding the hedging of interest rate
risk exposure now or hereafter entered into between Borrower and any Lender with
respect to the Loans.

 

High Value Timberland.  The Real Estate owned in fee simple absolute by a Loan
Party and described on Schedule 6 hereof as of July 31, 2012, together with any
other Real Estate hereafter acquired in fee simple absolute by any Loan Party or
formerly classified as another type of Borrowing Base Asset or was Negative
Pledge Property that has been designated for inclusion in the Borrowing Base in
accordance with §5.5, in each case for which the applicable Loan Party shall
have commenced the entitlement process by submitting, or beginning to prepare,
one or more applications for the zoning, utilities, access and subdivision
approvals, licenses and permits required in order to commence construction and
installation of the infrastructure improvements for a Development, but for which
all necessary approvals, licenses and permits have not yet been received, and in
the case of such Real Estate owned as of the Closing Date, on which, or on a
portion of which, Timber is located or which has otherwise been designated as
High Value Timberland (all as certified in the Borrowing Base Certificate most
recently delivered by Borrower).

 

High Value Timberland Amount.  As of any determination date, the value of the
High Value Timberland as determined by the most recent evaluations performed by
an MAI appraiser covering at least seventy-five percent (75%) of the total
acreage of the High Value Timberland (as selected by Agent), with the remainder
of the High Value Timberland valued at the average per acre price determined in
the evaluations performed by an MAI appraiser.

 

17

--------------------------------------------------------------------------------


 

Increasing Lender.  See §2.9.

 

Incurred Interest.  For Forestar Group and its Subsidiaries on a Consolidated
basis, for any fiscal period, the aggregate amount of all interest paid, accrued
or capitalized during such period, excluding loan fees.

 

Indebtedness.  With respect to any Person means:  (a) all indebtedness for money
borrowed and any obligations evidenced by bonds, debentures, notes or similar
debt instruments; (b) all liabilities secured by any mortgage, deed of trust,
deed to secure debt, pledge, security interest, lien, charge or other
encumbrance existing on property owned or acquired subject thereto, whether or
not the liability secured thereby shall have been assumed; (c) all guarantees,
endorsements and other contingent obligations whether direct or indirect in
respect of indebtedness of others, including any obligation to supply funds to
or in any manner to invest directly or indirectly in a Person, to purchase
indebtedness, or to assure the owner of indebtedness against loss through an
agreement to purchase goods, supplies or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner, through
indemnity or otherwise, and the obligation to reimburse the issuer in respect of
any letter of credit; (d) any obligation as a lessee or obligor under a
Capitalized Lease; (e) all reimbursement obligations with respect to letters of
credit or similar instruments issued by a Person; and (f) all indebtedness,
obligations or other liabilities under or with respect to (i) interest rate
swap, collar, cap or similar agreements providing interest rate protection,
including, without limitation, any Hedge Agreement, (ii) any Commodity Hedge
Agreement, and (iii) foreign currency exchange agreements.  For avoidance of
doubt, Forestar Group’s obligations under the Warrant Transactions shall not
constitute Indebtedness.

 

Indemnified Taxes.  Taxes other than Excluded Taxes.

 

Indemnity Agreement.  The Second Amended and Restated Indemnity Agreement
Regarding Hazardous Materials, made by Forestar Group and Borrower in favor of
Agent and Lenders, dated as of even date herewith, pursuant to which such Loan
Parties agree to indemnify Agent and Lenders with respect to Hazardous
Substances and Environmental Laws, such Indemnity Agreement to be in form and
substance satisfactory to Agent, as the same may be amended, restated,
consolidated, supplemented or otherwise modified from time to time.

 

Initial Engineering Report.  See §5.8.

 

Interest Coverage Ratio.  For any Test Period, the ratio of (i) EBITDA of
Forestar Group and its Subsidiaries for such period, calculated on a
Consolidated basis in accordance with GAAP, plus (to the extent deducted in the
calculation of Net Income) all non-cash compensation expenses to officers,
directors and employees of such Persons, to (ii) Incurred Interest for such
period.

 

Interest Payment Date.  With respect to each Loan, the first day of each
calendar month during the term of such Loan.

 

Interest Period.  With respect to each LIBOR Rate Loan, (a) initially, the
period commencing on the Drawdown Date of such Loan and ending one (1), two (2),
three (3) or six (6), or, if available to all Lenders, nine (9) or twelve (12)
months thereafter and (b) thereafter,

 

18

--------------------------------------------------------------------------------


 

each period commencing on the day following the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending on the
last day of one of the periods set forth above, as selected by Borrower in a
Loan Request or Conversion Request; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)            the first day of each Interest Period must be a Business Day.

 

(ii)           if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such Business Day falls in
the next calendar month, in which case the Interest Period shall end on the next
preceding Business Day;

 

(iii)          if Borrower shall fail to give notice as provided in §4.1,
Borrower shall be deemed to have requested a conversion of the affected LIBOR
Rate Loan to a Base Rate Loan on the last day of the then current Interest
Period with respect thereto; and

 

(iv)          no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Maturity Date.

 

Investments.  With respect to any Person, all shares of capital stock,
partnership interests, limited liability company interests or other ownership
interests, evidences of Indebtedness and other securities issued by any other
Person, all loans, advances, or extensions of credit to, or contributions to the
capital of, any other Person, all purchases of the securities or business or
integral part of the business of any other Person and commitments to make such
purchases and all interests in real property; provided, however, that the term
“Investment” shall not include (i) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, or (ii) current
trade and customer accounts receivable for services rendered in the ordinary
course of business and payable in accordance with customary trade terms.  In
determining the aggregate amount of Investments outstanding at any particular
time:  (a) the amount of any investment represented as a guaranty shall be taken
at not less than the principal amount of the obligations guaranteed and still
outstanding; (b) there shall be included as an Investment all interest accrued
with respect to Indebtedness constituting an Investment unless and until such
interest is paid; (c) there shall be deducted in respect of each such Investment
any amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution);
(d) there shall not be deducted or increased in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (b) may be deducted when paid; and (e) there shall not be deducted from,
or added to, the aggregate amount of Investments any decrease or increase,
respectively, in the value thereof.

 

Joinder Agreement (Guarantor).  An agreement in the form attached hereto and
made a part hereof as Exhibit H, whereby a Person shall become an additional
joint and several Guarantor pursuant to §7.21.

 

Joint Venture.  Any Person (including any Person that would constitute a
Subsidiary but for the proviso in the definition of Subsidiary) in which any of
the Loan Parties is directly the owner of any Equity Interest, provided that
such Equity Interest (taken together with all Equity

 

19

--------------------------------------------------------------------------------


 

Interests, if any, owned by any other Loan Parties in such Person) constitute
less than all of the issued and outstanding Equity Interests of such Person.

 

JV Holdco.  A Subsidiary of Borrower substantially all of the assets of which
are Equity Interests in one or more Joint Ventures.

 

KeyBank.  KeyBank National Association, a national banking association.

 

Leases.  Leases, licenses and agreements whether written or oral, relating to
the use or occupancy of any Mortgaged Property, Negative Pledge Property or
other Real Estate, including, without limitation, hunting leases, Timber leases
and Mineral Rights Leases.

 

Lenders.  KeyBank and the other lending institutions which may become parties to
this Agreement, pursuant to §18 hereof, as is defined in the first paragraph of
this Agreement, to include Revolving Lenders, Term Lenders and as the context
requires, Swing Line Lender.

 

Letter of Credit.  An irrevocable standby letter of credit issued by Agent (in
its capacity as letter of credit issuer) pursuant to §2.10 for the account of
any Loan Party in respect of obligations of any Loan Party incurred pursuant to
contracts made or performances undertaken or to be undertaken in the ordinary
course of its such Loan Party’s business which is payable upon presentation of a
sight draft and other documents described in the Letter of Credit, if any, as
originally issued pursuant to this Agreement or as amended, modified, extended,
renewed or supplemented.

 

Letter of Credit Fees.  The fees due in connection with the Outstanding Letters
of Credit pursuant to §4.3.

 

Letter of Credit Request.  A written request from Borrower to Agent in the form
of Exhibit G attached hereto, requesting the issuance of a Letter of Credit
pursuant to §2.10(b).

 

LIBOR Lending Office.  Initially, the office of each Lender designated as such
in Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

 

LIBOR Rate.  As applicable to any LIBOR Rate Loan, the rate per annum as
determined on the basis of the offered rates for deposits in Dollars, for a
period of time comparable to the Interest Period for such LIBOR Rate Loan which
appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m. London time on the
day that is two (2) LIBOR Business Days preceding the first day of the Interest
Period for such LIBOR Rate Loan; provided, however, if the rate described above
does not appear on such service on any applicable interest determination date,
the LIBOR Rate shall be the rate (rounded upward, if necessary, to the nearest
one hundred-thousandth of a percentage point), determined on the basis of the
offered rates for deposits in Dollars for a period of time comparable to the
Interest Period for such LIBOR Rate Loan which are offered by four (4) major
banks in the London interbank market at approximately 11:00 a.m. London time, on
the day that is two (2) LIBOR Business Days preceding the first day of the
Interest Period for the LIBOR Rate Loan as selected by Agent.  The principal
London office of each of the four (4) major London banks will be requested to
provide a quotation of its Dollar deposit offered rate.  If at least two such
quotations are provided, the rate for that date will be the arithmetic mean of
the

 

20

--------------------------------------------------------------------------------


 

quotations.  If fewer than two quotations are provided as requested, the rate
for that date will be determined on the basis of the rates quoted for loans in
Dollars to leading European banks for a period of time comparable to the
Interest Period for such LIBOR Rate Loan offered by major banks in New York City
at approximately 11:00 a.m. (eastern time), on the day that is two (2) LIBOR
Business Days preceding the first day of the Interest Period for the LIBOR Rate
Loan.  In the event that Agent is unable to obtain any such quotation as
provided above, it will be deemed that the LIBOR Rate for a LIBOR Rate Loan
cannot be determined.  In such event, the Loan shall bear interest at the Base
Rate.  In the event that the Board of Governors of the Federal Reserve System
shall impose a Reserve Percentage with respect to LIBOR deposits of Agent, then
for any period during which such Reserve Percentage shall apply, the LIBOR Rate
shall be equal to the amount determined above divided by an amount equal to one
(1) minus the Reserve Percentage.

 

LIBOR Rate Loans.  Those Loans bearing interest calculated by reference to the
LIBOR Rate.

 

LIBOR Rate Spread.  The per annum rate of four percent (4%).

 

Liens.  See §8.2.

 

Loan or Loans.  Collectively, the aggregate Revolving Loans, Term Loans and
Swing Line Loans to be made by Lenders hereunder, as applicable, which Revolving
Loans, Term Loans and Swing Line Loans may be, at the request of the applicable
Lender, evidenced by the Revolving Loan Notes, the Term Loan Notes and the Swing
Line Note, as the case may be.  Amounts drawn under a Letter of Credit shall be
converted into Revolving Loans as provided in §2.10.

 

Loan Documents.  Collectively, this Agreement, the Notes, the Security
Documents, the Hedge Agreements, and all other documents, instruments or
agreements now or hereafter assumed, executed or delivered by or on behalf of
any Loan Party in favor of the Agent or the Lenders in connection with the
Loans, as the same may be amended, modified, renewed, extended, consolidated,
supplemented or restated from time to time.

 

Loan Parties.  Collectively, Borrower and the Guarantors, any of which may be
sometimes referred to individually as a Loan Party.

 

Loan Request.  See §2.6.

 

Lot or Lots.  An individual residential lot located or to be located on Entitled
Land Under Development or Non-Appraised Entitled Land and designated on the
final subdivision plat, map or filing (or in the case of Entitled Land Under
Development or Non-Appraised Entitled Land, an individual lot designated on an
approved tentative tract map, preliminary plat map, preliminary subdivision plat
or similar plat or map) and including any related community or commercial
lot(s) relating to the amenities for that Development.

 

Majority-Owned Joint Venture.  Any Joint Venture in which any of the Loan
Parties is directly the owner of greater than fifty percent (50%) of all the
issued and outstanding Equity Interests in such Joint Venture.

 

21

--------------------------------------------------------------------------------


 

Material Adverse Effect.  A materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Loan Parties taken as a whole, (b) the ability of any Loan
Party to perform its obligations under the Loan Documents, (c) the validity or
enforceability of any of the Loan Documents, or (d) the rights, benefits or
interests of Lenders and Agent in and to this Agreement, any other Loan Document
or the Collateral.

 

Maturity Date.  The Revolving Credit Maturity Date or the Term Loan Maturity
Date, whichever is applicable.

 

Merger Documents.  See §6.21(a).

 

Mineral Activity.  The exploration, extraction, mining, processing, production,
storage, transportation or handling of any coal, oil, gas, related liquid
hydrocarbons or any other mineral or related marketable substance.

 

Mineral Business.  The business of Borrower or any of the other Loan Parties in
respect of Mineral Activity or otherwise consisting of realizing lease and
royalty payments from oil and gas mineral interests.

 

Mineral Business Enterprise Value.  As of any date of determination, an amount
equal to the product of (a)  annualized EBITDA of the Loan Parties from the
Mineral Business exclusive of the Mineral Business conducted by the Credo
Entities for the most recently completed four (4) fiscal quarters, multiplied by
(b) four (4).

 

Mineral Rights Lease.  Any Lease, joint operating agreement, operating
agreement, servitude, joint venture agreement, oil and gas partnership
agreement, division order or other agreement pursuant to which any Loan Party
(i) grants one or more third-parties the right to conduct Mineral Activity on
Real Estate owned or leased by such Loan Party or (ii) has rights, interests,
obligations or privileges with respect to Mineral Activity.

 

Moody’s.  Moody’s Investors Service, Inc.

 

Mortgaged Property or Mortgaged Properties.  Individually and collectively, the
property described on Schedule 3 attached hereto, each by this reference
incorporated herein, which has been conveyed as security for the Obligations
pursuant to the Security Deeds, and any other property which is added as a
Mortgaged Property pursuant to §5.1, §5.5 or §5.8 hereof.  For avoidance of
doubt, Mortgaged Properties shall include Oil and Gas Properties subject to a
Security Deed.

 

Mortgaged Property Documents.  See Schedule 2 attached hereto by reference made
a part hereof.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA to which Borrower or any ERISA Affiliate is making, or is required to
make, contributions.

 

Multifamily Property.  Real Estate containing a residential structure with five
or more dwelling units in the same structure.

 

22

--------------------------------------------------------------------------------


 

Negative Pledge Property or Negative Pledge Properties.  Individually and
collectively, any and all Real Estate (including, without limitation, Oil and
Gas Properties that constitute Real Estate) owned by any of the Loan Parties
other than (i) the Mortgaged Properties and (ii) Real Estate which is subject to
a Permitted Lien securing Indebtedness (other than the Obligations) permitted by
§8.1.

 

Net Income.  With respect to Forestar Group and its Subsidiaries for any Test
Period, the net income (or deficit) of such Persons, after deduction of all
expenses, taxes and other property charges, determined in accordance with GAAP,
except that contributions or other transfers of Real Estate to one or more Joint
Ventures shall be considered a “sale” with 100% of any resulting “gain on sale”
included in Net Income for the fiscal quarter in which such contributions or
transfers occurs notwithstanding any requirement for any computation to be made
in accordance with GAAP so long as the structure of such Joint Venture has been
approved by Agent, such approval not to be unreasonably withheld, conditioned or
delayed.

 

Non-Annexation Agreement.  That certain Amended and Restated Agreement for
Services in Lieu of Annexation dated as of January 28, 2005, among the City of
San Antonio, certain representatives appointed by the Bexar County Commissioners
Court and Borrower, as amended or modified.

 

Non-Annexation Agreement Estoppel.  An estoppel certificate or letter, in form
and substance satisfactory to Agent, from the City of San Antonio, Texas, with
respect to the status of the Non-Annexation Agreement.

 

Non-Appraised Entitled Land.  The Real Estate (other than Oil and Gas
Properties) described on Schedule 9 hereof as of July 31, 2012 and Real Estate
acquired thereafter from time to time, in each case consisting of Real Estate
owned in fee simple absolute by any Loan Party or a Joint Venture for which all
material required zoning, utilities and development permits and approvals have
been obtained in connection with a proposed Development, but for which an
Appraisal has not been obtained by such Loan Party and provided to Agent.  Once
an Appraisal meeting the applicable requirements of this Agreement shall have
been obtained and provided to Agent, such Real Estate (if owned by a Loan Party)
shall thereafter cease to be Non-Appraised Entitled Land and shall instead be
treated under this Agreement and the other Loan Documents as Raw Entitled Land
or Entitled Land Under Development, as the case may be.

 

Non-Appraised Entitled Land Value.  As of any date of determination, the
aggregate value of all Non-Appraised Entitled Land valued at current book
value.  Non-Appraised Entitled Land Value shall not be included in the Borrowing
Base except as follows: with respect to any Non-Appraised Entitled Land acquired
and owned by a Loan Party after the Closing Date and for which the Appraisal
required to convert such Non-Appraised Entitled Land into Raw Entitled Land or
Entitled Land Under Development (as the case may be) shall have not been
obtained, the book value of such Non-Appraised Entitled Land shall temporarily
be included in the Borrowing Base as part of Raw Entitled Land Value or Entitled
Land Under Development Value (depending upon whether such Non-Appraised Entitled
Land would qualify as Raw Entitled Land or Entitled Land Under Development if
the requisite Appraisal had been obtained) until such time as Appraisals in
accordance with §5.2(c) are obtained.  Upon delivery of such Appraisal to Agent,
such Non-Appraised Entitled Land shall thereafter cease to be Non-Appraised
Entitled Land and

 

23

--------------------------------------------------------------------------------


 

shall instead be treated under this Agreement and the other Loan Documents as
Raw Entitled Land or Entitled Land Under Development, as the case may be.

 

Non-Consenting Lender.  See §18.8.

 

Non-Recourse Assets.  Assets (including Real Estate and Oil and Gas Properties
other than, in each case, Mortgaged Property), all rights related thereto
(including contract rights), the improvements and Leases thereon and the rents
and profits thereof and all proceeds of any of the foregoing which are of the
type customarily transferred or in respect of which security interests or
mortgages are customarily granted in connection with the non-recourse financing
of such assets and which, to the extent permitted under this Agreement, are
sold, transferred, pledged or otherwise conveyed by the Borrower or a Subsidiary
to an SPE Subsidiary or directly to the provider(s) of such financing (or an
agent on its or their behalf) in connection with the incurrence of Non-Recourse
Indebtedness permitted under §8.1.

 

Non-Recourse Indebtedness.  Indebtedness of a Person which is secured by
Non-Recourse Assets and is not a general obligation of any Loan Party or any of
their respective wholly owned Subsidiaries other than the applicable SPE
Subsidiary (except for any portion thereof constituting Permitted Recourse
Undertakings or Indebtedness otherwise permitted under §8.1(xiii) or except to
the extent the obligations of any Loan Party or any such Subsidiary thereunder
are limited to the Non-Recourse Assets pledged to secure such Indebtedness), the
holder of such Indebtedness having recourse solely to the Non-Recourse Assets
securing such Indebtedness or other assets of Persons that are not Loan Parties
or wholly owned Subsidiaries of any Loan Party other than the applicable SPE
Subsidiary (except in connection with Permitted Recourse Undertakings and
Indebtedness otherwise permitted under §8.1(xiii)).

 

Notes.  See §2.2.

 

Notice.  See §19.

 

Obligations.  All indebtedness, obligations and liabilities of Borrower and
Guarantors to any of Lenders and Agent, individually or collectively, under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
or the Notes, or other instruments at any time evidencing any of the foregoing,
whether existing on the date of this Agreement or arising or incurred hereafter,
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise (including, without limitation, advances
made by Agent to protect or preserve the Collateral or the security interests
therein), and including interest and fees that accrue after the commencement by
or against any Loan Party of any proceeding under the United States Bankruptcy
Code or other similar federal or State law, naming such Person as the debtor in
such proceeding, regardless of whether or not such interest and fees are allowed
claims in such proceeding.  To the extent this definition of “Obligations” is
referenced in any Security Document, the definition shall also include any
Indebtedness, obligations and liabilities of Borrower under any and all Hedge
Agreements.

 

OFAC Review Process.  That certain review process established by Agent to
determine if any potential transferee of any interests or any assignee of any
portion of the Loans or any of their members, officers or partners are a party
with whom Agent and any Lender are restricted from

 

24

--------------------------------------------------------------------------------


 

doing business under (i) the regulations of OFAC, including those Persons named
on OFAC’s Specially Designated and Blocked Persons list, or (ii) any other
statute, executive order or other governmental action or list (including the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism).

 

Oil and Gas Properties.  All right, title and interest of the Loan Parties in
and to oil and gas leases and any oil and gas interests, royalty and overriding
royalty interests, production payments, net profits interests, oil and gas fee
interests, and other rights therein including any reversionary or carried
interests relating to the foregoing, together with any right, title or interest
created by or arising under the terms of any unitization, communization and
pooling agreements or arrangements, and all property, interests and rights
covered thereby, whether arising by contract, by order, or by operation of law,
which now or hereafter include all or any part of the foregoing, whether or not
constituting Real Estate.

 

Operating Accounts.  See §5.6.

 

Organizational Document.  With respect to any Person other than a natural
person, its articles or certificate of incorporation, formation or organization,
partnership agreement, operating agreement, by-laws and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
authorized Equity Interests.

 

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.  With respect to issued Letters of Credit, the
aggregate undrawn amounts under issued Letters of Credit as of any date of
determination.

 

Patent Security Agreement.  Any Patent, Trademark and License Security
Agreement, executed on or after the closing date of the Credo Acquisition by
Credo in favor of Agent as the same may be amended, restated, supplemented,
consolidated or otherwise modified from time to time, pursuant to which there
shall be granted to Agent for the benefit of Lenders a security interest in the
Credo Patents, such security agreement to be in form and substance satisfactory
to Agent.

 

Patriot Act Customer Identification Process.  That certain customer
identification and review process established by Agent pursuant to the
requirements of 31 U.S.C. §5318(1) and 31 C.F.R. §103.121 to verify the identity
of all permitted transferees of interests in Borrower and any assignees of a
portion of the Loan hereunder.

 

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

PDNP Reserves Value.  The aggregate value of the Credo Entities’ Proved
Development Non-Producing Reserves (Present Worth at 10%) as set forth in the
most recent Engineering Report furnished to Agent pursuant to §7.4(k).

 

PDP Reserves Value.  The aggregate value of the Credo Entities’ Proved Developed
Producing Reserves (Present Worth at 10%) as set forth in the most recent
Engineering Report

 

25

--------------------------------------------------------------------------------


 

furnished to Agent pursuant to §7.4(k), or with respect to the requirement set
forth in §5.8 as it applies to the initial Credo Mortgaged Properties, the
Initial Engineering Report.

 

Permitted Bond Indebtedness.  The Indebtedness permitted by §8.1(xvi).

 

Permitted Existing Indebtedness.  Indebtedness of the Loan Parties and their
Subsidiaries, or any of them, which is outstanding on the Closing Date and
identified on the written disclosure provided to, and approved by, Agent
pursuant to §6.29.

 

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

 

Permitted Recourse Undertakings.  Representations, warranties, covenants,
environmental indemnities, and “bad acts” or similarly limited guarantees
entered into by Borrower or any Subsidiary of Borrower in connection with
Non-Recourse Indebtedness which are customary for non-recourse real estate
financings.

 

Permitted Refinancing Indebtedness.  Any Indebtedness of the Loan Parties issued
in exchange for, or the net proceeds of which are used to extend, refinance,
renew, replace, defease or refund, Permitted Existing Indebtedness, Indebtedness
otherwise permitted by this Agreement or other Permitted Refinancing
Indebtedness of such Person, provided, that:

 

(a)           the principal amount of such Indebtedness (not including accrued
or capitalized interest and premiums, fees and expenses) does not exceed the
then outstanding principal amount of the Indebtedness so extended, refinanced,
renewed, replaced, defeased or refunded (except that Permitted Refinancing
Indebtedness shall include Indebtedness of Capitol of Texas Insurance Group Inc.
relating to the Radisson Hotel in Austin, Texas in a principal amount not to
exceed $20,400,000);

 

(b)           if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is Permitted Existing Indebtedness which is Non-Recourse
Indebtedness, the Permitted Refinancing Indebtedness with respect thereto must
also be Non-Recourse Indebtedness; and

 

(c)           no Default or Event of Default has occurred and is continuing or
would result from the issuance or origination of such Indebtedness.

 

Person.  Any individual, corporation, partnership, limited liability company,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

 

Plan Assets.  Assets of any Employee Benefit Plan subject to Part 4, Subtitle A,
Title I of ERISA.

 

Pledge and Security Agreement.  The Second Amended and Restated Pledge and
Security Agreement dated as of the Closing Date executed by the Loan Parties for
the purpose of pledging and granting a first priority security interest in and
to all Equity Interests now or hereafter owned by them in any other Loan Party
and (if and to the extent no consent is required at all or the

 

26

--------------------------------------------------------------------------------


 

necessary consents have been obtained) in any of their respective Majority-Owned
Joint Ventures and JV Holdcos.

 

Pledged Deposit Account.  The main operating account pledged by Borrower to
Agent for the benefit of Lenders as Collateral for the Obligations.

 

Prepayment Fee.  With respect to each prepayment, in whole or in part, of any of
the outstanding principal balance of the Term Loans made pursuant to §3.3 prior
to the six (6) month anniversary of the Closing Date, an amount equal to the
principal amount so prepaid, multiplied by one percent (1%).  No Prepayment Fee
will apply to any such prepayment of the Term Loans, or any portion thereof,
made on or after the six (6) month anniversary of the Closing Date.

 

Principal Financial Officer.  The primary officer or the authorized agent of
Borrower or Forestar Group, as the case may be, responsible for the preparation
and certification of financial statements.

 

Prior Letter of Credit.  Any letter of credit issued prior to the Closing Date
under the Original Credit Agreement for the account of any of the Loan Parties
and which will remain outstanding after the Closing Date.

 

Project Approvals.  See §6.20(a).

 

PUD Reserves Value.  The aggregate value of the Credo Entities’ Proved
Undeveloped Reserves (Present Worth at 10%) as set forth in the most recent
Engineering Report furnished to Agent pursuant to §7.4(k).

 

Raw Entitled Land.  The Real Estate described on Schedule 7 hereof as of
July 31, 2012 together with any other Real Estate acquired thereafter or
formerly classified as another type of Borrowing Base Asset or was Negative
Pledge Property that has been designated for inclusion in the Borrowing Base in
accordance with §5.5, in each case consisting of Real Estate owned in fee simple
by a Loan Party (i) that is suitable for Development and (ii) for which all
major discretionary land-use approvals have been obtained (all as certified in
the Borrowing Base Certificate most recently delivered by Borrower).

 

Raw Entitled Land Value.  As of any date of determination, the aggregate value
of all Raw Entitled Land valued on the basis of an “as is”, MAI Appraisal
covering at least seventy-five percent (75%) of the remaining Lot portfolio and
at least seventy-five percent (75%) of the remaining commercial acreage (both as
selected by Agent), with all other Raw Entitled Land to be valued at book
value.  The initial Raw Entitled Land Value shall be determined based upon an
“as is”, MAI Appraisal most recently delivered under the Original Credit
Agreement.  All costs incurred by Borrower and the applicable Guarantors with
respect to the development of the Raw Entitled Land subsequent to the Appraisal
shall be added to the Raw Entitled Land Value Amount, and such amount shall also
be reduced by the value of any parcels or lots sold since the prior Appraisal
date, in each case without duplicating any post-closing adjustments resulting
from any updated Appraisals. Raw Entitled Land Value shall also be increased or
decreased, as the case may be, as and to the extent provided in the definition
of Non-Appraised Entitled Land Value, without duplication.

 

27

--------------------------------------------------------------------------------


 

RCRA.  See §6.18(a).

 

Real Estate.  All real property or interests in real property at any time owned
or leased (as lessee or sublessee) by any Loan Party or their respective
Subsidiaries or Joint Ventures including, without limitation, the Mortgaged
Properties and the Negative Pledge Properties.

 

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by Agent with
respect to any Loan referred to in such Note.

 

Register.  See §18.2.

 

Reimbursement Agreement.  The applications made and agreements entered into
between Agent and (i) Borrower and (ii) any other Loan Party relating to a
Letter of Credit on the form then in use by Agent as its standard form agreement
with respect to similar letters of credit.

 

Related Fund.  With respect to any fund that invests in loans, any other fund
that invests in loans that is managed by the same investment advisor as such
Lender or by an Affiliate of such Lender or such investment advisor.

 

Related Parties.   With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

Release.  See §6.18(c) (iii).

 

Renewal Date.  See §3.1(b).

 

Request for Swing Line Loan.  See §2.6(b).

 

Required Lenders.  As of any date, the Lender or Lenders (not including any
Defaulting Lender which shall not be entitled to vote) whose aggregate
Commitment Percentage equals or exceeds the Applicable Approval Percentage.  For
purposes of this definition, a Revolving Lender (other than Swing Line Lender)
shall be deemed to hold a Swing Line Loan or participate in a Letter of Credit
to the extent such Lender has acquired a participation therein under the terms
of this Agreement and has not failed to perform its obligations in respect of
such participation.

 

Requirements.  Any applicable federal or state law or governmental regulation,
or any local ordinance, order or regulation, including but not limited to laws,
regulations, or ordinances relating to zoning, building use and occupancy,
subdivision control, fire protection, health, sanitation, safety, handicapped
access, historic preservation and protection, tidelands, wetlands, flood control
and Environmental Laws, including without limitation, the Americans With
Disabilities Act or any state laws regarding disability requirements, or any
lease, agreement, covenant or instrument to which any Mortgaged Property or
Negative Pledge Property, or any Loan Party as the owner of such Real Estate,
may be subject.

 

Requisite Class Lenders.  At any time of determination, (i) for the Revolving
Lenders, Revolving Lenders (not including any Defaulting Lender which shall not
be entitled to vote) holding at least the Applicable Approval Percentage of the
aggregate Revolving Loans (or if there

 

28

--------------------------------------------------------------------------------


 

are no Revolving Loans Outstanding, of the Revolving Commitment, disregarding
the Outstanding Loans or Commitment of any Defaulting Lender, as applicable) and
(ii) for the Term Lenders, Term Lenders holding at least the Applicable Approval
Percentage of the aggregate Outstanding principal amount of the Term Loans
(disregarding the Outstanding Term Loans of any Defaulting Lender).  For
purposes of this definition, a Revolving Lender (other than Swing Line Lender)
shall be deemed to hold a Swing Line Loan or participate in a Letter of Credit
to the extent such Lender has acquired a participation therein under the terms
of this Agreement and has not failed to perform its obligations in respect of
such participation.

 

Reserve Percentage.  As of any date, the maximum aggregate reserve requirement
(including all basic, supplemental, marginal and other reserves) which is
imposed on member banks of the Federal Reserve System against “Euro-currency
Liabilities” as defined in Regulation D.  The LIBOR Rate for each outstanding
LIBOR Rate Loan shall be adjusted automatically as of the effective date of any
change in the Reserve Percentage.

 

Revenues/Capital Expenditures Ratio.  For any Test Period, the ratio of Total
Revenues for such period to Total Capital Expenditures for such period.

 

Revolving Commitment.  With respect to each Revolving Lender, the amount set
forth on Schedule 1.1 hereto as the amount of such Lender’s commitment to make
or maintain Revolving Loans to Borrower, to purchase participations in Swing
Line Loans made by Swing Line Lender pursuant to §2.1(c), or to purchase
participations in Letters of Credit issued by Agent for the account of any Loan
Party in accordance with §2.10, as the same may be changed from time to time in
accordance with the terms of this Agreement, including without limitation, §2.9.

 

Revolving Commitment Percentage.  With respect to each Revolving Lender, the
percentage set forth on Schedule 1.1 hereto as such Revolving Lender’s
percentage of the aggregate Revolving Commitments of all Revolving Lenders.

 

Revolving Credit Maturity Date.  September 14, 2015, or if the Revolving Credit
Maturity Date is extended pursuant to §3.1(b), September 14, 2016, or such
earlier date on which the Revolving Loans shall become due and payable pursuant
to the terms hereof.

 

Revolving Lenders.  The Lenders having Revolving Commitments, together with
their permitted successors and assigns.

 

Revolving Loan.  Collectively, the amounts advanced from time to time by
Revolving Lenders to Borrower under the Revolving Commitments for Revolving
Loans, not to exceed $200,000,000 at any time Outstanding; subject, however, to
increase in accordance with §2.9.

 

Revolving Loan Notes.  See §2.2.

 

Rights Agreement.  The Rights Agreement dated as of December 11, 2007 between
Forestar Group and ComputerShare Trust Company, N.A., as Rights Agent
thereunder, providing for the issuance to Forestar Group’s stockholders, under
the circumstances described therein, of certain rights to acquire shares of
Series A junior participating preferred stock of Forestar Group, on the terms
and conditions set forth in such agreement.

 

29

--------------------------------------------------------------------------------


 

S&P.  Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies.

 

SARA.  See §6.18(a).

 

SEC.  United States Securities and Exchange Commission.

 

Security Deeds.  Collectively, each deed of trust, mortgage and/or deed to
secure debt from or assumed by any Loan Party, whether now existing or
hereinafter entered into, in favor of Agent for the benefit of Lenders (or to
trustees named therein acting on behalf of Agent for the benefit of Lenders), as
modified, amended or restated from time to time, pursuant to which such Loan
Party shall have conveyed or granted a mortgage lien upon or conveyed security
title to each Mortgaged Property as security for the Obligations, each such deed
of trust, mortgage and deed to secure debt to be in form and substance
satisfactory to Agent.

 

Security Documents.  Collectively, the Security Deeds, the Assignment of Leases
and Rents, the Assignment of Mineral Rights Leases, the Collateral Assignment of
Timber Purchase Agreement, the Assignment of Rights to Joint Venture
Distributions, the Pledge and Security Agreement, the Assignment of SIDR
Reimbursements, the Assignment of Cibolo Resort SIDHT, the Indemnity Agreement,
the Patent Security Agreement, Deposit Account Control Agreements and any
further collateral assignments now or hereafter delivered by a Loan Party to
Agent for the benefit of Lenders, including, without limitation, UCC-1 financing
statements filed or recorded in connection therewith, as each may be further
amended, modified, renewed, consolidated, supplemented or extended, from time to
time.

 

SIDR Reimbursements.  All amounts payable to Borrower under that certain Ad
Valorem Tax and Non Resort Sales and Use Tax Public Improvement Financing
Agreement dated as of January 12, 2006 among Cibolo Canyons Special Improvement
District, Borrower and Bexar County, Texas, as amended by First Amendment to Ad
Valorem Tax and Non Resort Sales and Use Tax Public Improvement Financing
Agreement dated effective as of October 30, 2006, and as assigned to Borrower by
Marriott International, Inc. pursuant to that certain Master Assignment and
Assumption Agreement dated as of June 13, 2007 among Borrower, SA Real Estate,
LLLP and Marriott International, Inc.

 

SIDR Reimbursements Value.  As of any determination date, the value of the SIDR
Reimbursements as determined by the most recent Appraisal thereof.

 

SPE Subsidiary.  A bankruptcy remote or other special purpose Subsidiary which
engages in no material business other than, issuing or incurring Non-Recourse
Indebtedness (and in the case of Capitol of Texas Insurance Group Inc., issuing
surety bonds and letters of credit in an aggregate amount of up to $10,000,000
outstanding and issued at any time and acting as a Guarantor hereunder) and, in
connection therewith, owning Non-Recourse Assets and pledging or transferring
interests therein, including, without limitation, a Subsidiary formed for the
purpose of constructing, acquiring, owning, developing and/or financing
Non-Recourse Assets as Multifamily Properties.  A Subsidiary whose only material
assets are Equity Interests in SPE Subsidiaries shall be considered an SPE
Subsidiary for purposes hereof.

 

Spin-off Effective Date.  The date on which the Spin-off Transaction was
completed which was December 28, 2007.

 

30

--------------------------------------------------------------------------------


 

Spin-off Tax Sharing Agreement.  The Tax Sharing Agreement dated as of the
Spin-off Effective Date, between Temple-Inland and Forestar Group.

 

Spin-off Transaction.  The transfer of certain assets and liabilities of
Temple-Inland and certain of its Affiliates to the Loan Parties as contemplated
by Temple-Inland’s distribution of all of its shares of Forestar Group to
Temple-Inland’s stockholders as contemplated by the Distribution and Separation
Agreement and as described in the Forestar Form 10, the making of the initial
Loans under the Original Credit Agreement, repayment of intercompany
indebtedness and the related transactions contemplated by the parties thereto in
connection with each thereof.

 

Standby Letters of Credit.  All Letters of Credit issued by the Agent for the
account of any Loan Party pursuant to the terms set forth in this Agreement
other than Trade Letters of Credit.

 

State.  A state of the United States of America, or the District of Columbia.

 

Subsequent Lender.  See §2.9

 

Subsidiary.  Any corporation, association, partnership, limited liability
company, trust or other business or legal entity of which the designated parent
shall at any time own, directly or indirectly through a Person or Persons, a
greater than fifty percent (50%) ownership interest; provided that, unless
otherwise expressly provided herein, no Joint Venture shall be considered a
Subsidiary for purposes hereof.

 

Survey.  With respect to each Mortgaged Property (other than Oil and Gas
Properties) and each Negative Pledge Property, an instrument survey of such
Mortgaged Property or such Negative Pledge Property from time to time obtained
by or otherwise in the possession of Borrower or any Guarantor, whether a
“boundary-only” or “as-built” survey.

 

Swing Line Commitment.  Swing Line Lender’s obligation to make Swing Line Loans
pursuant to §2.1(c) in an amount up to, but not exceeding, $25,000,000, at any
time Outstanding.

 

Swing Line Lender.  KeyBank, together with its respective successors and
assigns.

 

Swing Line Loan.  A loan made by Swing Line Lender to Borrower pursuant to
§2.1(c).

 

Swing Line Note.  The promissory note of Borrower payable to the order of Swing
Line Lender in a face principal amount equal to the amount of the Swing Line
Commitment as originally in effect and otherwise duly completed, substantially
in the form of Exhibit “A-3”.

 

Taxes.  See §4.4(b).

 

TEMCO Investment.  See §8.3(u).

 

Temple-Inland.  Temple-Inland Inc., a Delaware corporation.

 

Temple Inland Agreements shall mean the Distribution and Separation Agreement,
the Timber Purchase Agreement and the Spin-off Tax Sharing Agreement.

 

31

--------------------------------------------------------------------------------

 


 

Term Commitment.  With respect to each Term Lender, the amount set forth on
Schedule 1.1 hereto as the amount of such Lender’s commitment to make or
maintain Term Loans to Borrower on the Closing Date, as the same may be changed
from time to time in accordance with the terms of this Agreement, including,
without limitation, §2.9.

 

Term Commitment Percentage.  With respect to each Term Lender, the percentage
set forth on Schedule 1.1 hereto as such Term Lender’s percentage of the
Outstanding Term Loans.

 

Term Lenders.  Each Lender having a Term Commitment or making a Term Loan to
Borrower pursuant to this Agreement, together with their successors and
permitted assigns.

 

Term Loan.  Collectively, the Loans made or continued to Borrower under
§2.1(b) on the Closing Date or thereafter pursuant to §2.1(b) under the Term
Commitments, not to exceed $200,000,000 in the aggregate; subject, however, to
increase in accordance with §2.9.

 

Term Loan Maturity Date.  September  14, 2017, or such earlier date on which the
Term Loan shall become due and payable pursuant to the terms hereof.

 

Term Loan Notes.  See §2.2.

 

Test Period.  See §9.1(a).

 

Timber.  Any trees of any age, species, or condition, whether standing, lying,
growing or to be grown, alive or dead and now or hereafter at any time located
on the Timberland.

 

Timber Purchase Agreement.  That certain Timber Purchase Agreement, dated
December 1, 2007, between TIN Inc. and Borrower, as amended, extended, renewed,
restated or otherwise modified from time to time in accordance with §7.14(e).

 

Timberland.  The Real Estate (other than Oil and Gas Properties) owned in fee
simple absolute by any Loan Party and described on Schedule 5 hereof, together
with any other Real Estate (other than High Value Timberland, Raw Entitled Land
or Entitled Land Under Development) hereafter acquired in fee simple absolute
by  any Loan Party on which, or on a portion of which, Timber is located.

 

Timberland Value.  Except for High Value Timberland, an amount equal to the per
acre amount for Timberland determined in the most recent valuation update
pursuant to §5.2(b) multiplied by the number of acres to which such valuation
applied.

 

Title Evidence.  With respect to each Credo Mortgaged Property, either (i) an
attorney’s opinion of title (including updates and supplements) in the
possession of Credo or obtained by Borrower; or (ii) title abstracts, title
files and other title information in the possession of Credo or obtained by
Borrower, in either case, constituting evidence satisfactory to Agent of the
status of title (including, without limitation, the absence of Liens other than
Permitted Liens) to such Credo Mortgaged Property.

 

32

--------------------------------------------------------------------------------


 

Title Policy.  With respect to each parcel of Mortgaged Property, any policy or
owner’s title insurance issued to Borrower or the applicable Guarantor, from
time to time obtained by or otherwise in the possession of Borrower or any
Guarantor.

 

Total Capital Expenditures.  For the relevant period, the aggregate amount of
all Development Expenditures and Acquisition Expenditures incurred by Borrower
(for Borrower and its consolidated Joint Ventures) and its Subsidiaries (but
excluding those of the Credo Entities), plus (without duplication) such parties’
pro rata share of all such expenditures incurred by unconsolidated Joint
Ventures.

 

Total Funded Debt.  As of any date of determination, an amount equal to the sum
of (i) one hundred percent (100%) of all Funded Debt of any Loan Party, plus
(ii) any Loan Party’s pro rata share of the Funded Debt of their respective
Joint Ventures, plus (iii) to the extent not covered under clause (ii) (and
without duplication of amounts thereunder) any amount of the Funded Debt of any
Joint Ventures for which any Loan Party is liable.

 

Total Leverage Ratio.  As of any date of determination, the ratio of Total
Funded Debt to Adjusted Asset Value, expressed as a percentage.

 

Total Proven Reserves Value.  As of the date of determination, the sum of
(i) PDP Reserves Value, plus (ii) PDNP Reserves Value, and plus (iii) PUD
Reserves Value.

 

Total Revenues.  For the relevant period, the aggregate amount of all gross
revenues derived from the operations of Forestar Group and its Subsidiaries (but
excluding the revenues of the Credo Entities), plus their pro rata share of
operating revenues from unconsolidated Joint Ventures; provided that any “gain
on sale” resulting from the contributions or other transfers of Real Estate to
one or more Joint Ventures shall be considered revenues derived from the
operations of Forestar Group and its Subsidiaries for the fiscal quarter in
which such contributions or transfers occur so long as the structure of such
Joint Venture has been approved by Agent, such approval not to be unreasonably
withheld, conditioned or delayed.

 

Trade Letters of Credit.  All trade or documentary Letters of Credit issued by
Agent for the account of any Loan Party pursuant to the terms set forth in this
Agreement, in connection with the purchase by any Loan Party of goods or
services in the ordinary course of business.

 

Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

Unused Amount.  See §2.4.

 

Voting Interests.  Stock, partnership, membership or similar ownership interests
of any class or classes (however designated), the holders of which are at the
time entitled, as such holders, (a) to vote for the election of a majority of
the directors (or persons performing similar functions) of the corporation,
association, partnership, limited liability company, trust or other business
entity involved, or (b) to control, manage, or conduct the business of the
corporation, partnership, limited liability company, association, trust or other
business entity involved.

 

Warrant Transactions.  One or more call options referencing Forestar Group’s
common stock written by Forestar Group substantially contemporaneously with the
purchase by Forestar

 

33

--------------------------------------------------------------------------------


 

Group of Convertible Bond Hedge Transactions and having an initial strike or
exercise price (howsoever defined) greater than the strike or exercise price
(howsoever defined) of such Convertible Bond Hedge Transactions.

 

§1.2         Rules of Interpretation.

 

(a)           A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

 

(b)           The singular includes the plural and the plural includes the
singular.

 

(c)           A reference to any law includes any amendment or modification to
such law.

 

(d)           A reference to any Person includes its permitted successors and
permitted assigns.

 

(e)           Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.

 

(f)            The words “include”, “includes” and “including” are not limiting.

 

(g)           The words “approval” and “approved” as the context so determines,
means an approval in writing given to the party seeking approval after full and
fair disclosure to the party giving approval of all material facts necessary in
order to determine whether approval should be granted.

 

(h)           All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein.

 

(i)            Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.

 

(j)            The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
section or subdivision of this Agreement.

 

(k)           All references in this Agreement to “Cleveland time” shall refer
to prevailing time in Cleveland, Ohio.

 

§2.          LOANS AND LETTERS OF CREDIT

 

§2.1         Commitment to Lend.

 

(a)           Revolving Loans.  Subject to the terms and conditions set forth in
this Agreement, each of the Revolving Lenders severally agrees to lend to
Borrower, and Borrower may borrow (and repay and reborrow) from time to time
between the Closing Date and the

 

34

--------------------------------------------------------------------------------


 

Revolving Credit Maturity Date upon notice by Borrower to Agent given in
accordance with §2.6, such sums as are requested by Borrower for the purposes
set forth in §2.8 up to a maximum aggregate principal amount outstanding (after
giving effect to all amounts requested) at any one time equal to the lesser of
(a) such Lender’s Revolving Commitment, and (b) such Lender’s Revolving
Commitment Percentage of (i) the Borrowing Base less (ii) the aggregate
principal amount of Term Loans Outstanding or being funded on such date of
determination; provided, that, in all events no Default or Event of Default
shall have occurred and be continuing, or shall result therefrom; and provided,
further, that the Outstanding principal amount of the Revolving Loans and Swing
Line Loans (after giving effect to all amounts requested), plus the Outstanding
Letters of Credit, shall not at any time exceed the aggregate Revolving
Commitments of all Revolving Lenders or cause a violation of the covenant set
forth in §9.2(b).  The Revolving Loans shall be made pro rata in accordance with
each Revolving Lender’s Revolving Commitment Percentage.  Each request for a
Revolving Loan hereunder shall constitute a representation and warranty by
Borrower that all of the conditions set forth in §10 and §11, as applicable,
have been satisfied on the date of such request.  No Revolving Lender shall have
any obligation to make Revolving Loans to Borrower in an aggregate principal
amount outstanding which, together with such Lender’s participation interest in
Swing Line Loans and Outstanding Letters of Credit, exceeds such Lender’s
Revolving Commitment.

 

(b)           Term Loans.  Subject to the terms and conditions set forth in this
Agreement, each of the Term Lenders severally agrees to lend to Borrower, and
Borrower will borrow on the Closing Date and, if Borrower elects as provided
hereinbelow, on such later date or dates as hereinafter provided, an amount
equal to such Lender’s Term Commitment; provided, that, in all events no Default
or Event of Default shall have occurred and be continuing on the date of any
such borrowing; and provided, further, that the outstanding principal amount of
the Term Loans (after giving effect to all amounts requested), shall not at any
time exceed the aggregate Term Commitments of all Term Lenders or cause a
violation of the covenant set forth in §9.2(b).  At Borrower’s election, up to
$70,000,000 of the Term Loans may be advanced during the ninety (90) days after
the Closing Date rather than on the Closing Date. The Term Loans shall be made
pro rata in accordance with each Term Lender’s Term Commitment Percentage. 
Borrower’s request for the Term Loans hereunder shall constitute a
representation and warranty by Borrower that all of the conditions set forth in
§10 and §11, as applicable, have been satisfied on the date of such request.  No
Term Lender shall have any obligation to make Term Loans to Borrower in a
principal amount of more than the principal face amount of such Lender’s Term
Commitment.  Notwithstanding the foregoing, Borrower acknowledges that the “Term
Loans” outstanding under the Original Credit Agreement on the Closing Date will
continue to remain outstanding as Term Loans hereunder in accordance with and
subject to the respective Term Commitments of the Term Lenders hereunder and
will not be re-borrowed by Borrower.

 

(c)           Swing Line Loans.  (i)  Subject to the terms and conditions
hereof, from time to time from the Closing Date to but excluding the fifth (5th)
day prior to the Revolving Credit Maturity Date, Swing Line Lender agrees to
make Swing Line Loans to Borrower in an aggregate principal amount at any one
time Outstanding up to, but not exceeding Swing Line Commitment; provided, that
in all events no Default or Event of Default shall have occurred and be
continuing; and provided, further, that the sum of (A) the Outstanding principal
amount of the Revolving Loans and the Swing Line Loans (after giving effect to
the Swing Line Loan being

 

35

--------------------------------------------------------------------------------


 

requested), plus (B) the Outstanding Letters of Credit shall not exceed the
aggregate Revolving Commitments of the Revolving Lenders or cause a violation of
the covenant set forth in §9.2(b).  If at any time the aggregate principal
amount of the Swing Line Loans Outstanding at such time exceeds the Swing Line
Commitment in effect at such time, Borrower shall promptly pay Agent for the
account of Swing Line Lender the amount of such excess.  Subject to the terms
and conditions of this Agreement, Borrower may borrow, repay and reborrow Swing
Line Loans hereunder.

 

(ii)           Swing Line Loans shall bear interest at a per annum rate equal to
the rate of interest borne by Base Rate Loans.  Interest payable on Swing Line
Loans is solely for the account of Swing Line Lender, subject to the
participation rights of each Revolving Lender that has fully funded its
participation interest in such Swing Line Loans pursuant to §2.1(c)(v).  All
accrued and unpaid interest on Swing Line Loans shall be payable by Borrower on
the dates and in the manner provided in §3 with respect to interest on Base Rate
Loans (except as Swing Line Lender and Borrower may otherwise agree in writing
in connection with any particular Swing Line Loan).

 

(iii)          Each Swing Line Loan shall be in the minimum amount of $1,000,000
and integral multiples of $100,000 or such other minimum amounts agreed to by
Swing Line Lender and Borrower from time to time.  Any voluntary prepayment of a
Swing Line Loan must be in integral multiples of $100,000 or the aggregate
principal amount of all outstanding Swing Line Loans (or such other minimum
amounts upon which Swing Line Lender and Borrower may agree in writing) and in
connection with any such prepayment, Borrower must give Swing Line Lender prior
written notice thereof no later than 10:00 a.m. (Cleveland time) on the date of
such prepayment.

 

(iv)          Borrower agrees to repay each Swing Line Loan within five (5) days
after the date such Swing Line Loan was made; provided, that the proceeds of a
Swing Line Loan may not be used to repay a Swing Line Loan.  Notwithstanding the
foregoing, Borrower shall repay the entire outstanding principal amount of, and
all accrued but unpaid interest on, the Swing Line Loans on the Revolving Credit
Maturity Date (or such earlier date as Swing Line Lender and Borrower may agree
in writing).  In lieu of demanding repayment of any outstanding Swing Line Loan
from Borrower, Swing Line Lender may, on behalf of Borrower (which hereby
irrevocably directs Swing Line Lender to act on its behalf for such purpose),
request a borrowing of Base Rate Loans from the Revolving Lenders in an amount
equal to the principal balance of such Swing Line Loan, provided that the
proposed advance of a Base Rate Loan meets all other requirements for such
Advance in this Loan Agreement.  The amount limitations of §2.6(a) shall not
apply to any borrowing of Base Rate Loans made pursuant to this subsection. 
Swing Line Lender shall give notice to Agent of any such borrowing of Base Rate
Loans not later than 12:00 noon (Cleveland time) on the proposed date of such
borrowing and Agent shall give prompt notice of such borrowing to the Revolving
Lenders.  No later than 2:00 p.m. (Cleveland time) on such date, each Revolving
Lender will make available to Agent at the Agent’s Head Office for the account
of Swing Line Lender, in immediately available funds, the proceeds of the Base
Rate Loan to be made by such Revolving Lender and, to the extent of such Base
Rate Loan, such Revolving Lender’s participation in the Swing Line Loan so
repaid shall be deemed to be funded by such Base Rate Loan.  Agent shall pay the
proceeds of such Base Rate Loans to Swing Line Lender, which shall apply such
proceeds to repay such Swing Line Loan.

 

36

--------------------------------------------------------------------------------


 

(v)           At the time each Swing Line Loan is made, each Revolving Lender
shall automatically (and without any further notice or action) be deemed to have
purchased from Swing Line Lender, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage in such Swing Line Loan.  If the Revolving Lenders are prohibited
from making Revolving Loans required to be made under this subsection for any
reason, including without limitation, the occurrence of any Default or Event of
Default described in §12.1.(h) or §12.1.(i), upon notice from Agent or Swing
Line Lender, each Revolving Lender severally agrees to pay to Agent for the
account of Swing Line Lender in respect of such participation the amount of such
Lender’s Revolving Commitment Percentage of each outstanding Swing Line Loan. 
If such amount is not in fact made available to Agent by any Revolving Lender,
Swing Line Lender shall be entitled to recover such amount on demand from such
Revolving Lender, together with accrued interest thereon for each day from the
date of demand thereof, at the Federal Funds Effective Rate.  If such Revolving
Lender does not pay such amount forthwith upon demand therefor by Agent or Swing
Line Lender, and until such time as such Revolving Lender makes the required
payment, Swing Line Lender shall be deemed to continue to have outstanding Swing
Line Loans in the amount of such unpaid participation obligation for all
purposes of the Loan Documents (other than those provisions requiring the other
Revolving Lenders to purchase a participation therein).  Further, such Revolving
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Revolving Loans, and any other amounts due such Revolving
Lender hereunder, to Swing Line Lender to fund Swing Line Loans in the amount of
the participation in Swing Line Loans that such Revolving Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).

 

(vi)          A Revolving Lender’s obligation to make payments in respect of a
participation in a Swing Line Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Revolving Lender or any other Person may have or claim against Agent, Swing
Line Lender or any other Person whatsoever, (ii) the occurrence or continuation
of a Default or Event of Default (including without limitation, any of the
Defaults or Events of Default described in §12.1.(h) or §12.1.(i)) or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of an event or condition which has had or could have a
Material Adverse Effect, (iv) any breach of any Loan Document by Agent, any
Lender or any Loan Party or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

§2.2         Notes.

 

If requested by a Lender, the Revolving Loans of such Lender shall be evidenced
by separate revolving promissory notes of Borrower in favor of the Revolving
Lenders in substantially the form of Exhibit A-1 (“Revolving Loan Notes”), the
Term Loans of such Lender shall be evidenced by separate term promissory notes
of Borrower in favor of the Term Lenders in substantially the form of
Exhibit A-2 hereto (“Term Loan Notes”), and the Swing Line Loans of such Lender
shall be evidenced by the Swing Line Note in substantially the form of
Exhibit A-3 hereto (“Swing Line Note”), each initially dated as of even date
with this Agreement and completed with appropriate insertions (collectively, the
Revolving Loan Notes, the Term Loan Notes, the Swing Line Note, any substitute
or replacement notes therefor and any new Revolving

 

37

--------------------------------------------------------------------------------


 

Loan Notes or Term Loan Notes issued in connection with the increase of the
Revolving Commitment or the Term Commitment, or both, pursuant to §2.9 of this
Agreement, the “Notes”).  A Revolving Loan Note shall be payable to each
Revolving Lender in the principal face amount equal to such Lender’s Revolving
Commitment, or, if less, the outstanding amount of all Revolving Loans made by
such Lender, plus interest accrued thereon, as set forth below.  A Term Loan
Note shall be payable to each Lender in the principal face amount equal to such
Lender’s Term Commitment, or, if less, the outstanding amount of all Term Loans
made by such Lender, plus interest accrued thereon, as set forth below.  The
Swing Line Note shall be payable to the Swing Line Lender in the principal face
amount equal to the Swing Line Commitment, or, if less, the Outstanding amount
of all Swing Line Loans made by Swing Line Lender, plus interest accrued
thereon, as set forth in §2.1(c)(ii).  Each such Note shall be issued by
Borrower to the applicable Lender and shall be duly executed and delivered by an
authorized officer of Borrower.  Borrower irrevocably authorizes Agent to make
or cause to be made, at or about the time of the Drawdown Date of any Loan or
the time of receipt of any payment of principal thereof, an appropriate notation
on Agent’s Record reflecting the making of such Loan or the receipt of such
payment.  The Outstanding amount of the Loans set forth on Agent’s Record shall
be prima facie evidence of the principal amount thereof owing and unpaid to each
Lender, but the failure to record, or any error in so recording, any such amount
on Agent’s Record shall not limit or otherwise affect the obligations of
Borrower, hereunder or under any Note to make payments of principal of or
interest on any Note when due.

 

§2.3         Interest on Loans.

 

(a)           Each LIBOR Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of the Interest Period
with respect thereto or the date on which such LIBOR Rate Loan is converted to a
Base Rate Loan at a rate per annum equal to the sum of (A) the LIBOR Rate, plus
(B) the LIBOR Rate Spread.

 

(b)           Each Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the date on which such Base Rate
Loan is repaid or converted to a LIBOR Rate Loan at a rate per annum equal to
the sum of (A) the Base Rate, plus (B) the Base Rate Spread.

 

(c)           Borrower promises to pay interest on the Loans in arrears on each
Interest Payment Date with respect thereto.

 

(d)           Base Rate Loans and LIBOR Rate Loans may be converted to Loans of
the other Type as provided in §4.1.

 

§2.4         Unused Facility Fee.

 

Borrower agrees to pay to Agent for the account of the Revolving Lenders in
accordance with their respective Revolving Commitment Percentages an unused
facility fee (the “Facility Fee”) calculated at one of the following rates per
annum on the average daily amount by which the aggregate Revolving Commitments
from time to time exceed the sum of the Outstanding Revolving Loans, the
Outstanding Swing Line Loans and the Outstanding Letters of Credit during each
fiscal quarter or portion thereof (such excess, the “Unused Amount”) commencing
on the Closing Date and ending on the Revolving Credit Maturity Date:

 

38

--------------------------------------------------------------------------------


 

Unused Amount

 

Rate

 

Less than 50% of aggregate Revolving Commitments

 

0.25

%

50% or more of aggregate Revolving Commitments

 

0.35

%

 

The Facility Fee shall be payable quarterly in arrears on the first day of each
fiscal quarter of Borrower for the immediately preceding fiscal quarter, with a
final payment due and payable on the Revolving Credit Maturity Date.  Any
payment due under this Section shall be prorated for any partial fiscal
quarter.  The Facility Fee shall be fully earned when due and non-refundable
when paid.

 

§2.5         Reduction and Termination of Revolving Commitment.

 

Borrower shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to Agent to reduce by $1,000,000 or an
integral multiple of $1,000,000 in excess thereof (provided that in no event
shall the Revolving Commitments be reduced in such manner to an amount less than
$75,000,000 unless all Obligations are being repaid or prepaid and this
Agreement is terminated) or to terminate entirely the unborrowed portion of the
Revolving Commitments, whereupon the Revolving Commitments of Revolving Lenders
shall be reduced pro rata in accordance with their respective Revolving
Commitment Percentages of the amount specified in such notice or, as the case
may be, terminated, any such termination or reduction to be without penalty
except as otherwise set forth in §4.8; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Loans, Outstanding Swing Line Loans and Outstanding
Letters of Credit would exceed the Revolving Commitments of all Revolving
Lenders as so terminated or reduced.  Promptly after receiving any notice from
Borrower delivered pursuant to this §2.5, Agent will notify Lenders of the
substance thereof.  Upon the effective date of any such reduction or
termination, Borrower shall pay to Agent for the respective accounts of Lenders
the full amount of any facility fee under §2.4 then accrued on the amount of the
reduction.  No reduction or termination of the Commitment may be reinstated.

 

§2.6         Requests for Loans.

 

(a)           Borrower shall give to Agent written notice in the form of
Exhibit D-1 hereto (or telephonic notice confirmed in writing in the form of
Exhibit D-1 hereto) of each Loan (other than a Swing Line Loan) requested
hereunder (a “Loan Request”) by 12:00 noon (Cleveland time) on the Business Day
prior to the proposed Drawdown Date with respect to Base Rate Loans and three
(3) Business Days prior to the proposed Drawdown Date with respect to LIBOR Rate
Loans.  Each such notice shall specify with respect to the requested Loan the
proposed principal amount of such Loan, the Type of Loan, the initial Interest
Period (if applicable) for such Loan and the Drawdown Date.  Each such notice
shall also contain a statement that the conditions to borrowing set forth in §11
hereof have been satisfied.  Promptly upon receipt of any such notice, Agent
shall notify each of Lenders thereof.  Each such Loan Request shall be
irrevocable and binding on Borrower and shall obligate Borrower to accept the
Loan requested from Lenders on the proposed Drawdown Date.  Subject to
§2.1(c)(iv), each Loan Request shall be (a) for a Base Rate Loan in a minimum
aggregate amount of $1,000,000 or an integral multiple of $100,000 in excess
thereof; or (b) for a LIBOR Rate Loan in a minimum aggregate amount of
$2,000,000 or an integral multiple of $100,000 in excess thereof; provided,

 

39

--------------------------------------------------------------------------------


 

however, that there shall be no more than eight (8) LIBOR Rate Loans outstanding
at any one time.

 

(b)           Borrower shall give to Agent and Swing Line Lender written notice
in the form of Exhibit D-2 hereto (or telephonic notice confirmed in writing in
the form of Exhibit D-2 hereto) of each Swing Line Loan requested hereunder (a
“Request for Swing Line Loan”) by 1:00 p.m. (Cleveland time) on the Business Day
of the proposed borrowing of a Swing Line Loan.  On the date of the requested
Swing Line Loan and subject to satisfaction of the applicable conditions set
forth in §11 for all borrowings, Swing Line Lender will make the proceeds of
such Swing Line Loan available to Borrower in Dollars, in immediately available
funds, at the account specified by Borrower in its Request for Swing Line Loan
not later than 3:00 p.m. (Cleveland time) on such date.  Each such Request for
Swing Line Loan shall also contain a statement that the conditions to borrowing
set forth in §11 hereof have been satisfied.

 

§2.7         Funds for Loans.

 

(a)           Not later than 2:00 p.m. (Cleveland time) on the proposed Drawdown
Date of any Loans other than Swing Line Loans, each of Lenders will make
available to Agent, at Agent’s Office, in immediately available funds, the
amount of such Lender’s Commitment Percentage of the amount of the requested
Loans which may be disbursed pursuant to §2.1.  Upon receipt from each Lender of
such amount, and upon receipt of the documents required by §10 (in the case of
Loans to be made on the Closing Date only) and §11 and the satisfaction of the
other conditions set forth therein, to the extent applicable, Agent will make
available to Borrower the aggregate amount of such Loans made available to Agent
by the Lenders by crediting such amount to the account of Borrower maintained at
Agent’s Head Office.  The failure or refusal of any Lender to make available to
Agent at the aforesaid time and place on any Drawdown Date the amount of its
Commitment Percentage of the requested Loans shall not relieve any other Lender
from its several obligation hereunder to make available to Agent the amount of
such other Lender’s Commitment Percentage of any requested Loans, including any
additional  Loans that may be requested subject to the terms and conditions
hereof to provide funds to replace those not advanced by the Lender so failing
or refusing.  In the event of any such failure or refusal, the Lenders not so
failing or refusing shall be entitled to a priority secured position as against
the Lender or Lenders so failing or refusing to make available to Borrower the
amount of its or their Commitment Percentage for such Loans as provided in
§12.4.

 

(b)           Unless Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender’s Commitment Percentage of a proposed Loan, Agent may in its discretion
assume that such Lender has made such Loan available to Agent in accordance with
the provisions of this Agreement and Agent may, if it chooses, in reliance upon
such assumption make such Loan available to Borrower, and such Lender shall be
liable to Agent for the amount of such advance.  If such Lender does not pay
such corresponding amount upon Agent’s demand therefor, Agent will promptly
notify Borrower, and Borrower shall promptly pay such corresponding amount to
Agent.  Agent shall also be entitled to recover from the Lender or Borrower, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by Agent to Borrower
to the date such corresponding amount is recovered by Agent at a

 

40

--------------------------------------------------------------------------------


 

per annum rate equal to (i) from Borrower at the applicable rate for such Loan
or (ii) from a Lender at the Federal Funds Effective Rate.

 

§2.8         Use of Proceeds.

 

Borrower will use the proceeds of the Loans solely (i) to pay closing costs and
expenses in connection with this Agreement and the other Loan Documents; (ii) to
refinance existing Indebtedness under the Original Credit Agreement; (iii) to
fund the Credo Acquisition, (iv) to fund Borrower’s working capital and general
corporate needs which include, without limitation, the construction and sale of
Lots, Mineral Activities, the acquisition and development of real estate and the
making of other Investments and the making of Distributions, in each case as
permitted by this Agreement; and (v) for such other purposes as may be approved
in writing from time to time by the Required Lenders.

 

§2.9         Increase in Commitments.

 

At any time prior to the third anniversary of the Closing Date, Agent may, at
the request of Borrower, increase, from time to time, but not more than four
(4) times in the aggregate, the total Revolving Commitments or the total Term
Commitments, or both, by (i) admitting additional Lenders hereunder (each a
“Subsequent Lender”), and/or (ii) increasing the Revolving Commitment of any
Revolving Lender and/or the Term Commitment of any Term Lender, as the case may
be (each an “Increasing Lender”), subject to the following conditions:

 

(a)           each Subsequent Lender shall meet the conditions for assignee
under §18.1;

 

(b)           if requested by the applicable Lender, Borrower executes new
Revolving Loan Notes or Term Loan Notes, or both, as applicable, payable to the
order of each Subsequent Lender, or a new or replacement Revolving Loan Note or
Term Loan Note (or both, as applicable) payable to the order of each Increasing
Lender;

 

(c)           each Subsequent Lender executes and delivers to Agent a signature
page to this Agreement evidencing its agreement to be bound as a Lender
hereunder and each Increasing Lender executes and delivers to Agent an
acknowledgement of its increased Revolving Commitment and/or Term Commitment;

 

(d)           Borrower and Agent shall have executed modifications of the
Security Documents and other Loan Documents to reflect the increase in the
Revolving Commitments or the Term Commitments (or both, as applicable) and
Borrower shall have paid to Agent any and all documentary stamp tax,
non-recurring intangible tax or other taxes imposed in connection with the
recording of such modifications of the Security Documents or increase in (i) the
Revolving Loan amount or Revolving Commitment (whichever is the basis for
computing such tax), or (ii) the Term Loan amount or Term Commitment (whichever
is the basis for computing such tax), or (iii) both (i) and (ii), if applicable;

 

(e)           the allocation of the increased Commitments by Borrower as between
the Revolving Commitments and the Term Commitments shall be subject to Agent’s
consent (not to be unreasonably withheld or delayed);

 

41

--------------------------------------------------------------------------------

 


 

(f)            after giving effect to the admission of any Subsequent Lender or
the increase in the Revolving Commitment or the Term Commitment (or both, as the
case may be) of any Increasing Lender, the sum of all Revolving Commitments and
all Term Commitments and (without duplication) Outstanding Term Loans does not
exceed $500,000,000;

 

(g)           each increase in the Revolving Commitments or the Term Commitments
(as applicable) shall be in the amount of at least $10,000,000, or a greater
integral multiple of $5,000,000;

 

(h)           no increase in the Revolving Commitments or the Term Commitments
(or both, as applicable) of any existing Lender shall be effective without the
written consent of such Lender;

 

(i)            all of the representations and warranties of Borrower in the Loan
Documents shall be true and correct in all material respects as of the effective
date of the increase in the total Commitment (or if such representations and
warranties by their terms relate solely to an earlier date, then as of such
earlier date);

 

(j)            no Default or Event of Default exists or would result therefrom;

 

(k)           no Lender, including, but not limited to KeyBank, shall be an
Increasing Lender without the written consent of such Lender; and

 

(l)            Borrower shall have executed such other modifications and
documents and made such other deliveries as Agent may reasonably require to
evidence and effectuate such new or increased Commitments and shall pay or
reimburse Agent and Agent’s Special Counsel for all reasonable fees (including
any fees specified in the Agreement Regarding Fees), expenses and costs in
connection with the foregoing and Borrower shall also pay such Loan fees and
placement fees, if any, as may be agreed for such increase in the Revolving
Commitments or the Term Commitments (or both, as applicable).

 

After adding the Revolving Commitment or the Term Commitment (or both, as
applicable) of any Increasing Lender or Subsequent Lender, Agent shall promptly
provide each Lender and Borrower with a new Schedule 1.1 to this Agreement (and
each Lender acknowledges that its Commitment Percentage under Schedule 1.1 and
allocated portion of the Outstanding Revolving Loans, Swing Line Loans and
Letters of Credit on the one hand, or the Outstanding Term Loans on the other
(or both, as applicable), will change in accordance with its pro rata share of
the increased Revolving Commitments or Term Commitments (or both, as
applicable).  Unless and until the total Revolving Commitments and/or Term
Commitments have been increased in accordance with this §2.9, Borrower shall not
be permitted any disbursement beyond the amount of the Commitments in effect
immediately prior to such proposed increase.

 

§2.10       Letters of Credit.

 

(a)           Issuance of Letters of Credit.  Subject to the terms and
conditions set forth in this Agreement, at any time and from time to time from
the Closing Date through the day that is thirty (30) days prior to the Revolving
Credit Maturity Date, Agent shall issue such Letters of Credit as Borrower may
request upon the delivery of a Letter of Credit Request to Agent,

 

42

--------------------------------------------------------------------------------


 

provided that (i) no Default or Event of Default shall have occurred and be
continuing, (ii) upon issuance of such Letter of Credit, the Outstanding Letters
of Credit shall not exceed $100,000,000, (iii) upon the issuance of such Letter
of Credit, the amount of all Outstanding Letters of Credit, Swing Line Loans and
Revolving Loans shall not exceed the aggregate Revolving Commitments of all
Revolving Lenders, (iv) the conditions set forth in §10 and §11, as applicable,
shall have been satisfied, (v) upon the issuance of such Letter of Credit, the
amount of all Outstanding Letters of Credit and Outstanding Loans shall not
result in a violation of the covenant set forth in §9.2(b), (vi) in no event
shall any amount drawn under a Letter of Credit be available for reinstatement
or a subsequent drawing under such Letter of Credit, and (vii) the term of any
Letter of Credit shall not exceed the Revolving Credit Maturity Date.  The
foregoing requirements shall not limit the ability of Borrower to obtain Letters
of Credit in face amounts that are not rounded to the nearest $1,000 or other
amount.  Each Letter of Credit shall be issued pursuant to a Reimbursement
Agreement; provided that to the extent any of the terms of the Reimbursement
Agreement are contrary to the terms of this Agreement, the terms of this
Agreement shall control.  Each Revolving Lender acknowledges and agrees that, if
and to the extent Agent agrees to reimburse or otherwise indemnify the issuer of
any Prior Letter of Credit for draws thereunder or other obligations of a Loan
Party arising in connection therewith, such Revolving Lender shall be deemed to
have purchased a participation in such reimbursement or indemnification
obligation of Agent in an amount equal to its Revolving Commitment Percentage of
the amount of each such Prior Letter of Credit (if any).  The Outstanding amount
under any Letter of Credit shall reduce on a dollar for dollar basis the amount
available to be drawn under the Revolving Commitments as a Revolving Loan.

 

(b)           Letter of Credit Requests.  Each Letter of Credit Request shall be
submitted by Borrower to Agent at least five (5) Business Days prior to the date
upon which the requested Letter of Credit is to be issued.  Each Letter of
Credit Request shall be executed by an authorized officer of Borrower.  Agent
shall be entitled to conclusively rely on such Person’s authority to request a
Letter of Credit on behalf of Borrower.  Agent shall have no duty to verify the
authenticity of any signature appearing on a Letter of Credit Request.  Each
such Letter of Credit Request shall contain (i) a statement as to whether such
Letter of Credit is a Standby Letter of Credit or a Trade Letter of Credit, and
(ii) a certification that the conditions to the issuance of such Letter of
Credit set forth in §11 hereof have been satisfied.  Borrower shall further
deliver to Agent such additional applications and documents as Agent reasonably
may require, in conformity with the then standard practices of its letter of
credit department, in connection with the issuance of such Letter of Credit. 
Following the receipt of a Letter of Credit Request, Agent shall promptly notify
each of the Revolving Lenders of the Letter of Credit Request.  Borrower assumes
all risks with respect to the use of the Letters of Credit, under §2.10(i).

 

(c)           Agent Approval.  Subject to the conditions set forth in this
Agreement, Agent if it reasonably approves of the Letter of Credit Request,
shall issue the Letter of Credit on or before five (5) Business Days following
receipt of the documents required in §2.10(b), or at such later date as Borrower
may direct in writing.  Each Letter of Credit shall be in form and substance
satisfactory to Agent in its sole discretion.

 

(d)           Lender Participation.  Upon the issuance of a Letter of Credit,
each Revolving Lender shall be deemed to have purchased a participation therein
from Agent in an amount equal to its Revolving Commitment Percentage of the
amount of such Letter of Credit.

 

43

--------------------------------------------------------------------------------


 

(e)           Amounts Drawn Considered Loans.  If and to the extent that any
amounts are drawn upon any Letter of Credit, the amounts so drawn shall, unless
reimbursed by Borrower on the date such draw is honored by Agent, from the date
of payment thereof by Agent, be considered Revolving Loans for all purposes
hereunder, bearing interest as provided in §2.3.  All such Revolving Loans shall
initially be Base Rate Loans.  Revolving Lenders shall be required to make such
Revolving Loans regardless of whether all of the conditions to disbursement set
forth in §11 have been satisfied.

 

(f)            Bankruptcy.  If after the issuance of a Letter of Credit by
Agent, but prior to the funding of any portion thereof by Agent or a Lender, one
of the events described in §12.1(g), (h) or (i) shall have occurred, each Lender
will immediately transfer to Agent in immediately available funds an amount
equal to such Lender’s Revolving Commitment Percentage of the Outstanding
Letters of Credit, such amount to be held by Agent as security for the payment
of the Letters of Credit.

 

(g)           Repayment to Lenders.  Whenever at any time after Agent has
received from any Revolving Lender such Revolving Lender’s payment of funds
under a Letter of Credit and thereafter Agent receives any payment on account
thereof, then Agent will distribute to such Revolving Lender its participating
interest in such amount (appropriately adjusted in the case of interest payments
to reflect the period of time during which such Revolving Lender’s participating
interest was outstanding and funded); provided, however, that in the event that
such payment received by Agent is required to be returned, such Revolving Lender
will return to Agent any portion thereof previously distributed by Agent to it.

 

(h)           Funds for Draws.  Upon the receipt by Agent of any draw or other
presentation for payment of a Letter of Credit and the payment of any amount
under a Letter of Credit, Agent shall, without notice to or the consent of
Borrower, direct Revolving Lenders to fund to Agent in accordance with §2.7 on
or before 2:00 p.m. (Cleveland time) on the next Business Day their respective
Revolving Commitment Percentages of the amount so paid by Agent.  The proceeds
of such funding shall be paid to Agent to reimburse Agent for the payment made
by it under the Letter of Credit.  The provisions of §2.7 shall apply to any
Revolving Lender or Lenders failing or refusing to fund its Revolving Commitment
Percentage of any such draw.

 

(i)            Risks.  The Obligations of the Loan Parties to Agent and
Revolving Lenders under this Agreement in connection with the issuance of a
Letter of Credit shall be absolute, unconditional and irrevocable, and shall be
paid and performed strictly in accordance with the terms of this Agreement,
notwithstanding any of the following circumstances:  (i) any improper use which
may be made of any Letter of Credit or any improper acts or omissions of any
beneficiary or transferee of any Letter of Credit in connection therewith; (ii)
the existence of any claim, set-off, defense or any right which any Loan Party
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or persons or entities for whom any such beneficiary or any such
transferee may be acting) or Revolving Lenders (other than the defense of
payment to Revolving Lenders in accordance with the terms of this Agreement) or
any other person, whether in connection with any Letter of Credit, this
Agreement, any other Loan Document, or any unrelated transaction; (iii) any
statement or any other documents presented to Agent under any Letter of Credit
proving to be insufficient, forged, fraudulent or invalid in any

 

44

--------------------------------------------------------------------------------


 

respect or any statement therein being untrue or inaccurate in any respect
whatsoever; (iv) any breach of any agreement between any Loan Party and any
beneficiary or transferee of any Letter of Credit; (v) any irregularity in the
transaction with respect to which any Letter of Credit is issued, including any
fraud by the beneficiary or any transferee of such Letter of Credit; and (vi)
payment by Agent under any Letter of Credit against presentation of a sight
draft or a certificate which does not comply with the terms of such Letter of
Credit in any non-material respect; provided, that Borrower shall not be
precluded from asserting any claim for damages suffered by any Loan Party to the
extent caused by the bad faith, willful misconduct or gross negligence of Agent
in determining whether a request presented under any Letter of Credit issued by
it complied on its face with the terms of such Letter of Credit.

 

(j)            Non-Renewal; Cash Collateral.  Agent may, at its option, during
the existence of a Default or Event of Default, elect not to renew any Letter of
Credit by giving written notice of non-renewal to Borrower at least thirty (30)
days prior to the expiration date of such Letter of Credit.  Agent may, in its
discretion at any time and from time to time while there exists any Event of
Default, make a Revolving Loan in an amount equal to all or any portion of the
Outstanding Letters of Credit hereunder (including fee amounts due), and hold
the proceeds thereof in an interest bearing account as collateral security for
such Obligations (and such account shall be subject to Agent’s right to setoff
against such amounts under §13 hereof), provided that Agent shall promptly
notify Borrower of such action and the application of the proceeds thereof and
further provided that all interest earned on proceeds so held shall be applied
as and when available to reduce any Obligations outstanding hereunder or, if
there are no Obligations outstanding, such interest shall be paid over to
Borrower.

 

(k)           Subsequent Issuance.  The issuance of any supplement,
modification, amendment, renewal or extension to or of any Letter of Credit
shall be treated in all respects the same as the issuance of a new Letter of
Credit.

 

(l)            Extended Letters of Credit; Cash Collateral.  Notwithstanding the
contrary provisions of §2.10(a), Letters of Credit may be issued with expiry
dates later than the scheduled Revolving Credit Maturity Date upon the terms and
conditions set forth in this §2.10(l) (any such Letter of Credit, an “Extended
Letter of Credit”).  No Extended Letter of Credit shall have an expiry date
later than one (1) year after the scheduled Revolving Credit Maturity Date. 
From the date that is five (5) days prior to the scheduled Revolving Credit
Maturity Date and at all times thereafter when any Extended Letters of Credit
are Outstanding, Borrower shall maintain cash collateral in a special purpose
interest bearing collateral account in the name of Borrower, but subject to the
sole dominion and control of Agent, in an amount not less than one hundred five
percent (105%) of the aggregate Extended Letters of Credit then Outstanding.

 

§3.          REPAYMENT AND PREPAYMENT OF THE LOANS

 

§3.1         Stated Maturity; Extension Option.

 

(a)           Maturity Date.  Borrower promises to pay on the applicable
Maturity Date, and there shall become absolutely due and payable on such
Maturity Date, the entire Outstanding principal amount of all Loans subject to
such Maturity Date outstanding on such date, together with any and all accrued
and unpaid interest thereon.

 

45

--------------------------------------------------------------------------------


 

(b)           Extension Option.  At any time after the first anniversary of the
Closing Date, the Borrower shall have the option to extend the Revolving Credit
Maturity Date for a one (1) year period (the “Extension Period”) by giving Agent
written Notice of such election to extend not more than 45 days prior to the
proposed date that such extension is to become effective (the “Extension
Effective Date”), which date of effectiveness shall be not later than the
original Revolving Credit Maturity Date, provided that (i) no Default or Event
of Default exists either on the date such notice is given or on the Extension
Effective Date, (ii) each of the representations and warranties made by Borrower
or the other Loan Parties in this Agreement or the other Loan Documents or in
any document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects as of the date they were made,
as of the date notice of extension is given and as of the Extension Effective
Date (except to the extent of changes resulting from transactions permitted by
the Loan Documents, it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date),
(iii) the Loan Parties execute and deliver such amendments or modifications to
the Security Deeds as Agent may require in order to evidence such extension and
to maintain the effectiveness and priority of the Security Deeds, together with
payment of all mortgage, recording, intangible, documentary stamp or other
similar taxes and charges which Agent determines to be payable as a result of
such extension and the recording of such amendments or modifications, and
affidavits or other information which Agent determines to be necessary in
connection therewith, and (iv) Borrower shall have paid to Agent on the
Extension Effective Date, for the account of the Revolving Lenders in accordance
with their respective percentage of the aggregate Revolving Commitments of all
Revolving Lenders, an extension fee equal to twenty-five one hundredths of one
percent (0.25%) of the aggregate Revolving Commitments of the Revolving Lenders
as of the Extension Effective Date.

 

§3.2         Mandatory Prepayments.

 

(a)           Loans Exceed Commitments, Borrowing Base or Commitment to Value
Ratio.  If at any time (i) the sum of the aggregate Outstanding principal amount
of the Revolving Loans (including Swing Line Loans) plus the amount of
Outstanding Letters of Credit exceeds the aggregate Revolving Commitments, (ii)
the aggregate Outstanding principal amount of the Term Loans exceeds the
aggregate Term Commitments required under §3.2(a) or §3.2(b), (iii) the
aggregate Outstanding principal balance of the Loans (including Swing Line
Loans), plus the amount of Outstanding Letters of Credit, exceeds the Borrowing
Base, or (iv) the sum of the Outstanding principal balance of the Loans
(including Swing Line Loans) plus the Outstanding Letters of Credit exceeds the
aggregate Commitments permitted in order to comply with the covenant set forth
in §9.3, then Borrower shall pay within five (5) days of written demand from
Agent the amount of such excess to Agent for the respective accounts of Lenders,
as applicable, for application for the Revolving Loans or Term Loans, as
applicable, as provided in §3.4, together with any additional amounts payable
pursuant to §4.8; provided however that until such time as Borrower has paid
such amount to Agent for the respective accounts of the appropriate Lenders
pursuant to the preceding clause, Revolving Lenders shall have no obligation to
make additional funds available to Borrower pursuant to this Agreement.  For the
avoidance of doubt, the Term Commitment shall be a reference to the Outstanding
principal amount of the Term Loans notwithstanding that no Term Lender has any
remaining commitment to make Term Loans.

 

46

--------------------------------------------------------------------------------


 

(b)           Prepayment from Permitted Bond Indebtedness.  The Term Loans shall
be subject to mandatory prepayment within ten (10) days after Borrower’s receipt
of the net cash proceeds from the issuance of Permitted Bond Indebtedness as
provided in §8.1(xvi)(c).

 

§3.3         Optional Prepayments.

 

Borrower shall have the right, at its election, to prepay the outstanding amount
of the Loans, as a whole or in part, at any time without penalty or premium,
provided that if any full or partial prepayment of the outstanding amount of any
LIBOR Rate Loans is made on a date that is not the last day of the Interest
Period relating thereto, such payment shall be accompanied by the amount payable
pursuant to §4.8.  Borrower shall give Agent, no later than 10:00 a.m.,
Cleveland time, at least three (3) Business Days prior written notice of any
prepayment pursuant to this §3.3, in each case specifying the proposed date of
payment of Loans, the principal amount of the Term Loans to be prepaid (if any),
the principal amount of the Revolving Loans to be prepaid (if any), and the date
on which such prepayment is to be made.  Notice of prepayment, once given, shall
be irrevocable, and such amount shall become due and payable on the specified
prepayment date.  Contemporaneously with each optional prepayment, in whole or
in part, of the Outstanding principal of the Term Loans prior to the date which
is six (6) months after the Closing Date, Borrower shall pay the Prepayment Fee
to Agent for the account of Term Lenders.

 

§3.4         Partial Prepayments.

 

Each partial prepayment of the Loans under §3.3 shall be in the minimum amount
of $1,000,000 or an integral multiple of $100,000 in excess thereof (unless the
applicable Loan is being prepaid in full or unless the Loan is being prepaid in
part pursuant to §5.3), and each partial prepayment of the Loans under §3.2 and
§3.3 shall be accompanied by the payment of accrued interest on the principal
prepaid to the date of payment and, after payment of such interest, shall be
applied, in the absence of instruction by Borrower, first to the principal of
Revolving Loans or Term Loans (as applicable) that are Base Rate Loans, and then
to the Revolving Loans or Term Loans (as applicable) that are LIBOR Rate Loans;
provided, however, that no such partial prepayment shall reduce the aggregate
principal amount of the Loans to an amount that is less than $10,000,000.

 

§3.5         Effect of Prepayments.

 

Amounts of the Revolving Loans and Swing Line Loans prepaid prior to the
Revolving Credit Maturity Date may be reborrowed as and to the extent provided
in §2.  Except as otherwise expressly provided herein, all payments shall be
applied, (a) first to any fees or other charges then due and payable hereunder
or under the other Loan Documents (other than amounts payable under any Hedge
Agreements), (b) next to any Default Rate interest accrued and outstanding, (c)
next to any interest accrued and outstanding on Swing Line Loans, (d) next to
any interest accrued and outstanding on Base Rate Loans, (e) next to any
interest accrued, outstanding, and payable on any LIBOR Rate Loans, (f) next to
any Outstanding principal on any Swing Line Loans, (g) next to any Outstanding
principal on any Revolving Loans that are Base Rate Loans, (h) next to any
Outstanding principal on any Revolving Loans that are LIBOR Rate Loans, (i) next
to any Outstanding principal on any Term Loans that are Base Rate Loans, and (j)
next to any Outstanding principal on any Term Loans that are LIBOR Rate Loans. 
Amounts applied

 

47

--------------------------------------------------------------------------------


 

pursuant to clauses (d) and (e) of this Section shall be applied ratably and
without preference or priority as between Revolving Loans and Term Loans.

 

§4.          CERTAIN GENERAL PROVISIONS

 

§4.1         Conversion Options; Number of LIBOR Contracts.

 

(a)           Borrower may elect from time to time to convert any of the
outstanding Loans to a Loan of another Type and such Loan shall thereafter bear
interest as a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that
(i) with respect to any such conversion of a LIBOR Rate Loan to a Base Rate
Loan, Borrower shall give Agent at least three (3) Business Days’ prior written
notice of such election, and such conversion shall only be made on the last day
of the Interest Period with respect to such LIBOR Rate Loan; (ii) with respect
to any such conversion of a Base Rate Loan to a LIBOR Rate Loan, Borrower shall
give Agent at least three (3) LIBOR Business Days’ prior written notice of such
election and the Interest Period requested for such Loan; the principal amount
of the Loan so converted shall be in a minimum aggregate amount of $2,000,000 or
an integral multiple of $100,000 in excess thereof; and (iii) no Loan may be
converted into a LIBOR Rate Loan when any Event of Default has occurred and is
continuing.  All or any part of the outstanding Loans of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Base Rate Loan in an aggregate principal amount of less than $1,000,000 or
a LIBOR Rate Loan in an aggregate principal amount of less than $2,000,000 and
that the aggregate principal amount of each Loan shall be an integral multiple
of $100,000.  On the date on which such conversion is being made, each Lender
shall take, to the extent it deems it necessary to do so, such action as is
necessary to transfer its Commitment Percentage of such Loans to its Domestic
Lending Office or its LIBOR Lending Office, as the case may be.  Each Conversion
Request relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan
shall be irrevocable by Borrower.

 

(b)           Any Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by Borrower with the terms of
§4.1; provided that no LIBOR Rate Loan may be continued as such when any Event
of Default has occurred and is continuing, but shall be automatically converted
to a Base Rate Loan on the last day of the Interest Period relating thereto
ending during the continuance of any Default or Event of Default.

 

(c)           In the event that Borrower does not notify Agent of its election
hereunder with respect to any Loan, such Loan shall be automatically converted
to a Base Rate Loan at the end of the applicable Interest Period.

 

(d)           There shall be no more than eight (8) LIBOR Rate Loans outstanding
at any one time.

 

§4.2         Certain Fees.

 

Borrower agrees to pay to KeyBank certain fees for services rendered or to be
rendered in connection with the Loans as provided in the Agreement Regarding
Fees.  All such fees shall be fully earned when due and non-refundable when
paid.

 

48

--------------------------------------------------------------------------------


 

§4.3         Letter of Credit Fees.

 

Borrower shall pay to Agent Agent’s customary issuance fee, not to exceed
$400.00 per Letter of Credit, and a Letter of Credit Fee with respect to each
Letter of Credit issued under this Agreement.  The Letter of Credit Fee with
respect to all Letters of Credit shall be equal to four percent (4.0%) per annum
on the average of the amount of the Letters of Credit Outstanding for any given
month.  All Letter of Credit Fees shall be paid monthly in arrears on the first
day of each calendar month.  Upon receipt of the Letter of Credit Fee, Agent
shall deduct and retain one-eighth of one percent (0.125%) per annum of the
Outstanding Letters of Credit as a fee due to Agent and shall remit to each
Revolving Lender a portion of the remaining Letter of Credit Fee equal to each
such Revolving Lender’s Commitment Percentage of the remaining Letter of Credit
Fee.

 

§4.4         Funds for Payments.

 

(a)           All payments of principal, interest, facility fees, Letter of
Credit Fees, Agent’s fees, closing fees and any other amounts due hereunder or
under any of the other Loan Documents shall be made to Agent, for the respective
accounts of Lenders and Agent, as the case may be, at Agent’s Office, no later
than 1:00 p.m. (Cleveland time) on the day when due, in each case in lawful
money of the United States in immediately available funds.

 

(b)           Unless otherwise required by law, any and all payments by Borrower
to or for the account of any Lender hereunder or under any other Loan Document
shall be made without setoff or counterclaim and free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, charges and withholdings (collectively, “Taxes”) and all liabilities
with respect thereto, excluding:  (i) Taxes imposed on or measured by the net
income (including branch profits or similar Taxes) of, and gross receipts,
franchise or similar taxes imposed on, any Lender or Agent by the jurisdiction
(or subdivision thereof) under the laws of which such Lender or Agent is
organized or in which its principal executive office is located or in which its
applicable lending office is located or in which it is otherwise doing business,
(ii) in the case of each Lender or Agent, any United States withholding tax
imposed on such payments, but other than in the case of an assignee pursuant to
the election by the Borrower under §4.9, only to the extent that such Lender or
Agent is subject to United States withholding tax at the time such Lender or
Agent first becomes a party to this Agreement or changes its applicable lending
office, (iii) any backup withholding tax imposed by the United States of America
(or any state or locality thereof) on a Lender or Agent, (iv) any Taxes imposed
as the result of the failure of a recipient of such payment to comply with
§4.4(c) or §18.11, and (v) any Taxes imposed by FATCA (all such excluded Taxes
being hereinafter referred to as “Excluded Taxes”).  If the Borrower shall be
required by law to deduct any Indemnified Taxes from or in respect of any sum
payable hereunder or under any other Loan Document to any Lender or Agent,
(A) the sum payable shall be increased as necessary so that after making all
such required deductions (including deductions applicable to additional sums
payable under this §4.4(b)) such Lender receives an amount equal to the sum it
would have received had no such deductions for Indemnified Taxes been required,
(B) Borrower shall make such deductions, (C) Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law and (D) Borrower shall furnish to Agent, for delivery to
such Lender, the original or a certified copy of a receipt evidencing payment
thereof.

 

49

--------------------------------------------------------------------------------


 

(c)           Each Lender organized under the laws of a jurisdiction outside the
United States, if requested in writing by Borrower (but only so long as such
Lender remains lawfully able to do so), shall provide Borrower with such duly
executed form(s) or statement(s) which may, from time to time, be prescribed by
law and, which, pursuant to applicable provisions of  (i) an income tax treaty
between the United States and the country of residence of such Lender, (ii) the
Code, or (iii) any applicable rules or regulations in effect under (i) or (ii)
above, indicates the withholding status of such Lender; provided that nothing
herein (including without limitation the failure or inability to provide such
form or statement) shall relieve Borrower of its obligations under §4.4(b).  In
the event that Borrower shall have delivered the certificates or vouchers
described above for any payments made by Borrower and such Lender receives a
refund of any taxes paid by Borrower pursuant to §4.4(b), such Lender will pay
to Borrower the amount of such refund promptly upon receipt thereof; provided
that if at any time thereafter such Lender is required to return such refund,
Borrower shall promptly repay to such Lender the amount of such refund.

 

(d)           Each Lender that is organized under the laws of a jurisdiction
other than the United States shall comply with any certification, documentation,
information or other reporting necessary to establish an exemption from
withholding under FATCA and shall provide any other documentation reasonably
requested by Borrower or Agent sufficient for Agent and Borrower to comply with
their obligations under FATCA and to determine that such Lender has complied
with such applicable reporting requirements.

 

(e)           Each Lender and Agent that is a United States person (within the
meaning of Section 7701(a)(30) of the Code) shall, upon the request of Borrower,
provide a duly executed IRS Form W-9 to Borrower certifying that such Lender is
exempt from backup withholding.

 

§4.5         Computations.

 

All computations of interest on the Loans and of other fees to the extent
applicable shall be based on a 360-day year (or, in the case of interest on Base
Rate Loans, a 365/366-day year) and paid for the actual number of days elapsed. 
Except as otherwise provided in the definition of the term “Interest Period”
with respect to LIBOR Rate Loans, whenever a payment hereunder or under any of
the other Loan Documents becomes due on a day that is not a Business Day, the
due date for such payment shall be extended to the next succeeding Business Day,
and interest shall accrue during such extension.  The outstanding amount of the
Loans as reflected on the records of Agent from time to time shall be considered
prima facie evidence of such amount.

 

§4.6         Inability to Determine LIBOR Rate.

 

In the event that at any time Agent shall determine in the exercise of its good
faith business judgment that adequate and reasonable methods do not exist for
ascertaining the LIBOR Rate, Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on Borrower and Lenders) to
Borrower and Lenders.  In such event (a) any Loan Request with respect to LIBOR
Rate Loans shall be automatically withdrawn and shall be deemed a request for
Base Rate Loans and (b) each LIBOR Rate Loan will automatically become a Base
Rate Loan at the end of the current Interest Period, and the obligations of
Lenders to make LIBOR Rate Loans shall be suspended until Agent determines that
the circumstances giving rise to such suspension no longer exist, whereupon
Agent shall so notify Borrower and Lenders.

 

50

--------------------------------------------------------------------------------


 

§4.7         Illegality.

 

Notwithstanding any other provisions herein, if any present or future law,
regulation, treaty or directive or the interpretation or application thereof
shall make it unlawful, or any central bank or other Governmental Authority
having jurisdiction over a Lender or its LIBOR Lending Office shall assert that
it is unlawful, for any Lender to make or maintain LIBOR Rate Loans, such Lender
shall forthwith give notice of such circumstances to Agent and Borrower and
thereupon (a) the commitment of Lenders to make LIBOR Rate Loans or convert
Loans of another type to LIBOR Rate Loans shall forthwith be suspended and (b)
the LIBOR Rate Loans then outstanding shall be converted automatically to Base
Rate Loans.

 

§4.8         Additional Interest.

 

If any LIBOR Rate Loan or any portion thereof is repaid or is converted to a
Base Rate Loan for any reason on a date which is prior to the last day of the
Interest Period applicable to such LIBOR Rate Loan, or if repayment of the Loans
has been accelerated as provided in §12.1, Borrower will pay to Agent upon
demand for the account of Lenders in accordance with their respective Commitment
Percentages, in addition to any amounts of interest otherwise payable hereunder,
any amounts required to compensate Lenders for any losses, costs or expenses
(but not loss of profit) which may reasonably be incurred as a result of such
payment or conversion, including, without limitation, an amount equal to daily
interest for the unexpired portion of such Interest Period on the LIBOR Rate
Loan or portion thereof so repaid or converted at a per annum rate equal to the
excess, if any, of (a) the interest rate calculated on the basis of the LIBOR
Rate applicable to such LIBOR Rate Loan (excluding any spread over such LIBOR
Rate) minus (b) the yield obtainable by Agent upon the purchase of debt
securities customarily issued by the Treasury of the United States of America
which have a maturity date most closely approximating the last day of such
Interest Period (it being understood that the purchase of such securities shall
not be required in order for such amounts to be payable and that a Lender shall
not be obligated or required to have actually obtained funds at the LIBOR Rate
or to have actually reinvested such amount as described above).

 

§4.9         Additional Costs, Etc.

 

Subject to §4.4, if any present or future applicable law, or any amendment or
modification of present applicable law, which expression, as used herein,
includes statutes, rules and regulations thereunder and legally binding
interpretations thereof by any competent court or by any governmental or other
regulatory body or official with appropriate jurisdiction charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender or Agent by any central bank or other fiscal,
monetary or other authority (whether or not having the force of law) and
including, without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines and directives under or
issued in connection therewith (collectively, “Dodd-Frank”) and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III (collectively, “Basel III”), shall:

 

51

--------------------------------------------------------------------------------


 

(a)           subject any Lender or Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment, a Letter of
Credit or the Loans (other than Excluded Taxes), or

 

(b)           materially change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Lender of the principal of or the
interest on any Loans or any other amounts payable to any Lender under this
Agreement or the other Loan Documents, or

 

(c)           impose or increase or render applicable any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or Loans or Letters of Credit by, or commitments of an
office of any Lender, or

 

(d)           impose on any Lender or Agent any other conditions or requirements
with respect to this Agreement, the other Loan Documents, the Loans, such
Lender’s Commitment, a Letter of Credit or any class of loans or commitments of
which any of the Loans or Letters of Credit or such Lender’s Commitment forms a
part, and the result of any of the foregoing is

 

(i)            to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans or Letters of Credit or such
Lender’s Commitment, or

 

(ii)           to reduce the amount of principal, interest or other amount
payable to such Lender or Agent hereunder on account of such Lender’s Commitment
or any of the Loans or Letters of Credit, or

 

(iii)          to require such Lender or Agent to make any payment or to forego
any interest or other sum payable hereunder, the amount of which payment or
foregone interest or other sum is calculated by reference to the gross amount of
any sum receivable or deemed received by such Lender or Agent from Borrower
hereunder;

 

then, and in each such case, Borrower will, within fifteen (15) days of demand
made by such Lender or (as the case may be) Agent at any time and from time to
time and as often as the occasion therefor may arise, pay to such Lender or
Agent such additional amounts as such Lender or Agent shall determine in good
faith to be sufficient to compensate such Lender or Agent for such additional
cost, reduction, payment or foregone interest or other sum.  Each Lender and
Agent in determining such amounts may use any reasonable averaging and
attribution methods, generally applied by such Lender or Agent.  Notwithstanding
the foregoing, Borrower shall have the right, in lieu of making the payment
referred to in this §4.9, to prepay the Loans of the applicable Lender within
fifteen (15) days of such demand and avoid the payment of the amounts otherwise
due under this §4.9 or to cause the applicable Lender to assign its Loans and
Commitments in accordance with §18.8, provided, however, that Borrower shall be
required to pay together with such prepayment of the Loan all other costs,
damages and expenses otherwise due under this Agreement as a result of such
prepayment.

 

52

--------------------------------------------------------------------------------

 


 

§4.10       Capital Adequacy.

 

If after the date hereof any Lender determines that (a) the adoption of or
change in any law, rule, regulation, guideline, directive or request (whether or
not having the force of law) regarding capital requirements for banks or bank
holding companies or any change in the interpretation or application thereof by
any Governmental Authority, central bank or comparable agency charged with the
administration thereof, and for purposes hereof, Dodd-Frank and Basel III shall
each be deemed a change described herein regardless of the date enacted, adopted
or issued, or (b) compliance by such Lender or its parent bank holding company
with any guideline, request or directive of any such entity regarding capital
adequacy or any amendment or change in interpretation of any existing guideline,
request or directive (whether or not having the force of law), has the effect of
reducing the return on such Lender’s or such holding company’s capital as a
consequence of such Lender’s commitment to make Loans hereunder to a level below
that which such Lender or holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify Borrower thereof. 
Borrower agrees to pay to such Lender the amount of such reduction in the return
on capital as and when such reduction is determined, upon presentation by such
Lender of a statement of the amount setting for the Lender’s calculation
thereof.  In determining such amount, such Lender may use any reasonable
averaging and attribution methods.  Notwithstanding the foregoing, Borrower
shall have the right, in lieu of making the payment referred to in this §4.10,
to prepay the Loans of the applicable Lender within fifteen (15) days of such
demand and avoid the payment of the amounts otherwise due under this §4.10 or to
cause the applicable Lender to assign its Loans and Commitments in accordance
with §18.8, provided, however, that Borrower shall be required to pay together
with such prepayment of the Loan all other fees, costs, damages and expenses
otherwise due under this Agreement as a result of such prepayment.

 

§4.11       Indemnity by Borrower.

 

Borrower agrees to indemnify each Lender and to hold each Lender harmless from
and against any loss, cost or expense that such Lender may sustain or incur as a
consequence of (a) default by Borrower in payment of the principal amount of or
any interest on any LIBOR Rate Loans as and when due and payable, including any
such loss or expense arising from interest or fees payable by such Lender to
lenders of funds obtained by it in order to maintain its LIBOR Rate Loans, or
(b) default by Borrower in making a borrowing or conversion after Borrower has
given (or is deemed to have given) a Conversion Request, or (c) default by
Borrower in making the payments or performing their obligations under §§4.8,
4.9, 4.10 or 4.12.

 

§4.12       Interest on Overdue Amounts; Late Charge.

 

Following the occurrence and during the continuance of any Event of Default, and
regardless of whether or not Lenders shall have accelerated the maturity of the
Loans, at the election of the Required Lenders, all Loans shall bear interest
payable on demand at a rate per annum equal to two percent (2%) above the rate
that would otherwise be applicable at such time (the “Default Rate”), until such
amount shall be paid in full (after as well as before judgment), or if such rate
shall exceed the maximum rate permitted by law, then at the maximum rate
permitted

 

53

--------------------------------------------------------------------------------


 

by law.  In addition, Borrower shall pay Agent, for the account of the
applicable Lenders, a late charge equal to five percent (5%) of any amount of
interest and/or principal payable on the Loans or any other amounts payable
hereunder or under the Loan Documents, which is not paid within ten (10) days of
the date when due.  Such late charge is and shall be deemed to be a charge to
compensate Agent and Lenders for administrative services and costs incurred in
connection with the related delinquent payment and shall under no circumstances
constitute or be deemed to be a charge for the use of money.

 

§4.13       Certificate.

 

A certificate setting forth any amounts payable pursuant to §4.8, §4.9, §4.10,
§4.11 or §4.12 and a reasonably detailed explanation and calculation of such
amounts which are due, submitted by any Lender or Agent to Borrower, shall be
conclusive in the absence of manifest error.

 

§4.14       Limitation on Interest.

 

Notwithstanding anything in this Agreement to the contrary, all agreements
between Borrower and Lenders and Agent, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by Lenders exceed the maximum amount permissible under applicable law.  If, from
any circumstance whatsoever, interest would otherwise be payable to Lenders in
excess of the maximum lawful amount, the interest payable to Lenders shall be
reduced to the maximum amount permitted under applicable law; and if from any
circumstance Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to Borrower.  All interest paid or agreed to be paid to Lenders shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations (including the period of any renewal or extension thereof) so that
the interest thereon for such full period shall not exceed the maximum amount
permitted by applicable law.  This section shall control all agreements between
Borrower and Lenders and Agent.

 

§5.          COLLATERAL SECURITY; RELEASES

 

§5.1         Collateral.

 

The Obligations shall be secured by (i) a perfected first priority lien or
security title and security interest to be held by Agent for the benefit of
Lenders in the Mortgaged Properties and certain personal property of Loan
Parties related to the Mortgaged Properties, pursuant to the terms of the
Security Deeds, (ii) a perfected first priority security interest to be held by
Agent for the benefit of Lenders in the Leases pursuant to the Security Deeds
and the Assignment of Leases and Rents, in the Mineral Rights Leases pursuant to
the Assignment of Mineral Rights Leases, and in the Timber Purchase Agreement
pursuant to the Collateral Assignment of Timber Purchase Agreement, (iii) after
the effectiveness of the Credo Acquisition, a perfected first priority security

 

54

--------------------------------------------------------------------------------


 

interest to be held by Agent for the benefit of Lenders in the Credo Patents
pursuant to the Patent Security Agreement, (iv) a perfected first priority
security interest to be held by Agent for the benefit of Lenders in the Pledged
Deposit Account and all monies, instruments and investments from time to time
held therein, (v) a perfected first priority pledge of and security interest in
all issued and outstanding Equity Interests held by any Loan Party in another
Loan Party or in any Majority-Owned Joint Venture pursuant to the Pledge and
Security Agreement, provided that in the event a pledge of or security interest
in such Equity Interests in any Majority-Owned Joint Venture pursuant to the
Pledge and Security Agreement is not permitted under the Organization Documents
of the applicable Majority-Owned Joint Venture or pursuant to any other
agreement, then such security interest shall be limited to an assignment of such
Loan Party’s rights to any distributions made or to be made by such
Majority-Owned Joint Venture in favor of Agent for the benefit of Lenders
pursuant to the Assignment of Rights to Joint Venture Distributions, provided
that in the event a pledge of or security interest in such rights to
distributions is not permitted under the Organizational Documents of the
applicable Majority-Owned Joint Venture or pursuant to any other agreement,
neither such Equity Interests nor any rights to any distributions shall be
included as Collateral, (vi) a perfected first priority security interest to be
held by Agent for the benefit of Lenders in the SIDR Reimbursements pursuant to
the Assignment of SIDR Reimbursements, (vii) a perfected first priority security
interest to be held by Agent for the benefit of Lenders in the Cibolo Resort
SIDHT pursuant to the Assignment of Cibolo Resort SIDHT, and (viii) such
additional collateral, if any, as the Loan Parties may agree to grant and Agent
for the benefit of Lenders from time to time may accept as security for the
Obligations; provided, however, that the parties hereto acknowledge and agree
that the Credo Mortgaged Properties, the Leases (including Mineral Rights
Leases) of the Credo Entities, the Credo Patents and the Equity Interests in the
Credo Entities shall not become Collateral unless and until the Credo
Acquisition is consummated; it being understood that all security interests
described in this §5.1 shall be subject to Permitted Liens.  The Loan Parties
agree that all existing and thereafter acquired Timberland and High Value
Timberland shall be included in the Mortgaged Properties except for Real Estate
distributed as part of the TEMCO Investment and as otherwise agreed by Agent. 
Effective upon the issuance of any Permitted Bond Indebtedness, any Real Estate
constituting Entitled Land Under Development must be included in the Mortgaged
Properties in order to be included in the Borrowing Base Assets.

 

§5.2         Appraisals; Evaluations; Adjusted Value.

 

(a)           Agent on behalf of Lenders shall require evaluations of the High
Value Timberland performed by MAI appraisers, selected and engaged by Agent,
which will be ordered by Agent and reviewed and approved by Agent from time to
time, each of said evaluations to cover a minimum of seventy-five percent (75%),
by acreage, of the High Value Timberland (as selected by Agent) in order to
determine the current High Value Timberland Amount.  Such evaluations shall set
forth the specific Appraised Value of the High Value Timberland.  On an annual
basis, Borrower shall cause the value of such properties to be re-evaluated. 
Borrower agrees to pay to Agent on demand all reasonable out-of-pocket costs of
all such evaluations and re-evaluations.  Notwithstanding anything to the
contrary contained in this paragraph, however, so long as no Event of Default
shall have occurred and be continuing and regulatory requirements of any Lender
generally applicable to real estate loans of the category made under this
Agreement as reasonably interpreted by such Lender shall not require such
evaluations more frequently than

 

55

--------------------------------------------------------------------------------


 

annually, Borrower shall not be required to pay for such evaluations more often
than once in any period of twelve (12) consecutive months.

 

(b)           Agent on behalf of Lenders shall require annual updates of the
evaluation with respect to the Timberland performed by any third-party
consultant selected and engaged by Agent, which will be ordered by Agent and
reviewed and approved by Agent from time to time in order to determine the
current Timberland Value, and Borrower shall pay to Agent on demand all
reasonable out-of-pocket costs of all such evaluation updates; provided,
however, that so long as no Event of Default shall have occurred and be
continuing and regulatory requirements of any Lender generally applicable to
real estate loans of the category made under this Agreement as reasonably
interpreted by such Lender shall not require such evaluation updates more
frequently than annually, Borrower shall not be required to pay for such
evaluation updates more often than once in any period of twelve (12) consecutive
months.

 

(c)           Agent on behalf of Lenders shall require “as is” Appraisals of the
Raw Entitled Land and Entitled Land Under Development, in each case performed by
MAI appraisers selected and engaged by Agent, which Appraisals will be ordered
by Agent and reviewed and approved by Agent from time to time, and will cover a
minimum of seventy-five percent (75%) of the remaining Lot portfolio and
seventy-five percent (75%) of the remaining commercial acreage (both as selected
by Agent) in order to determine the current Raw Entitled Land Value and the
Entitled Land Under Development Value, as the case may be.  On an annual basis,
such properties shall be reappraised.  Borrower agrees to pay to Agent on demand
all reasonable out-of-pocket costs of all such Appraisals and reappraisals. 
Notwithstanding anything to the contrary contained in this paragraph, however,
so long as no Event of Default shall have occurred and be continuing and
regulatory requirements of any Lender generally applicable to real estate loans
of the category made under this Agreement as reasonably interpreted by such
Lender shall not require such Appraisals or reappraisals more frequently than
annually, Borrower shall not be required to pay for such Appraisals or
reappraisals more often than once in any period of twelve (12) consecutive
months.

 

(d)           Agent on behalf of Lenders shall require Appraisals of the Cibolo
Resort SIDHT and the SIDR Reimbursements, which Appraisals will be ordered by
Agent from time to time, but in any event at least annually, and will be
reviewed and approved by Agent; provided, however, that so long as no Event of
Default shall have occurred and be continuing, Borrower shall not be required to
pay for such Appraisals or reappraisals more often than once in any period of
twelve (12) consecutive months.

 

(e)           In the event that Agent shall advise Borrower in writing, on the
basis of any Appraisal (or update of an existing Appraisal or evaluation), that
the Borrowing Base is insufficient to comply with the requirements of §9.2(b),
then until the Borrowing Base is increased or the Outstanding principal amount
of the Loans is reduced such that the Borrowing Base is in compliance with
§9.2(b), Revolving Lenders and Swing Line Lender shall not be required to make
advances under §2.1, Agent shall not be required to issue any Letter of Credit
under §2.10, and Borrower shall make the mandatory prepayment (if any) required
under the provisions of §3.2(a).

 

56

--------------------------------------------------------------------------------


 

(f)            Borrower acknowledges that Agent may, upon five (5) Business Days
prior notice to Borrower, make changes or adjustments to the value set forth in
any Appraisal or Engineering Report as may be required by Agent in the exercise
of its good faith business judgment (and, with respect to the Cibolo Resort
SIDHT and the SIDR Reimbursements, Agent may take into account the effect of any
amendments or modifications of the agreements under which such amounts are
payable to Borrower since the date of the most recent applicable Appraisal) and
after consultation with Borrower, and that Agent is not bound by the value set
forth in any Appraisal or Engineering Report performed pursuant to this
Agreement and does not make any representations or warranties with respect to
any such Appraisal or Engineering Report.  Borrower further agrees that Lenders
and Agent shall have no liability as a result of or in connection with any such
Appraisal or Engineering Report for statements contained in such Appraisal or
Engineering Report, including without limitation, the accuracy and completeness
of information, estimates, conclusions and opinions contained in such Appraisal
or Engineering Report, or variance of such Appraisal or Engineering Report from
the fair value of such property that is the subject of such Appraisal or
Engineering Report given by the local tax assessor’s office, or Borrower’s idea
of the value of such property.

 

§5.3         Release of Mortgaged Property.

 

Provided no Default or Event of Default shall have occurred hereunder and be
continuing (or would exist immediately after giving effect to the transactions
contemplated by this §5.3), Agent shall release a Mortgaged Property or any
portion thereof, from the lien or security title of the Security Documents
encumbering the same upon the request of Borrower subject to and upon the
following terms and conditions:

 

(a)           Borrower shall deliver to Agent a written notice of its desire to
obtain such release no later than five (5) Business Days prior to the date on
which such release is to be effected (or such lesser amount of time as agreed to
by Agent), and, if the Mortgaged Property to be released in connection with any
sale or related series of sales  contains more than 5,000 acres in the
aggregate, such notice shall be accompanied by a pro forma Compliance
Certificate showing that no Default or Event of Default exists either
immediately prior, or after giving effect, to such release and that immediately
after giving effect to such release, Loan Parties remain in compliance with the
financial covenant in §9.3;

 

(b)           if the Mortgaged Property to be released in connection with any
sale or related series of sales contains more than 10,000 acres in the aggregate
or is valued in excess of $30,000,000 in the aggregate (based on the higher of
book value or the gross sale price for such transaction or related series of
transactions), Borrower shall submit to Agent with such request a Compliance
Certificate prepared using the financial statements of Borrower most recently
provided or required to be provided to Agent under §6.4 or §7.4, adjusted in the
best good faith estimate of Borrower to give effect to the proposed release, and
demonstrating that no Default or Event of Default with respect to the covenants
referred to therein shall exist after giving effect to such release;

 

(c)           all release documents to be executed by Agent shall be in form and
substance reasonably satisfactory to Agent;

 

57

--------------------------------------------------------------------------------


 

(d)           such release shall be in conjunction with (i) a bona fide,
arm’s-length sale or like-kind exchange of the property to be released to an
unaffiliated third-party, or the transfer of such property to a Joint Venture as
a capital contribution or sale, in either case for reasonably equivalent value
or consideration, otherwise permitted under the terms of this Agreement, (ii) a
donation, grant, dedication or other transfer of property (including, without
limitation, donations, grants or other transfers of Mortgaged Property for use
as schools, parks, utilities, rights-of-way or other public or quasi-public
purposes) for a value or consideration (whether cash or non-cash, or any
combination thereof) determined in good faith by Borrower to be reasonable and
appropriate taking into account the actual or expected benefits to be received,
directly or indirectly, by a Loan Party in respect of such donation, grant,
dedication or other transfer, which determination shall be set forth in an
officer’s certificate of Borrower in substantially the form of Exhibit I
delivered to the Agent prior to or contemporaneously with the release, or
(iii) (A) arrangements entered into with governmental or quasi-governmental
authorities relating to the preservation of wetlands, streams, endangered
species, carbon or similar items in exchange for offsetting credits or other
benefits or (B) the creation of quasi-governmental water, utility or similar
districts providing for the reimbursement of certain development costs.  In the
case of (x) any donation, grant, dedication or other transfer of property
pursuant to clause (ii) above in excess of 500 acres, or (y) any release
pursuant to clause (iii) above in excess of 3,000 acres, such donations, grants,
dedications, transfers or releases shall be approved by the Agent, such approval
not to be unreasonably withheld, conditioned or delayed;

 

(e)           if the Mortgaged Property to be released in connection with any
sale or related series of sales contains more than 10,000 acres in the aggregate
or is valued in excess of $30,000,000 in the aggregate (based on the higher of
book value or the gross sale price for such transaction or related series of
transactions), Borrower shall submit to Agent a Borrowing Base Certificate,
giving pro forma effect to the proposed transaction, demonstrating that
immediately after giving effect to the proposed sale and release, Borrower will
remain in compliance with the Borrowing Base requirements under this Agreement;
and

 

(f)            if only a portion of any Mortgaged Property is to be released,
and the portion of the Mortgaged Property to be released in connection with any
sale or related series of sales contains more than 10,000 acres in the aggregate
or is valued in excess of $30,000,000 in the aggregate (based on the higher of
book value or the gross sale price for such transaction or related series of
transactions), Borrower shall have provided Agent with evidence satisfactory to
Agent (in its sole discretion) that the remaining portion of such Mortgaged
Property will comply with all material Requirements, and have all necessary
access, utility easements and other easements, rights-of-way or similar rights
so that the applicable Loan Party’s ability to use the remaining portion of the
Mortgaged Property for its intended purpose will not be materially diminished or
impaired.

 

§5.4         Additional Mineral Rights Leases.

 

Within forty-five (45) days after the end of each fiscal quarter of Forestar
Group and at the time of the Credo Acquisition, Borrower will deliver to Agent a
supplement to the list delivered to Agent pursuant to §6.30, setting forth the
list of all new Mineral Rights Leases in effect as of the end of that quarter or
at the time of the Credo Acquisition, as applicable, and any Mineral Rights
Leases no longer in effect as of the end of that quarter or at the time of the
Credo

 

58

--------------------------------------------------------------------------------


 

Acquisition, as applicable, whereupon such list shall automatically be deemed to
have been modified accordingly, without the necessity of any approval of Lenders
or Agent.  Without limiting the generality of §7.12 and in connection with each
such supplemental list, Borrower and the other applicable Loan Parties agree to
execute and deliver any and all Assignments of Mineral Rights Leases and/or
supplements or amendments of existing Assignments of Mineral Rights Leases,
covering such newly acquired Mineral Rights Leases, as Agent may reasonably
request from time to time in order to further evidence or perfect Agent’s
security interest in the Loan Parties’ right, title and interest in, to and
under such additional Mineral Rights Leases; provided that no Assignments of
Mineral Rights Leases shall be required in respect of Oil and Gas Properties
subject to Security Deeds pursuant to §5.8.

 

§5.5         Addition of Negative Pledge Properties to the Borrowing Base
Assets.

 

After the Closing Date, so long as no Default or Event of Default shall have
occurred and be continuing, subject to the satisfaction by Borrower of the
conditions set forth in this §5.5, Borrower shall have the right to request that
a Negative Pledge Property be added to the Borrowing Base Assets.  Real Estate
constituting Negative Pledge Property not initially included as a Borrowing Base
Asset shall be added to the Borrowing Base Assets if, as and when the following
conditions precedent shall have been satisfied.

 

(a)           such Real Estate satisfied all of the following conditions, unless
otherwise waived in writing by the Required Lenders:

 

(i)            such Real Estate is owned in fee simple absolute by Borrower or a
Guarantor, subject only to Permitted Liens;

 

(ii)           such Real Estate is not mortgaged to secure any Indebtedness
(other than pursuant to any pre-existing mortgage, deed of trust or deed to
secure debt which will be cancelled and satisfied of record in connection with
the acquisition thereof by the applicable Loan Party); and

 

(iii)          such Real Estate constitutes either (A) Timberland, (B) High
Value Timberland, (C) Raw Entitled Land, or (D) Entitled Land Under Development.

 

(b)           if Borrowing Base Assets are required to be included in the
Mortgaged Properties pursuant to §5.1, such Real Estate shall become Mortgaged
Property and the Mortgaged Property Documents for such Mortgaged Property shall
have been delivered to Agent, granting Agent a first-priority lien on such
Mortgaged Property, subject only to Permitted Liens.  Borrower shall have paid
to Agent any mortgage, recording, intangible, documentary stamp or other similar
taxes and charges which Agent reasonably determines to be payable as a result of
the recording of such Mortgaged Properties are located, and deliver to Agent
such affidavits or other information with Agent reasonably determines to be
necessary in connection with such payment in order to insure that the Security
Deeds on such Mortgaged Property located in such state secures Borrower’s
obligation with respect to the Loans.

 

(c)           after giving effect to the inclusion of such Real Estate in the
Borrowing Base Assets, each of the representations and warranties made by or on
behalf of Borrower and the other Loan Parties contained in this Agreement, the
other Loan Documents or in any document or

 

59

--------------------------------------------------------------------------------


 

instrument delivered pursuant to or in connection with this Agreement shall be
true in all material respects both as of the date as of which it was made and
shall also be true as of the time of the addition of such Real Estate as
Borrowing Base Assets, with the same effect as if made at and as of that time
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall only be required to be true and
correct in all material respects only as of such specified date); and

 

(d)           Borrower shall pay or reimburse Agent and Agent’s Special Counsel
for all fees, expenses and costs in connection with the foregoing.

 

§5.6         Operating Account.

 

Borrower shall cause its main operating account (the “Operating Account”) to be
subject to a Deposit Account Control Agreement reasonably acceptable to Agent
among Agent, the applicable Loan Party and the subject banking institution. 
Upon the occurrence and during the continuation of any Event of Default, Agent
may direct the Deposit Account Bank where such Operating Account is held to
sweep all funds on deposit in the Operating Account to an account designated by
Agent on a daily basis pursuant to the terms of the applicable Deposit Account
Control Agreement.  Borrower hereby grants to Agent a first-in-priority security
interest in and to all funds now or at any time hereafter held on deposit in
such Operating Account to secure the payment and performance of the Obligations,
and Agent shall have all rights and remedies available to a secured party under
the Uniform Commercial Code with respect to such funds.

 

§5.7         Advance Account.

 

On the Closing Date, Agent shall open an account at Agent’s Head Office in the
name of Borrower to facilitate the funding of the Loans (the “Advance
Account”).  The sole signatory on the Advance Account shall be Borrower.  The
Advance Account shall be a non-interest bearing account.

 

(a)           Deposits of Loans to the Advance Account.  The proceeds of all
Loans shall be deposited by Agent to the Advance Account, and all Loans shall
accrue interest from the date of deposit in the Advance Account.  Provided no
Event of Default has occurred and is continuing, Borrower shall have access to
all funds contained in the Advance Account.  Upon withdrawal of Loan proceeds
from the Advance Account, Borrower shall apply such Loan proceeds as permitted
under §2.8.

 

(b)           Funds Following an Event of Default.  Upon the occurrence of an
Event of Default, Agent may terminate Borrower’s rights to access or direct the
application of funds on deposit in the Advance Account.  Thereafter, Agent shall
either hold all or any portion of the funds on deposit as security for the
Obligations or apply all or any portion of such funds in satisfaction of any
part of the Obligations.

 

(c)           Security Interest.  Borrower hereby grants to Agent a perfected,
first-in-priority security interest in and to all funds now or at any time
hereafter held on deposit in the Advance Account to secure the payment and
performance of the Obligations, subject to Permitted Liens described in section
8.2(i), and Agent shall have all rights and remedies available to a secured
party under the Uniform Commercial Code with respect to such funds.

 

60

--------------------------------------------------------------------------------


 

§5.8         Credo Mortgaged Properties; Credo Reserves Component.

 

(a)           At the time of the consummation of the Credo Acquisition, the
Credo Entities shall execute and deliver Security Deeds covering Oil and Gas
Properties owned by the Credo Entities associated with not less than eighty
percent (80%) of the PDP Reserves Value as determined by an Engineering Report
dated January 9, 2012, prepared by Netherland, Sewell & Associates, Inc. and an
Engineering Report dated December 15, 2011, prepared by LaRoche Petroleum
Consultants, in each case delivered to Agent, or any roll forward or update to
such reports delivered to Agent prior to the closing of the Credo Acquisition
(collectively, the “Initial Engineering Report”).  Such Oil and Gas Properties
shall constitute the initial Credo Mortgaged Properties, and Borrower shall
provide Title Evidence with respect thereto not later than the consummation of
the Credo Acquisition.  Thereafter, the Credo Entities shall execute and deliver
such additional Security Deeds, accompanied by Title Evidence with respect to
the Oil and Gas Properties covered thereby, as shall be necessary for the Credo
Mortgaged Properties to constitute Oil and Gas Properties associated with not
less than eighty percent (80%) of the PDP Reserves Value, as production,
reserves and PDP Reserves Value change over time; it being understood that any
additional Security Deeds and Title Evidence required in order to comply with
the foregoing requirement shall not be required to be delivered until sixty (60)
days (or such other period acceptable to Agent) after Borrower obtains knowledge
that such requirement is not satisfied.

 

(b)           If Borrower does not comply with the requirement to provide
additional Security Deeds and Title Evidence in accordance with the last
sentence of §5.8(a) within the time period provided herein, such failure shall,
in and of itself, not constitute a Default but the shortfall in the amount
required to cause Borrower to be in compliance with such requirement, as
reasonably determined by Agent, shall be deducted as a reserve from the
Borrowing Base.

 

(c)           That portion of the Borrowing Base attributable to the Credo
Reserves Component shall be redetermined from time to time based on the
Engineering Report delivered pursuant to §7.4(k).  The Credo Reserves Component
as so redetermined shall be included in the Credo Borrowing Base Value (and
therefore in the Borrowing Base, in accordance with the definition of such term)
until the effective date of the next redetermination of the Credo Reserves
Component in accordance with this §5.8.

 

(d)           Borrower may, by written notice, request that the portion of the
Borrowing Base attributable to the Credo Reserves Component be redetermined from
time to time, but not more often than once between two consecutive scheduled
deliveries of Engineering Reports, on the basis of an Engineering Report
updating the most recently delivered Engineering Report.  The Credo Reserves
Component as so redetermined shall be included in the Credo Borrowing Base Value
(and therefore in the Borrowing Base) until the effective date of the next
redetermination of the Credo Reserves Component in accordance with this §5.8.

 

§6.          REPRESENTATIONS AND WARRANTIES

 

Borrower and each of the other Loan Parties (as applicable) represents and
warrants to Agent and Lenders as follows:

 

61

--------------------------------------------------------------------------------


 

§6.1         Corporate Authority, Etc.

 

(a)           Organization; Good Standing.  Borrower is a Delaware corporation
duly organized pursuant to its certificate of incorporation filed with the
Secretary of State of Delaware and is validly existing under the laws of the
State of Delaware.  Each other Loan Party is a corporation, partnership or
limited liability company duly organized, validly existing, and in good standing
under the laws of its state of incorporation or formation.  Each Loan Party (i)
has all requisite power to own its respective properties and conduct its
respective business as now conducted and as presently contemplated, and (ii) is
duly authorized to do business in each other jurisdiction where a failure to be
so authorized in such other jurisdiction could reasonably be expected to have a
materially adverse effect on the business, assets or financial condition of such
Person.

 

(b)           Subsidiaries and Joint Ventures.  Except as disclosed to Agent in
writing on or before the Closing Date, as of the Closing Date, Forestar Group
does not have any Subsidiaries or Joint Ventures.  Such written disclosure shall
set forth as of the Closing Date, for each Person set forth thereon, a complete
and accurate statement of (a) the percentage ownership of each such Person by
Forestar Group or any other Loan Party (as applicable), (b) the State or other
jurisdiction of incorporation, organization or formation, as appropriate, of
each such Person, and (c) each State in which each such Person is qualified to
do business on the Closing Date.

 

(c)           Authorization.  The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Loan Parties, or any of
them, are or are to become a party and the transactions contemplated hereby and
thereby (i) are within the authority of such Person, (ii) have been duly
authorized by all necessary proceedings on the part of such Person, (including
any required stockholder, partner or member approval), (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Person is subject or any judgment,
order, writ, injunction, license or permit applicable to such Person, except for
such conflicts or breaches that, individually and the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the Organizational
Documents of, or any mortgage, indenture, agreement, contract or other
instrument binding upon, such Person or any of its properties or to which such
Person is subject, except for such conflicts or defaults that, individually and
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect and (v) do not and will not result in or require the imposition of any
Lien or other encumbrance on any of the properties, assets or rights of such
Person except for the Liens and security title granted by the Loan Documents.

 

(d)           Enforceability.  The execution and delivery of this Agreement and
the other Loan Documents to which the Loan Parties, or any of them, are or are
to become a party are valid and legally binding obligations of such Person
enforceable in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.

 

62

--------------------------------------------------------------------------------


 

§6.2         Approvals.

 

The execution, delivery and performance by the Loan Parties, or any of them, of
this Agreement and the other Loan Documents to which they are or are to become a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing with, any Person or the authorization, consent
or approval of, or any license or permit issued by, or any filing or
registration with, or the giving of any notice to, any court, department, board,
commission or other governmental agency or authority, in each case other than
those already obtained and the filing of the Security Documents in the
appropriate records office with respect thereto, or where failure to obtain or
make such authorizations, consents, approvals, licenses, permits or
registrations or to give notice that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

§6.3         Title to Properties; Leases.

 

The Loan Parties and their Subsidiaries own all of their respective assets
reflected on the consolidated balance sheet of Forestar Group (including,
without limitation, the Mortgaged Properties and the Negative Pledge Properties)
most recently delivered to the Agent, subject to no rights of others, including
any mortgages, leases, conditional sales agreements, title retention agreements,
liens or other encumbrances except Permitted Liens.  Without limiting the
foregoing, the Loan Parties and their Subsidiaries have good and marketable fee
simple or leasehold title to all real and personal property reasonably necessary
for the operation of its business in whole, free from all liens or encumbrances
of any nature whatsoever, except for Permitted Liens.  Notwithstanding the
foregoing, this §6.3 shall not apply to the Oil and Gas Properties owned by the
Credo Entities as representations and warranties related thereto shall be
subject to §6.13.

 

§6.4         Financial Statements.

 

Borrower has furnished or caused to be furnished to each of Lenders:  (a) the
audited financial statements filed by Forestar Group with the Securities and
Exchange Commission for the fiscal year ended December 31, 2011, and (b)
projected profit and loss statements and cash flow statements of Forestar Group
and its Subsidiaries, prepared on a quarterly basis for the next two (2)
calendar years.  Such audited financial statements described in clause (a) have
been prepared in accordance with GAAP and fairly present in all material
respects the financial condition of Borrower and its Subsidiaries as of such
date and the results of the operations of Borrower and its Subsidiaries, for
such period.  There are no liabilities, contingent or otherwise, of Borrower or
any Subsidiary of Borrower involving material amounts not disclosed in said
financial statements and the related notes thereto.  All projections and
estimates have been prepared in good faith on the basis of reasonable
assumptions and represent the best estimate of future performance by the party
supplying the same, it being agreed that projections are subject to
uncertainties and contingencies and that no assurance can be given that any
projection will be realized.

 

§6.5         No Material Changes.

 

As of the Closing Date there has occurred no materially adverse change in the
financial condition or business of Forestar Group and any of its Subsidiaries,
taken as a whole, as shown on or reflected in the balance sheet of Forestar
Group or its Subsidiaries as of June 30, 2012, or its

 

63

--------------------------------------------------------------------------------


 

statement of income or cash flows for the fiscal quarter then ended, other than
(i) changes in the ordinary course of business that have not had any materially
adverse effect either individually or in the aggregate on the business or
financial condition of Borrower and its Subsidiaries, and (ii) changes resulting
from the Credo Acquisition.

 

§6.6         Franchises, Patents, Copyrights, Etc.

 

Each Loan Party and its Subsidiaries possesses all franchises, patents,
copyrights, trademarks, trade names, service marks, licenses and permits, and
rights in respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others
except where the failure to so possess could not, individually and in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Mortgaged Properties and the Negative Pledge Properties are not owned or
operated under or by reference to any registered or protected trademark,
tradename, servicemark or logo.

 

§6.7         Litigation.

 

As of the Closing Date, except as described on Schedule 6.7 hereto or as
disclosed in Forestar Group’s Annual, Quarterly or Current Reports, each as
filed with the Securities and Exchange Commission prior to August 10, 2012,
there are no actions, suits, proceedings or investigations of any kind pending
or to the Borrower’s Knowledge, threatened, against any Loan Party or their
Subsidiaries or any of the Mortgaged Properties or the Negative Pledge
Properties before any court, tribunal, administrative agency or board, mediator
or arbitrator that, if adversely determined, individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.  As of the
Closing Date, there are no judgments outstanding against or affecting any Loan
Party, any of their respective Subsidiaries or any of the Collateral.

 

§6.8         No Materially Adverse Contracts, Etc.

 

No Loan Party or any of their Subsidiaries is a party to any mortgage,
indenture, or other material contract or agreement or other instrument that has
had or is reasonably expected, in the judgment of the members, partners or
officers of such Person, to have a Material Adverse Effect.

 

§6.9         Compliance with Organizational Documents, Other Instruments, Laws,
Etc.

 

No Loan Party or any of its respective Subsidiaries is in violation of any
provision of its Organizational Documents, or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that could reasonably be expected to result in the imposition of substantial
penalties or materially and adversely affect the financial condition, properties
or business of such Person.

 

§6.10       Tax Status.

 

Each Loan Party and its Subsidiaries (a) has made or filed all federal and all
other material tax returns, reports and declarations required by any
jurisdiction to which it is subject, except to the extent such Person has
obtained a valid extension of the deadline to file such return, (b) has paid all
material taxes and other material governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in

 

64

--------------------------------------------------------------------------------


 

good faith and by appropriate proceedings, and (c) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
if applicable or required.  There are no unpaid taxes or assessments in any
material amount claimed to be due by the taxing authority of any jurisdiction or
pursuant to any private agreement except for those that are being contested as
permitted by this Agreement.  The charges, accruals and reserves on the books of
the Loan Parties and their Subsidiaries in respect of taxes are, in the
reasonable good faith judgment of the Loan Parties, adequate.  As of the Closing
Date, except as set forth on Schedule 6.10 hereto, no Loan Party or any of their
Subsidiaries has been audited, or has knowledge of any pending audit, by the
Internal Revenue Service or any other taxing authority.

 

§6.11       No Event of Default.

 

No Default or Event of Default has occurred and is continuing.

 

§6.12       Investment Company Act.

 

No Loan Party or any of their Subsidiaries is an “investment company”, or an
“affiliated company” or a “principal underwriter” of an “investment company”, as
such terms are defined in the Investment Company Act of 1940.

 

§6.13       Credo Oil and Gas Properties.

 

The Loan Parties make the following representations and warranties, effective
upon the consummation of the Credo Acquisition.  Except to the extent such
non-compliance or inaccuracy in this §6.13 could not reasonably be expected to
have a Material Adverse Effect:

 

(a)           Ownership; Obligations.  Except as set forth on Schedule 6.13(a),
the applicable Credo Entity has good and defensible title to the working
interests and revenue interests in production attributable to the wells and
units comprising the Credo Reserve Properties evaluated in the Initial
Engineering Report free and clear of all Liens, except for Permitted Liens.  The
ownership of the Credo Reserve Properties does not in the aggregate in any
material respect obligate the Loan Parties to bear the costs and expenses
relating to the maintenance, development and operations of the Credo Reserve
Properties in an amount materially in excess of the working interest set forth
in the most recent Engineering Report furnished to Agent.  Upon delivery of each
Engineering Report furnished to Agent pursuant to §7.4(k), the statements made
in the preceding sentences of this §6.13(a) shall be true with respect to the
Credo Reserve Properties evaluated in such Engineering Report.

 

(b)           Leases and Contracts; Performance of Obligations.  The Mineral
Rights Leases forming a part of the Credo Reserve Properties covered by the
Initial Engineering Report and each subsequent Engineering Report are in full
force and effect, and all rents, royalties and other payments due and payable
under such Mineral Rights Leases or otherwise attendant to the ownership or
operation of the Credo Reserve Properties, have been properly and timely paid,
except to the extent any such payment is subject to a good faith dispute.  No
Credo Entity is in default with respect to its obligations (and no Credo Entity
has knowledge of any default by any third party with respect to such third
party’s obligations) under any such Mineral Rights Leases, or otherwise
attendant to the ownership or operation of any part of the Credo Reserve
Properties,

 

65

--------------------------------------------------------------------------------


 

where such default could materially and adversely affect the ownership or
operation of the Credo Reserve Properties.

 

(c)           Sale of Production.  (i) All proceeds from the sale of the
interests of the Credo Entities in oil, gas and other hydrocarbons from the
Credo Reserve Properties are currently being paid in full to the applicable
Credo Entity by the purchaser or remitter thereof on a timely basis and at
prices and terms generally available at the time such prices and terms were
negotiated for oil and gas production from producing areas situated near the
Credo Reserve Properties, and none of such proceeds are currently being held in
suspense by such purchaser or any other party; (ii)  neither the Credo Entities,
nor their  predecessors in title, have entered into or are subject to any
agreement or arrangement (including without limitation, “take or pay” or similar
arrangements) nor are the Credo Reserve Properties subject to any such agreement
or arrangement, to deliver oil, gas or other hydrocarbons produced or to be
produced from the Credo Reserve Properties at some future time without then or
thereafter receiving full payment therefor; (iii)  none of the Credo Reserve
Properties  is subject to any contractual or other arrangement whereby payment
for production from such Credo Reserve Properties is to be deferred for a
substantial period after the month in which such production is delivered (that
is, in the case of oil, not in excess of 60 days, and in the case of gas, not in
excess of 90 days);  (iv)  none of the Credo Reserve Properties is subject to
any contractual or other arrangement for the sale of crude oil that cannot be
canceled on 180 days’ or less notice; and no material portion of the Credo
Reserve Properties is subject to a gas sales contract that contains terms that
are not customary in the industry;  (v)  none of the Credo Reserve Properties is
subject at the present time to any regulatory refund obligation and, to the Loan
Parties’ knowledge, no facts exist that might cause the same to be imposed; and
(vi)  none of the Credo Reserve Properties is subject to a gas balancing
arrangement under which an imbalance exists with respect to which imbalance the
Credo Entities or the Credo Reserve Properties is in an overproduced status and
is required to (a) permit one or more third parties to take a portion of the
production attributable to such Credo Reserve Properties without payment (or
without full payment) therefor or (b) make payment in cash, in order to correct
such imbalance.

 

(d)           Operation of the Credo Oil and Gas Properties.  The Oil and Gas
Properties owned by the Credo Entities (and all properties unitized therewith)
are being (and, to the extent the same could adversely affect the ownership or
operation of such Oil and Gas Properties after the date hereof, have in the past
been) maintained, operated and developed in a good and workmanlike manner, in
accordance with prudent industry standards and in conformity with all applicable
laws and in conformity with all Mineral Rights Leases forming a part of such Oil
and Gas Property and in conformity with the Permitted Liens.  No Credo Reserve
Property is subject to having allowable production after the date hereof reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) prior to the date hereof and (ii) none of the wells
located on the Credo Reserve Properties (or properties pooled, communitized or
unitized therewith) are deviated from the vertical more than the maximum
permitted by applicable laws, regulations, rules and orders, and such wells are
bottomed under and producing from, with the well bores wholly within, the Credo
Reserve Properties (or, in the case of wells located on properties pooled,
communitized or unitized therewith, such pooled, communitized or unitized
properties).  There are no wells on the Oil and Gas Properties owned by the
Credo Entities or on lands pooled, communitized or unitized therewith, that (i)
the Credo Entities are obligated by Requirements to

 

66

--------------------------------------------------------------------------------


 

plug and abandon other than those subject to exceptions to a requirement to plug
and abandon issued by any Governmental Authority having jurisdiction over such
Oil and Gas Properties; or (ii) have been plugged and abandoned or reclaimed
other than in accordance with applicable Requirements.

 

§6.14       Setoff, Etc.

 

Borrower and Guarantors are the owners of the Collateral free from any lien,
security interest, encumbrance or other claim or demand, except those
encumbrances permitted in the Security Documents or Permitted Liens.

 

§6.15       Certain Transactions.

 

Except as set forth in Schedule 6.15 hereto or as otherwise permitted pursuant
to §8.14, none of the partners, members, officers, trustees, directors, or
employees of any Loan Party or any of their respective wholly-owned Subsidiaries
is a party to any transaction with any of their Affiliates or their members,
employees, officers, trustees and directors (other than employment and severance
agreements relating to services as partners, members, employees, officers,
trustees and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
Affiliate, partner, member, officer, trustee, director or such employee or, to
Borrower’s Knowledge, any limited liability company, corporation, partnership,
trust or other entity in which any Affiliate, partner, member, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee, partner or member.

 

§6.16       Employee Benefit Plans.

 

Borrower and each ERISA Affiliate has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Guaranteed
Pension Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan.  Neither Borrower nor any ERISA Affiliate has (a) sought a waiver
of the minimum funding standard under Section 412 of the Code in respect of any
Employee Benefit Plan, (b) failed to make any contribution or payment to any
Guaranteed Pension Plan, or made any amendment to any Guaranteed Pension Plan,
which has resulted in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code, or (c) incurred any liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.  None of the assets of Borrower constitute a Plan Asset.

 

§6.17       Regulations T, U and X.

 

No portion of any Loan is to be used for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations T,
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
220, 221 and 224.  The Loan Parties and their Subsidiaries are not engaged, and
will not engage, principally or as one of their important activities in the
business of extending credit for the purpose of purchasing or carrying any
“margin security” or “margin stock” as such terms are used in Regulations T, U
and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
220, 221 and 224.

 

67

--------------------------------------------------------------------------------


 

§6.18       Environmental Compliance.

 

The Loan Parties have delivered to Agent true and complete copies of all written
environmental site assessment reports in the possession of any of the Loan
Parties with respect to the Mortgaged Properties (collectively, the
“Environmental Reports”) and makes the following representations and warranties:

 

(a)           Except as disclosed in Forestar Group’s Annual, Quarterly or
Current Reports, each as filed with the Securities and Exchange Commission prior
to August 10, 2012, to Borrower’s Knowledge, no Loan Party or any of their
respective Subsidiaries, is in material violation, or alleged material violation
at the Mortgaged Properties and the Negative Pledge Properties, of any
applicable judgment, decree, code, order, law, rule of common law, license, rule
or regulation pertaining to environmental matters, including without limitation,
those arising under the Resource Conservation and Recovery Act (“RCRA”), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 as
amended (“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986
(“SARA”), the Federal Clean Water Act, the Federal Clean Air Act, the Toxic
Substances Control Act, or any applicable state or local statute, regulation,
ordinance, order or decree relating to the environment (hereinafter
“Environmental Laws”).  To Borrower’s Knowledge, any violation reflected in the
Environmental Reports involving any of the Real Estate would not reasonably be
expected to have a Material Adverse Effect.

 

(b)           Except as disclosed in Forestar Group’s Annual, Quarterly or
Current Reports, each as filed with the Securities and Exchange Commission prior
to August 10, 2012, to Borrower’s Knowledge, no Loan Party or any of their
respective Subsidiaries has received written notice from any third party
including, without limitation, any Governmental Authority, (i) that it has been
identified by the United States Environmental Protection Agency (“EPA”) as a
potentially responsible party under CERCLA with respect to a site listed on the
National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any
hazardous waste, as defined by 42 U.S.C. §9601(5), any hazardous substances as
defined by 42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42
U.S.C. §9601(33) or any toxic substances or hazardous materials or other
chemicals or substances regulated by any Environmental Laws (“Hazardous
Substances”) which it has generated, transported or disposed of have been found
at any site at, on or under the Real Estate for which a federal, state or local
agency or other third party has conducted or has ordered that any Loan Party or
their respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances.

 

(c)           (i) To Borrower’s Knowledge, except as disclosed in any
Environmental Reports provided to Agent on or before the date hereof and except
as disclosed in Forestar Group’s Annual, Quarterly or Current Reports, each as
filed with the Securities and Exchange Commission prior to August 10, 2012, or
with respect to Real Estate which becomes a Mortgaged Property after the date
hereof, the Environmental Reports with respect thereto provided to Agent, (1) no
portion of the Mortgaged Property or Negative Pledge Property has been used by
Borrower

 

68

--------------------------------------------------------------------------------


 

as a landfill or for dumping or for the handling, processing, storage or
disposal of Hazardous Substances except in material compliance with applicable
Environmental Laws, and (2) no underground tank for Hazardous Substances has
been operated by Borrower on the Mortgaged Property or Negative Pledge Property
except in material compliance with applicable Environmental Laws; (ii) in the
course of any activities conducted by any Loan Party, or any of its respective
wholly-owned Subsidiaries, no Hazardous Substances have been generated or are
being used on any Mortgaged Property or Negative Pledge Property, except in the
ordinary course of business and in material compliance with applicable
Environmental Laws; (iii) to Borrower’s Knowledge, there has been no past or
present releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (a “Release”) of
Hazardous Substances on, upon, into or from any Mortgaged Property or Negative
Pledge Property, which Release could reasonably be expected to have a Material
Adverse Effect; (iv) to Borrower’s Knowledge, there have been no Releases on,
upon, from or into any real property in the vicinity of any Mortgaged Property
or Negative Pledge Property, which, through soil or groundwater contamination,
may have come to be located on such real property, and which could reasonably be
expected to have a Material Adverse Effect; and (v) to Borrower’s Knowledge, any
Hazardous Substances that have been generated on any Mortgaged Property or
Negative Pledge Property by Borrower have been transported off-site, treated and
disposed of in material compliance with applicable Environmental Laws.

 

(d)           To Borrower’s Knowledge and except as disclosed in Forestar
Group’s Annual, Quarterly or Current Reports, each as filed with the Securities
and Exchange Commission prior to August 10, 2012, no Loan Party or any of its
wholly-owned Subsidiaries or any Mortgaged Property or Negative Pledge Property
is subject to any applicable Environmental Law requiring the giving of notice to
any governmental agency or the recording or delivery to other Persons of an
environmental disclosure document or statement by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of the
Security Deeds or to the effectiveness of any other transactions contemplated
hereby.

 

(e)           This §6.18 shall set forth the sole and exclusive representations
and warranties made by the Borrower with regard to Environmental Laws, Hazardous
Substances, or any other environmental, health or safety matter.

 

§6.19       Loan Documents.

 

All of the representations and warranties of the Loan Parties made in this
Agreement and the other Loan Documents or any document or instrument delivered
by any Loan Party to Agent or Lenders pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects, and no Loan
Party has failed to disclose such information as is necessary to make such
representations and warranties not misleading.  The information, reports,
financial statements, exhibits and schedules (excluding projections which have
been proposed in good faith) furnished by the Loan Parties to Agent and Lenders
in connection with the negotiation, preparation or delivery of this Agreement
and the other Loan Documents or included herein or therein or delivered pursuant
hereto or thereto, do not contain any untrue statement of material fact or omit
to state any material fact necessary to make the statements herein or therein
not misleading. All written information furnished after the date hereof by the
Loan Parties to Agent or Lenders in connection with this Agreement and the other
Loan Documents and the transactions

 

69

--------------------------------------------------------------------------------


 

contemplated hereby and thereby will be true, correct and accurate in every
material respect and shall not omit to state any material fact necessary to make
the statements herein or therein not misleading, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified; it being recognized by Agent and Lenders that any
projections and forecasts provided by Loan Parties are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties.

 

§6.20       Mortgaged Properties and Negative Pledge Properties.

 

The Loan Parties make the following representations and warranties concerning
each Mortgaged Property (other than any Mortgaged Property that is an Oil and
Gas Property) and each Negative Pledge Property:

 

(a)           No Required Mortgaged Property and Negative Pledge Property
Consents, Permits, Etc.  Neither Borrower nor any other Loan Party has received
any written notice of, has Knowledge of, any approvals, consents, licenses,
permits, utility installations and connections (including, without limitation,
drainage facilities), curb cuts and street openings, required by applicable
laws, rules, ordinances or regulations or any agreement affecting the Mortgaged
Property and the Negative Pledge Property for the maintenance, operation,
servicing and use of the Mortgaged Property and the Negative Pledge Property for
its current use (hereinafter referred to as the “Project Approvals”) which have
not been granted, effected, or performed and completed (as the case may be), or
any fees or charges therefor which have not been fully paid, or which are no
longer in full force and effect.  No Project Approvals (including, without
limitation, any railway siding agreements) will terminate, or become void or
voidable or terminable on any foreclosure sale of the Mortgaged Property and the
Negative Pledge Property pursuant to the applicable Security Deed.  There are no
outstanding suits, orders, decrees or judgments relating to building use and
occupancy, fire, health, sanitation or other violations affecting, against, or
with respect to, the Mortgaged Property and the Negative Pledge Property or any
part thereof, which, if adversely determined, either singly or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

(b)           No Violations.  Neither Borrower nor any other Loan Party has
received notice of, or has any Knowledge of, any violation of any applicable
Requirements, Project Approvals or any other restrictions or agreements by which
any Loan Party or the Mortgaged Property or Negative Pledge Property is bound
which violation, either singly or in the aggregate with other such violations,
could reasonably be expected to have a Material Adverse Effect.

 

(c)           Insurance.  Neither Borrower nor any other Loan Party has received
any written notice from any insurer or its agent requiring performance of any
work with respect to the Mortgaged Property and the Negative Pledge Property or
canceling or threatening to cancel any policy of insurance, and the Mortgaged
Property and the Negative Pledge Property complies in all material respects with
the requirements of all of Borrower’s insurance carriers.

 

(d)           Real Property and other Taxes; Special Assessments.  There are no
unpaid or outstanding real estate or other taxes or assessments on or against
the Mortgaged Property and the Negative Pledge Property or any part thereof,
including, without limitation, any payments in lieu of taxes, which are payable
by Borrower, any other Loan Party or any of their respective Subsidiaries
(except only real estate or other taxes or assessments that are not yet
delinquent or

 

70

--------------------------------------------------------------------------------


 

subject to any penalties, interest or other late charges, or are being contested
as permitted under this Agreement, or which have been adequately reserved
against in accordance with GAAP).  There are no unpaid or outstanding gross
receipts, rent or sales taxes payable by Borrower, any other Loan Party or any
of their respective Subsidiaries with respect to the use and operation of the
Mortgaged Property and the Negative Pledge Property which are due and payable. 
No abatement proceedings are pending with reference to any real estate taxes or
private assessments assessed against the Mortgaged Property and the Negative
Pledge Property.  There are no betterment assessments or other special
assessments presently pending with respect to any portion of the Mortgaged
Property and the Negative Pledge Property, and neither Borrower nor any other
Loan Party has received any written notice of any such special assessment being
contemplated.

 

(e)           Eminent Domain; Casualty.  As of the Closing Date, there are no
pending eminent domain proceedings against the Mortgaged Property or the
Negative Pledge Property or any part thereof, and, to Borrower’s Knowledge, no
such proceedings are presently threatened or contemplated by any taking
authority.  Neither the Mortgaged Property, the Negative Pledge Property nor any
part thereof is, as of the Closing Date, materially damaged or injured as a
result of any fire, explosion, accident, flood or other casualty.

 

(f)            Unresolved Real Estate Disputes.  Except as may be disclosed to
Agent or on Schedule 6.20(f), there are no unresolved suits, actions, demands,
claims or disputes relating to access to any material portion of the Real Estate
that could reasonably be expected to have a material adverse effect on the
intended use of such Real Estate by the Loan Parties or their respective
Subsidiaries, or otherwise have, either singly or in the aggregate, a Material
Adverse Effect.

 

(g)           Material Real Property Agreements; No Options.  Except as set
forth in Schedule 6.20(g), there are no material agreements pertaining to the
management or operation of the Mortgaged Property or the Negative Pledge
Property other than as described in this Agreement; and no person or entity has
any right of first refusal, right of first offer or other option to acquire the
Mortgaged Property or any portion thereof or interest therein.  Each
reaffirmation of the representation and warranty contained in this sub-paragraph
(g) shall take into account the most recent update of Schedule 6.20(g) delivered
to Agent pursuant to §7.4(i) and shall be deemed reaffirmed as of the most
recent date any update to said Schedule 6.20(g) was required to have been
delivered to Agent pursuant to §7.4(i), whether or not any such update is so
delivered.

 

§6.21       Representations and Warranties Regarding Credo Acquisition.

 

The following representations and warranties shall be effective upon the
consummation of the Credo Acquisition:

 

(a)           Merger Documents.  The Loan Parties have delivered to Agent a
complete and correct copy of the Credo Merger Agreement, including all schedules
and exhibits thereto, and as to which any such exhibits or other material
documents, instruments, and agreements are required to be executed and delivered
by any Person in connection with the consummation of the Credo Acquisition, the
Loan Parties have delivered to Agent complete and correct copies of such
executed exhibits, documents, instruments and agreements (collectively, the
“Merger Documents”).  Such Merger Documents set forth the material agreements
and understandings of the parties thereto relating to the subject matter
thereof, and there are no other material

 

71

--------------------------------------------------------------------------------


 

agreements, arrangements or understandings, written or oral, relating to the
matters covered thereby.

 

(b)           Consummation of Merger.  The transactions contemplated by the
Merger Documents to be effected on the closing under the Credo Merger Agreement
have become effective in all material respects in accordance with terms of the
Merger Documents and applicable law.  At the time of consummation thereof, all
material consents and approvals of, and material filings and registrations with,
and all other material actions in respect of, all Governmental Authorities
required in order to consummate the transactions in accordance with the terms of
the Merger Documents and all applicable laws shall have been obtained, given,
filed or taken and are in full force and effect (or effective judicial relief
with respect thereto has been obtained).  Additionally, at the time of
consummation thereof, there does not exist any judgment, order or injunction
prohibiting or imposing material adverse conditions upon the consummation of the
transactions contemplated by the Merger Documents.

 

§6.22       Brokers.

 

Borrower has not engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loans contemplated hereunder.

 

§6.23       Ownership.

 

As of the Closing Date, the Equity Interests owned by the Loan Parties in
Borrower, in each other Loan Party and in each other Person in which they own
any Equity Interests are set forth in a written disclosure delivered to Agent on
or before the Closing Date.  Except for Equity Interests granted pursuant to the
Equity Plan or as set forth on such written disclosure to Agent, as of the
Closing Date there are no (a) outstanding rights to purchase, options, warrants
or similar rights pursuant to which Forestar Group, Borrower or any of their
respective Subsidiaries may be required to issue, sell, repurchase or redeem any
of its Equity Interests or (b) voting rights agreements with respect to such
Equity Interests.  The Equity Interests so specified on Schedule 6.23 are fully
paid and non-assessable and are owned by the applicable Person, directly or
indirectly, free and clear of all Liens (other than Permitted Liens).

 

§6.24       OFAC.

 

No Loan Party or any of their respective Subsidiaries or any Joint Venture is
(or will be) a person with whom Agent is restricted from doing business under
OFAC (including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including, the September
24, 2001 Executive Order Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons.  In addition, the
Loan Parties hereby agree to provide Agent with any additional information that
Agent deems necessary from time to time in order to ensure compliance with all
applicable laws concerning money laundering and similar activities.

 

72

--------------------------------------------------------------------------------


 

§6.25       No Fraudulent Intent.

 

Neither the execution and delivery of this Agreement or any of the other Loan
Documents nor the performance of any actions required hereunder or thereunder is
being undertaken by Borrower or any other Loan Party with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.

 

§6.26       Transaction in Best Interests of  Loan Parties; Consideration.

 

The transactions evidenced by this Agreement and the other Loan Documents are in
the best interests of the Loan Parties.  The direct and indirect benefits to
inure to the Loan Parties pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in Section 548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the
Obligations of the Loan Parties pursuant to this Agreement and the other Loan
Documents.

 

§6.27       Solvency.

 

As of the Closing Date and after giving affect to the transactions contemplated
by this Agreement and the other Loan Documents and the Merger Documents (if
closing under the Merger Agreement occurs as of the Closing Date), including all
of the Loans made or to be made, and Letters of Credit issued or to be issued,
hereunder, with respect to the Loan Parties taken as a whole, (a) the fair value
of their assets on a going concern basis is greater than the amount of their
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable value of their assets is not less than the amount that will be required
to pay the probable liability on their debts as they become absolute and
matured, (c) they will be able to pay their debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business (taking into account all available financing
options), (d) they do not intend to, and do not believe that they will, incur
debts or liabilities beyond their ability to pay as such debts and liabilities
mature and (e) they are not engaged in business or a transaction, and are not
about to engage in business or a transaction, for which their property would
constitute unreasonably small capital.

 

§6.28       No Bankruptcy Filing.

 

No Loan Party is contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of its assets
or property, and to Borrower’s Knowledge, no Person is contemplating the filing
of any such petition against any Loan Party.

 

§6.29       Other Debt.

 

Neither any Loan Party nor any of their respective Subsidiaries nor any Joint
Venture are in default (after giving effect to applicable grace periods) in the
payment of any Indebtedness or the terms of any agreement, mortgage, deed of
trust, security agreement, financing agreement, indenture or other lease to
which any of them is a party which default, either singly or in the

 

73

--------------------------------------------------------------------------------


 

aggregate, could reasonably be expected to have a Material Adverse Effect. 
Neither any Loan Party nor any of their respective Subsidiaries are a party to
or bound by any agreement, instrument or indenture that may require the
subordination in right or time of payment of any of the Obligations to any other
Indebtedness or obligation of Borrower, any other Loan Party or any of their
respective Subsidiaries.  Prior to the Closing Date Borrower has provided to
Agent a written disclosure containing a description of the Permitted Existing
Indebtedness, which Agent has approved.  Nothing in this §6.29 shall alter or
affect the provisions of §8.1.

 

§6.30       Mineral Rights Leases.

 

On or before the Closing Date, Borrower has delivered to Agent a true and
correct list of all Mineral Rights Leases of the Loan Parties as of August 31,
2012; such list, as supplemented from time to time pursuant to §5.4, will be a
true correct list of all Mineral Rights Leases of the Loan Parties as of the
effective date of the last of such supplements.

 

§7.          AFFIRMATIVE COVENANTS OF LOAN PARTIES

 

Borrower and the other Loan Parties (as applicable) covenant and agree that, so
long as any Loan, Note, Letter of Credit or other Obligation (other than
contingent indemnification obligations for which no claim has been asserted) is
Outstanding or any Lender has any obligation to make any Loans or Agent has any
obligation to issue any Letter of Credit:

 

§7.1         Punctual Payment.

 

Borrower will duly and punctually pay or cause to be paid the principal and
interest on the Loans and all interest and fees provided for in this Agreement,
all in accordance with the terms of this Agreement and the Notes as well as all
other sums owing pursuant to the Loan Documents.

 

§7.2         Maintenance of Office.

 

Each Loan Party will maintain its chief executive office at 6300 Bee Cave Road,
Building Two, Suite 500, Austin, Texas 78746, or at such other place in the
United States of America as Borrower or Forestar Group shall designate upon at
least thirty (30) days (or such lesser number of days as is acceptable to Agent)
prior written notice to Agent, where notices, presentations and demands to or
upon the Loan Parties in respect of the Loan Documents may be given or made. 
The Loan Parties agree that, in the event of any such change, they will execute
and deliver such amendments and other documents as Agent may request to maintain
Agent’s perfected Lien on the Collateral.

 

§7.3         Records and Accounts.

 

Each Loan Party will, and will cause its Subsidiaries to, keep true and accurate
records and books of account in which full, true and correct entries will be
made in accordance with GAAP, as revised from time to time.  No Loan Party
shall, without the prior written consent of Agent, make, or permit any of its
Subsidiaries to make, any material change to the accounting procedures used by
them in preparing the financial statements and other information described in
§6.4 except as required by law or as required by GAAP.  No Loan Party shall
change, or permit any of its Subsidiaries to change, its fiscal year without the
prior written consent of Agent.

 

74

--------------------------------------------------------------------------------


 

§7.4         Financial Statements, Certificates and Information.

 

Forestar Group and Borrower will deliver to Agent:

 

(a)           not later than one hundred (100) days after the end of each fiscal
year of Forestar Group, the audited Consolidated  balance sheet of Forestar
Group and its Subsidiaries as of the end of such year, and the related
statements of income, changes in capital and cash flows for such year, each
setting forth in comparative form the figures for the previous fiscal year and
all such statements to be in reasonable detail, prepared in accordance with
GAAP, and accompanied by an auditor’s report prepared without qualification by a
nationally recognized accounting firm reasonably acceptable to Agent, and any
other information Agent may require to complete a financial analysis of Forestar
Group and its Subsidiaries; provided that so long as Forestar Group is required
to file its audited financial statements with the Securities and Exchange
Commission, the delivery of such filed financial statements shall satisfy the
foregoing requirements of this clause (a);

 

(b)           not later than forty-five (45) days after the end of each fiscal
quarter of Forestar Group and its Subsidiaries (excluding the fourth fiscal
quarter in each year), copies of the balance sheet of Forestar Group and its
Subsidiaries as of the end of such quarter, and the related statements of
income, changes in capital and cash flows for the portion of Forestar Group’s
fiscal year then elapsed, all in reasonable detail and prepared on a
Consolidated basis in accordance with GAAP (other than the inclusion of
footnotes); provided that so long as Forestar Group is required to file its
quarterly financial statements with the Securities and Exchange Commission, the
delivery of such filed financial statements shall satisfy the foregoing
requirements; together with a certification by the Principal Financial Officer
of Forestar Group that the information contained in such financial statements
fairly presents, in all material respects, the financial position of Forestar
Group and its Subsidiaries on the date thereof (subject to year-end
adjustments);

 

(c)           simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) of this §7.4, a statement (a “Compliance
Certificate”) certified by the Principal Financial Officer of Forestar Group in
the form of Exhibit B hereto (or in such other form as Agent may approve from
time to time) setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §8.3(i), §8.7 and §9 and the other
covenants described therein, and (if applicable) reconciliations to reflect
changes in GAAP since the Balance Sheet Date;

 

(d)           concurrently with the delivery of the financial statements
described in subsections (a) and (b) of this §7.4, a certificate signed by the
Principal Financial Officer of Forestar Group to the effect that, having read
this Agreement, and based upon an examination which such officer deems
sufficient to enable such officer to make an informed statement, such officer is
not aware of any Default or Event of Default, or if such Default or Event of
Default has occurred, specifying the facts with respect thereto;

 

(e)           within twenty (20) days after the end of each calendar month, a
certificate in the form of Exhibit E attached hereto (a “Borrowing Base
Certificate”), certified by a Principal Financial Officer of Forestar Group,
pursuant to which Forestar Group shall calculate the amount of the Borrowing
Base as of the end of the immediately preceding calendar month; provided that

 

75

--------------------------------------------------------------------------------


 

Borrower may, at its option, deliver one additional Borrowing Base Certificate
each month in connection with a redesignation or addition of Borrowing Base
Assets as contemplated hereunder.  All income, expense and value associated with
Mortgaged Property or Negative Pledge Property or other assets disposed of
during such calendar month will be eliminated from calculations, where
applicable;

 

(f)            simultaneously with the delivery of the Compliance Certificate
referred to in subsection (c) of this §7.4, a statement, certified as true and
correct by the Principal Financial Officer of Forestar Group, of all
Indebtedness of Forestar Group and its Subsidiaries as the end of such fiscal
quarter, including, with respect to each such Indebtedness, the original
principal amount thereof and outstanding principal amount as of the end of such
fiscal quarter, the amount remaining undisbursed, if any, the maturity date and
any extension options, the required monthly payments of principal and interest,
the identity of the lender, the interest rate, the collateral for such
Indebtedness, whether such Indebtedness is recourse or Non-recourse
Indebtedness, and whether any default or event of default exists with respect to
such Indebtedness;

 

(g)           if requested by Agent, copies of all annual federal income tax
returns and amendments thereto of Forestar Group and its Subsidiaries;

 

(h)           not later than March 1 of each year during the term of the Loan,
the Budget for Forestar Group and its Subsidiaries for such calendar year.  Such
Budget shall be in form reasonably satisfactory to Agent and shall be submitted
to Agent together with a narrative description of the assumptions upon which the
Budget is based and such other information as Agent may request;

 

(i)            not later than March 1 of each year during the term of the Loan,
projected statements of profit and loss and cash flows for Forestar Group and
its Subsidiaries, prepared on a quarterly basis, for the current calendar year
and next succeeding calendar year.  Such projections shall be in form reasonably
satisfactory to Agent and shall be submitted to Agent together with a narrative
description of the assumptions upon which such projections are based and such
other information as Agent may request;

 

(j)            simultaneously with the delivery of the Compliance Certificate
referred to in subsection (c) of this §7.4, an updated Schedule 6.20(g)
reflecting the addition or the expiration or termination of any material
agreements described in §6.20(g) or a certification from Borrower that there
have been no changes in that Schedule;

 

(k)           if the Credo Acquisition has occurred, by March 31 of each year,
commencing in 2013, an Engineering Report as of the immediately preceding
December 31 prepared by Netherland, Sewell & Associates, Inc., LaRoche Petroleum
Consultants or another independent petroleum engineering firm of recognized
standing chosen by Borrower and reasonably acceptable to Agent, concerning the
Oil and Gas Properties owned by the Credo Entities which have attributable to
them proved oil or gas reserves, which report shall contain sufficient
information to enable Forestar Group to meet the reporting requirements
concerning oil and gas reserves contained in Regulations S-K and S-X promulgated
by the SEC (including the definitions and guidelines as set forth therein and
including applicable FASB accounting standards, except as may be noted in such
report).  This report shall be prepared in accordance with applicable petroleum
resources management system guidelines approved by the Society of

 

76

--------------------------------------------------------------------------------


 

Petroleum Engineers  (or any generally recognized successor organization).  This
report shall distinguish (or shall be delivered together with certificate from
an appropriate officer of Borrower which distinguishes) those properties treated
in the report which are Credo Mortgaged Properties from those properties treated
in the report which are not Credo Mortgaged Properties;

 

(l)            from time to time such other financial data and information
pertaining to Forestar Group, its Subsidiaries, the Joint Ventures and the
Mortgaged Properties and Negative Pledge Properties, as Agent or any Lender may
reasonably request from time to time.

 

§7.5         Notices.

 

(a)           Defaults.  Borrower or Forestar Group will promptly notify Agent
in writing of the occurrence of any Default or Event of Default.  If any Person
shall give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, obligation or other evidence of Indebtedness in an outstanding
principal amount of at least $10,000,000, to which or with respect to which
Borrower or any other Loan Party is a party or obligor, whether as principal or
surety, and such event of default would permit the holder of such note or
obligation or other evidence of Indebtedness to accelerate the maturity thereof
or the existence of which claimed default might become an Event of Default under
§12.1(f), Borrower shall forthwith give written notice thereof to Agent,
describing the notice or action and the nature of the claimed default.  Borrower
or Forestar Group shall also promptly notify Agent in writing of any exercise of
remedies by the holder of such note, obligation or other evidence of
Indebtedness (or any agent or representative thereof) with respect to such event
of default.

 

(b)           Environmental Events.  Borrower or Forestar Group will promptly
give notice to Agent (i) upon Borrower or Forestar Group obtaining knowledge of
any potential or known Release, or threat of Release, of any Hazardous
Substances at or from any Mortgaged Property, Negative Pledge Property or other
Real Estate that, either singly or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; (ii) of any violation of any
Environmental Law that any Loan Party reports in writing or is reportable by any
Loan Party in writing (or for which any written report supplemental to any oral
report is made) to any federal, state or local environmental agency that, either
singly or in the aggregate, could reasonably be expected to have a Material
Adverse Effect and (iii) upon becoming aware thereof, of any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, state or local
environmental agency or board, that in either case could reasonably be expected
to have a Material Adverse Effect.

 

(c)           Notification of Claims Against Collateral.  Borrower or Forestar
Group will, promptly upon obtaining Knowledge thereof, notify Agent in writing
of any claims pertaining to the Collateral or other property of the Loan Parties
which, either singly or in the aggregate, could reasonably be expected to exceed
$1,000,000, as well as any setoff, withholdings or other defenses to which any
of the Collateral, or the rights of Agent or Lenders with respect to the
Collateral, are subject, in each case, other than related to Permitted Liens.

 

(d)           Notice of Litigation and Judgments.  Borrower or Forestar Group
will give notice to Agent in writing within fifteen (15) days of becoming aware
of any litigation or proceedings threatened in writing or any pending litigation
and proceedings affecting any of the

 

77

--------------------------------------------------------------------------------


 

Loan Parties or their Subsidiaries or to which any of such Persons is or is to
become a party involving an uninsured claim against any of such Persons that
could reasonably be expected to have a Material Adverse Effect and stating the
nature and status of such litigation or proceedings.  Borrower or Forestar Group
will give notice to Agent, in writing, in form and detail satisfactory to Agent
and each of Lenders, within ten (10) days of any judgment not covered by
insurance, whether final or otherwise, against any of the Loan Parties in an
amount, whether singly or in the aggregate, in excess of $1,000,000.

 

(e)           ERISA.  Borrower or Forestar Group will give notice to Agent
within five (5) Business Days after Borrower or any ERISA Affiliate (i) gives or
is required to give notice to the PBGC of any ERISA Reportable Event with
respect to any Guaranteed Pension Plan, or knows that the plan administrator of
any such plan has given or is required to give notice of any such ERISA
Reportable Event; (ii) receives a copy of any notice of withdrawal liability
under Title IV of ERISA with respect to a Multiemployer Plan; or (iii) receives
any notice from the PBGC under Title IV of ERISA of an intent to terminate or
appoint a trustee to administer any Guaranteed Pension Plan.

 

(f)            Notice of Material Adverse Effect.  Borrower or Forestar Group
will give notice to Agent in writing within fifteen (15) days of becoming aware
of the occurrence of any event or circumstance which could reasonably be
expected to have a Material Adverse Effect.

 

(g)           Notice of Tax-Sharing Agreement Claims.  Borrower or Forestar
Group will give notice to Agent within fifteen (15) days after Forestar Group’s
receipt of written notice of any material claim for indemnity under the Spin-off
Tax Sharing Agreement, together with copies of all material correspondence and
other information relating to such claim.

 

(h)           Notice Under Non-Annexation Agreement.  Borrower will (i) promptly
provide to Agent copies of any written notices received by Borrower under the
Non-Annexation Agreement and (ii) give notice to Agent in writing within fifteen
(15) days of becoming aware of the occurrence of any event or circumstance which
would allow the City of San Antonio to terminate the Non-Annexation Agreement.

 

§7.6         Existence; Maintenance of Properties.

 

Except as permitted under §8.4, the Loan Parties will do or cause to be done all
things necessary to preserve and keep in full force and effect their respective
legal existences and good standing in their respective jurisdictions of
incorporation, organization or formation (as the case may be) and those of their
respective Subsidiaries.  Except as permitted under §8.4, the Loan Parties will
do or cause to be done all things necessary to preserve or establish their
respective good standing as a foreign entity and due authorization to do
business in the jurisdictions described in §6.1(a)(ii) and that of their
respective Subsidiaries.  Except as permitted under §8.4, each Loan Party will
do or cause to be done all things necessary to preserve and keep in full force
all of its rights and franchises and those of its Subsidiaries, except where the
failure to preserve such rights and franchises would not reasonably be expected
to have a Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

§7.7         Insurance.

 

(a)           Maintenance of Insurance.  Each Loan Party will maintain with
financially sound and reputable insurers not Affiliates of Borrower that are
licensed to do business in the State where the policy is issued and, with
respect to any property and casualty insurance, also in the States where the
Mortgaged Property or Negative Pledge Property is located, insurance with
respect to its properties and business (including, without limitation, Mineral
Activity conducted by a Loan Party) against such casualties and contingencies,
as shall be in accordance with the general practices of businesses engaged in
similar activities in similar geographic areas, and in amounts, containing such
terms, in such forms and for such periods as may be reasonable and prudent in
accordance with sound business practices and the determination of management of
the Loan Parties.  On or before the Closing Date, Borrower shall furnish to
Agent a certificate setting forth in reasonable detail the nature and extent of
all insurance maintained by Borrower and each other Loan Party, and shall cause
each issuer of an insurance policy to provide Agent with an endorsement (i)
showing Agent as a loss payee with respect to each policy of property or
casualty insurance and naming Agent as an additional insured with respect to
each policy of liability insurance, (ii) providing that 30 days’ notice will be
given to Agent prior to any cancellation of, or material reduction or change in
coverage provided by or other material modification to such policy, and also a
cross liability/severability endorsement.  Forestar Group or the other Loan
Parties shall be responsible for all premiums on insurance policies.  Upon
Agent’s request, Borrower or Forestar Group shall deliver duplicate originals or
certified copies of all such policies to Agent, and shall promptly furnish to
Agent all renewal notices and evidence that all premiums or portions thereof
then due and payable have been paid.  At least fifteen (15) days prior to the
expiration date of the policies, Forestar Group shall deliver to Agent evidence
of continued coverage, including a certificate of insurance, as may be
satisfactory to Agent.

 

(b)           Endorsements.  In addition to the endorsements referred to in
§7.7(a), all policies of insurance required by this Agreement shall contain
clauses or endorsements to the effect that (i) no act or omission of any Loan
Party, anyone acting for any Loan Party (including, without limitation, any
representations made in the procurement of such insurance), which might
otherwise result in a forfeiture of such insurance or any part thereof, no
occupancy or use of the Mortgaged Property and the Negative Pledge Property for
purposes more hazardous than permitted by the terms of the policy, and no
foreclosure or any other change in title to the Mortgaged Property and the
Negative Pledge Property or any part thereof, shall affect the validity or
enforceability of such insurance insofar as Agent is concerned, (ii) the insurer
waives any right of setoff, counterclaim, subrogation, or any deduction in
respect of any liability of any of the Loan Parties, and Agent, (iii) such
insurance is primary and without right of contribution from any other insurance
which may be available, (iv) such policies shall not be modified, canceled or
terminated prior to the scheduled expiration date thereof without the insurer
thereunder giving at least thirty (30) days prior written notice to Agent by
certified or registered mail, and (v) that Agent or Lenders shall not be liable
for any premiums thereon or subject to any assessments thereunder, and shall in
all events be in amounts sufficient to avoid any coinsurance liability.  Upon
request by Borrower, Agent and Borrower may approve variations in the foregoing
requirements from time to time.

 

(c)           Blanket Policies.  Such insurance may be provided under blanket
policies of insurance obtained by Forestar Group.  Such blanket policies may
cover additional locations

 

79

--------------------------------------------------------------------------------


 

and property of Borrower and other Persons not included in the Mortgaged
Properties or the Negative Pledge Properties, provided that such blanket
policies comply with all of the terms and provisions of this §7.7 and contain
endorsements or clauses assuring that any claim recovery will not be less than
that which a separate policy would provide, including, without limitation, a
priority claim provision with respect to property insurance and an aggregate
limits of insurance endorsement in the case of liability insurance.  Upon
request by Borrower, Agent and Borrower may approve variations in the foregoing
requirements from time to time.

 

(d)           No Separate Insurance.  Borrower shall not carry separate
insurance, concurrent in kind or form or contributing in the event of loss, with
any insurance required under this Agreement unless such insurance complies with
the terms and provisions of this §7.7.

 

§7.8         Taxes.

 

Each Loan Party will duly pay and discharge, or cause to be paid and discharged,
before the same shall become delinquent, all taxes, assessments and other
governmental charges imposed upon it and the Mortgaged Properties and the
Negative Pledge Properties owned by it, including, without limitation, any
payments in lieu of taxes, sales and activities, or any part thereof, or upon
the income or profits therefrom, as well as all claims for labor, materials or
supplies that if unpaid might by law become a lien or charge upon any of its
property or the property of any other Loan Party or their respective
Subsidiaries; provided that any such tax, assessment, charge, levy or claim need
not be paid if (a) the validity or amount thereof shall currently be contested
in good faith by appropriate proceedings, (b) no Mortgaged Property or Negative
Pledge Property nor any portion thereof or interest therein would be in any
danger of sale, forfeiture or loss by reason of such proceeding and (c) the Loan
Party shall have set aside on its books adequate reserves in accordance with
GAAP with respect thereto; and provided further that Borrower will pay, or cause
to be paid, all such taxes, assessments, charges, levies or claims forthwith
upon the commencement of proceedings to foreclose any lien that may have
attached as security therefor.

 

§7.9         Inspection of Mortgaged Properties, Negative Pledge Properties and
Books.

 

Borrower shall permit or cause the other Loan Parties and their respective
Subsidiaries to permit, Lenders, through Agent or any representative designated
by Agent, at Borrower’s expense and upon reasonable prior notice to visit and
inspect any of the Mortgaged Properties and the Negative Pledge Properties, to
examine the books of account of Borrower and the other Loan Parties and their
respective Subsidiaries (and to make copies thereof and extracts therefrom) and
to discuss the affairs, finances and accounts of Borrower and the other Loan
Parties and their respective Subsidiaries with, and to be advised as to the same
by, its officers, all at such reasonable times and intervals as Agent or any
Lender may reasonably request (provided, however, that so long as no Event of
Default shall have occurred and be continuing, Borrower shall not be required to
pay for such visits and inspections more often than once in any twelve (12)
month period).

 

§7.10       Compliance with Laws, Contracts, Licenses, and Permits.

 

Borrower will comply and cause each of the other Loan Parties and their
respective Subsidiaries to comply, in all respects with (i) all applicable laws,
ordinances, regulations and

 

80

--------------------------------------------------------------------------------


 

requirements now or hereafter in effect wherever its business is conducted,
including all Environmental Laws, (ii) the provisions of its Organizational
Documents, (iii) all mortgages, indentures, contracts, agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties, except in
each case where the failure to so comply would not reasonably be expected to
have a Material Adverse Effect.  If at any time while any Loan, Note or Letter
of Credit is outstanding or Lenders have any obligation to make Loans hereunder,
or Agent has any obligation to issue Letters of Credit hereunder, any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that Borrower or any other Loan Party may fulfill any of their obligations
hereunder or under the other Loan Documents, Borrower will promptly take or
cause to be taken all steps necessary to obtain such authorization, consent,
approval, permit or license and furnish Agent and Lenders with evidence thereof.

 

§7.11       Sweep of Certain Funds in Operating Accounts of Loan Parties and
Subsidiaries.

 

The Loan Parties each agree to take all necessary steps, including the execution
and delivery of all necessary notices and other documentation to the applicable
Deposit Account Banks, to establish and maintain in effect at all times
instructions that all collected funds held in the operating accounts of each
Loan Party (other than Borrower) and its wholly-owned Subsidiaries (other than
SPE Subsidiaries) be swept on a daily basis into Borrower’s primary Operating
Account that is subject to a Deposit Account Control Agreement in favor of
Agent, provided that such Loan Parties and their wholly-owned Subsidiaries
(other than SPE Subsidiaries) collectively may retain an amount not exceeding
$25,000,000 in their operating accounts at any time.

 

§7.12       Further Assurances.

 

Borrower will cooperate, and cause the other Loan Parties to cooperate, with
Agent and Lenders and execute such further instruments and documents as Lenders
or Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

 

§7.13       Project Approvals.

 

Borrower will give all such notices to, and take all such other actions with
respect to, such Governmental Authority as may be required under applicable
Requirements to use, occupy and, where applicable, develop, the Mortgaged
Properties and the Negative Pledge Properties.  Borrower will duly perform and
comply with, and cause each applicable other Loan Party to perform and comply
with, all of the terms and conditions of all Project Approvals obtained at any
time.

 

§7.14       Timber Affirmative Covenants.

 

(a)           Management.  Borrower shall use its best efforts to operate the
Timberland using silvicultural and harvesting practices and non-binding guidance
issued with respect to the

 

81

--------------------------------------------------------------------------------


 

management and harvesting of timberlands by Governmental Authorities in the
States where the Real Property is located, it being understood, however, that
Borrower does not intend to replant or reseed for timber.

 

(b)           Damage.  Borrower will promptly notify Agent of any damage to the
Timberland affecting more than 10,000 acres.

 

(c)           Fire Protection.  Measures shall be taken which are reasonably
necessary to protect the Timberland from loss by fire.

 

(d)           Notice of Appraisal.  Borrower shall promptly provide to Lenders a
copy of any appraisal related to the Timberland.

 

(e)           Timber Purchase Agreement.   Borrower shall not consent to, and
shall not permit any other Loan Party signatory thereto to consent to, any
amendment, supplement, waiver or other modification, termination or assignment
of the Timber Purchase Agreement which could reasonably be expected to be
adverse to the interests of Agent and Lenders without the prior consent of
Agent, and shall furnish Agent all information available to Borrower, as well as
any additional information reasonably requested by Agent, with respect thereto.

 

(f)            Timber Sale and Release.  Borrower shall be permitted to cut, or
allow others to cut, Timber from the Timberland on the terms and conditions set
forth in this Agreement, and so as not to result in a violation of the covenants
contained in §9.  The Lien of the Security Deeds (and the related security
interests under the Uniform Commercial Code) against any cut or severed Timber
(but not the proceeds thereof, it being the intent hereof that Agent’s Lien, on
behalf of Lenders, and security interest continue in the proceeds) shall be
automatically released, without any action by any of Borrower, any other Loan
Party, Agent or Lenders, upon the sale thereof by the applicable Loan Party. 
Borrower shall pay to Agent all reasonable fees, costs and expenses incurred by
Agent in connection with any such partial releases including, without
limitation, legal, appraisal and accounting fees incurred by Agent and all other
expense, and recording and title insurance and title expenses.

 

(g)           Post-Default Restrictions.  Upon the occurrence and during the
continuation of an Event of Default, upon notice from Agent to Borrower to such
effect, Borrower shall not enter into any new Timber cutting or stumpage
agreements pertaining to the Mortgaged Property or harvest Timber (or permit
Timber to be harvested) from the Mortgaged Property in excess of Borrower’s
harvesting plan then in effect, in each case without Agent’s prior written
consent.

 

§7.15         Plan Assets.

 

Borrower will do, or cause to be done, all things necessary to ensure that none
of the Collateral will be deemed to be Plan Assets at any time.

 

§7.16         [RESERVED]

 

82

--------------------------------------------------------------------------------


 

§7.17       Business Operations.

 

Each Loan Party shall, and shall cause its Subsidiaries to operate its
respective business generally in substantially the same manner as has been
previously conducted and businesses reasonably related thereto, and the Loan
Parties shall not, nor shall they cause or permit their Subsidiaries to,
materially change the nature of such business or engage in any other unrelated
businesses or activities.  Each Loan Party shall further, and shall cause its
Subsidiaries to, operate their respective businesses in compliance with the
terms and conditions of the Loan Documents relating to such business.

 

§7.18       Registered Servicemark.

 

Without the prior written consent of Agent, such consent not to be unreasonably
withheld or delayed, no Mortgaged Property or Negative Pledge Property shall be
owned or operated by Borrower or any other Loan Party under any registered or
protected trademark, tradename, servicemark or logo.  Without limiting the
foregoing, Agent may condition its consent to the use of any of the foregoing
upon the granting to Agent for the benefit of Lenders of a perfected first
priority security interest therein.

 

§7.19       Mineral Activities.

 

(a)           Any Mineral Activity conducted by the Loan Parties on the Oil and
Gas Properties, with respect to minerals owned by any Loan Party, if any, shall
be conducted in all material respects in accordance with general industry
operating standards and in such manner as would be reasonably expected not to
have a Material Adverse Effect.  Such Mineral Activity shall either be (i)
carried out by third party lessees or operators (which may include Joint
Ventures) under bona fide Mineral Rights Leases, operating agreements and other
similar contracts and agreements, or (ii) conducted by a Loan Party.

 

(b)           Mineral Activity conducted on the Real Estate by any Loan Party
shall be conducted in accordance in all respects with all applicable
Requirements except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect, and the Loan Parties shall use
commercially reasonable efforts to require that Mineral Activity (including the
clean up of Hazardous Substances) conducted on the Oil and Gas Properties by
third party lessees or operators is conducted in accordance with all applicable
Requirements.

 

(c)           The Loan Parties shall (A) timely perform all of their respective
material obligations under all Mineral Rights Leases, except with respect to
payments that are subject to a good faith dispute, (B) comply, and shall use
commercially reasonable efforts to require any third parties engaged by a Loan
Party to conduct Mineral Activity to comply, in all material respects with all
applicable laws concerning the exploration, extraction, removal and
transportation of Minerals, and (C) enforce the material terms and conditions of
the Mineral Rights Leases and use commercially reasonable efforts to require the
lessees and operators thereunder to comply with all material terms and
conditions of the Mineral Rights Leases, in the case of clauses (A), (B) and (C)
above, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.  The Loan Parties shall furnish to
Agent, promptly following a request therefor, copies of their records with
regard to the compliance by lessees and operators with all material terms and
conditions of the Mineral Rights Leases.

 

83

--------------------------------------------------------------------------------


 

(d)           Any Mineral Activity on the Real Estate permitted hereunder shall
not be undertaken or permitted by the Loan Parties, except in such manner that
would not reasonably be expected to result in liability to Agent or the Lenders
for any of such activities under applicable Environmental Laws and which would
not be subject to indemnification under clause (h) below, including claims based
upon the existence of any Hazardous Substance, non-hazardous wastes,
discoloration or degradation of any water or streams, interference with the bed
of any stream or the natural flow thereof, reclamation or revegetation.

 

(e)           The Loan Parties shall, or use commercially reasonable efforts to
cause third party lessees or operators to, conduct Mineral Activity (A) with due
regard for the present and future value of the Mortgaged Properties and the
Negative Pledge Properties as timber producing and/or Oil and Gas Properties;
(B) in compliance with all material conditions, covenants and limitations
contained in any of the instruments under which the Loan Parties hold title to
such Real Estate or under which the Loan Parties own minerals without ownership
of the surface overlying said minerals.

 

(f)            To the extent not prohibited by the Mineral Leases and other
contracts and agreements governing the Oil and Gas Properties, Agent shall have
the right, but not the duty, at any and all reasonable times to enter upon such
Real Estate for the purposes of inspecting the Mineral Activities being
conducted thereon, including the financial records, royalty summaries, mining
reports, weighing devices and maps related thereto.  The Loan Parties agree to
promptly furnish Agent, upon request and without cost to Agent, the results of
all core drilling and other exploratory openings and tests made for coal, oil,
gas or other minerals upon the Real Estate, including the results of any
analytical test made to determine the quality, type or characteristics thereof,
to the extent such information is in the possession of a Loan Party or otherwise
available to it without unreasonable cost or expense.

 

(g)           Without limiting §16, but subject to the second and fourth
sentences thereof, the Loan Parties shall indemnify and hold harmless Agent and
Lenders and their respective officers, directors and employees and their
respective successors, from and against all fines, penalties, actions, suits,
legal proceedings and all costs and expenses associated therewith (including
reasonable legal fees) arising out of or in any way connected with any failure
of the Loan Parties to perform their obligations under this §7.19, except to the
extent arising from Agent’s, any Lender’s or their officers’, directors’,
employees’ or successors’ gross negligence or willful misconduct.

 

§7.20       More Restrictive Agreements.

 

Without limiting the terms of §8.1, should Borrower or any Subsidiary enter into
or modify any agreements or documents pertaining to any existing or future
Indebtedness having a principal amount in excess of $25,000,000 which agreements
or documents include financial covenants which are individually or in the
aggregate more restrictive against Borrower or such Subsidiary than those set
forth in §9, Borrower shall promptly notify Agent and, if requested by the
Required Lenders, Borrower, Agent, and the Required Lenders shall promptly amend
this Agreement and the other Loan Documents to include some or all of such more
restrictive provisions as determined by the Required Lenders in their sole
discretion.

 

84

--------------------------------------------------------------------------------


 

§7.21       Additional Subsidiaries; Additional Guarantors.

 

Within thirty (30) days of any Person becoming a wholly owned, direct or
indirect Subsidiary of Borrower after the Closing Date (other than an Excluded
Subsidiary), or after an Excluded Subsidiary ceases to qualify as such, Borrower
will provide Agent with written notice thereof setting forth information in
reasonable detail describing the scope and approximate amount of all assets of
such Subsidiary and shall, subject to compliance with the terms of § 6.24,
(a) cause such Subsidiary to execute and deliver to Agent a Joinder Agreement
(Guarantor), (b) cause the Equity Interests in such Subsidiary (other than an
SPE Subsidiary) to be pledged by joinder or amendment to the Pledge and Security
Agreement, and (c) cause such Subsidiary and each required Loan Party to deliver
such additional documents and certificates under such clauses as Agent
reasonably shall request, certified resolutions and other Organizational
Documents and authorizing documents of such Subsidiary and favorable opinions of
counsel to such Subsidiary, all in form and substance reasonably acceptable to
Agent; provided, however, that in respect of a  JV Holdco only the Equity
Interests in such JV Holdco shall be required to be pledged by joinder or
amendment to the Pledge and Security Agreement and not any Equity Interests in
any Joint Venture held by such JV Holdco.  Any document (other than opinions) or
certificate delivered in connection with this §7.21 shall constitute a Loan
Document.  Forestar Group shall not create or acquire any Subsidiaries after the
Closing Date unless such Subsidiaries are direct or indirect Subsidiaries of
Borrower.  For avoidance of doubt, if the Credo Acquisition occurs after the
Closing Date, the provisions of this §7.21 shall apply with respect to the Credo
Entities.

 

§7.22       Future Advances Tax Payment.

 

Borrower will pay to Agent, on demand, any (or any additional) mortgage,
recording, intangible, documentary stamp or other similar taxes and charges
which Agent reasonably determines to be payable to any state or any county or
municipality thereof in which any of the Mortgaged Properties are located, and
will deliver to Agent, promptly upon request, such affidavits or other
information which Agent reasonably determines to be necessary in connection with
any Loans or other extensions of credit pursuant to this Agreement, the
extension of the Maturity Date or any other reason, in order to insure that the
Mortgages on Mortgaged Property located in such state secure Borrower’s
Obligations.

 

§8.          CERTAIN NEGATIVE COVENANTS OF LOAN PARTIES

 

Borrower and the other Loan Parties (as applicable) covenant and agree that, so
long as any Loan, Note, Letter of Credit or other Obligation (other than
contingent indemnification obligations for which no claim has been asserted) is
outstanding or any Lender has any obligation to make any Loans or Agent has any
obligation to issue any Letter of Credit:

 

§8.1         Restrictions on Indebtedness.

 

Subject to the further restrictions of §9.1, the Loan Parties will not, and will
not permit any of their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

 

(i)            the Obligations;

 

85

--------------------------------------------------------------------------------


 

(ii)           Indebtedness of Borrower to any Subsidiary that is a Guarantor or
Indebtedness of any Subsidiary to Borrower or another Subsidiary that is a
Guarantor;

 

(iii)          to the extent constituting Indebtedness, liabilities in respect
of taxes, assessments, governmental charges or levies and claims for labor,
materials and supplies to the extent that payment therefor shall not at the time
be required to be made in accordance with the provisions of §7.8;

 

(iv)          contingent obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted under §8.8;

 

(v)           Indebtedness in respect of judgments or awards that would not
constitute an Event of Default;

 

(vi)          obligations under any Hedge Agreement incurred in the ordinary
course of business for bona fide hedging purposes;

 

(vii)         Indebtedness owing to insurance carriers or finance companies and
incurred to finance insurance premiums of any Loan Party in the ordinary course
of business in a principal amount not to exceed at any time the amount of such
insurance premiums to be paid by such Loan Party;

 

(viii)        Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
drawn against insufficient funds in the ordinary course of business, or pursuant
to netting services or otherwise in connection with deposit accounts;

 

(ix)           endorsements for collection, deposit or negotiation and
warranties of products or services, in each case incurred in the ordinary course
of business;

 

(x)            Indebtedness in connection with surety (or similar) bonds,
letters of credit and performance bonds obtained in the ordinary course of
business in connection with workers’ compensation obligations of the Loan
Parties and in connection with other surety and performance bonds and Mineral
Activity in the ordinary course of business (including to assume the proper
plugging and abandonment of oil and gas drilling or production platform removal
obligations);

 

(xi)           Permitted Existing Indebtedness, including any Permitted
Refinancing Indebtedness;

 

(xii)          Non-Recourse Indebtedness (including the Loan Parties’ share of
Non-Recourse Indebtedness incurred by any Joint Venture) in an aggregate
principal amount not exceeding $250,000,000 at any time, provided that (a) if
such Non-Recourse Indebtedness is secured, such Non-Recourse Indebtedness is
secured solely by either (1) property wholly owned by Borrower or its
Subsidiaries that is not included in the Borrowing Base, (2) property wholly
owned by a Joint Venture, or (3) Non-Recourse Assets, (b) Borrower shall have
provided Agent (if requested by Agent) with true, correct and complete copies of
the substantially final operative

 

86

--------------------------------------------------------------------------------


 

loan documents with respect to such Indebtedness at least five (5) Business Days
prior to the incurrence of such Indebtedness, (c) Borrower shall have provided
to Agent a certificate that (i) no Default or Event of Default exists or would
be caused by the incurrence of such Indebtedness, (ii) the leverage ratio of
such Non-Recourse Indebtedness relative to the value of the Real Estate securing
the same shall, at the time such Indebtedness is incurred, be less than
seventy-five percent (75%) (or eighty-five percent (85%) in the case of such
Indebtedness in respect of Multifamily Properties), and (iii) with respect to
any Non-Recourse Indebtedness of a Joint Venture, a portion of which is
allocable to the Loan Parties for purposes of this §8.1(xii), the leverage ratio
of such Non-Recourse Indebtedness of such Joint Venture relative to the value of
the Real Estate of such Joint Venture securing the same, shall at the time such
Indebtedness is incurred, be less than seventy-five percent (75%) (or
eighty-five percent (85%) in the case of such Indebtedness in respect of
Multifamily Properties);

 

(xiii)         Indebtedness (other than Non-Recourse Indebtedness or Bond
Indebtedness) in an aggregate principal amount not exceeding $125,000,000 at any
time (including the portion of all Joint Venture Indebtedness that is recourse
to any Loan Party and the portion of any Non-Recourse Indebtedness that is
guaranteed by any Loan Party), provided that (a) if such Indebtedness is
secured, such Indebtedness is secured solely by property wholly owned by either
by Borrower or its Subsidiaries that is not included in the Borrowing Base, or
by property wholly owned by a Joint Venture, and (b) Borrower shall have
provided to Agent a certificate that (i) no Default or Event of Default exists
or would be caused by the incurrence of such Indebtedness, (ii) the leverage
ratio of such Indebtedness relative to the value of the property securing the
same shall, at the time such Indebtedness is incurred, be less than seventy-five
percent (75%) (or eighty-five percent (85%) in the case of such Indebtedness in
respect of Multifamily Properties), and (iii) with respect to any Indebtedness
of a Joint Venture, a portion of which is allocable to the Loan Parties for
purposes of this §8.1(xiii), the ratio of such Indebtedness of such Joint
Venture relative to the value of the Joint Venture’s property securing the same,
shall, at the time such Indebtedness is incurred, be less than seventy-five
percent (75%) (or eighty-five percent (85%) in the case of such Indebtedness in
respect of Multifamily Properties); provided, however, that the portion of any
secured surety bond Indebtedness in excess of $15,000,000 permitted pursuant to
§8.1(xiv) shall be counted against the $125,000,000 limit provided in this
paragraph;

 

(xiv)        surety, statutory or appeal bonds or similar obligations incurred
in the ordinary course of business under which the Loan Parties’ collective
potential exposure shall not at any time exceed $75,000,000, of which up to
$25,000,000 may be secured by Liens pursuant to §8.2(iii);

 

(xv)         Indebtedness under Commodity Hedge Agreements incurred for bona
fide hedging purposes up to a maximum aggregate exposure at any time of
$25,000,000; provided that the aggregate exposure amount may exceed such maximum
amount for a period not to exceed five (5) consecutive Business Days;

 

(xvi)        Bond Indebtedness in an aggregate principal amount not exceeding
$300,000,000 at any time, provided that (a) such Indebtedness is either
unsecured or secured as permitted by §8.2(xviii), (b) Borrower shall have
provided to Agent a certificate that no Default or Event of Default exists or
would be caused by the incurrence of such Indebtedness, giving pro

 

87

--------------------------------------------------------------------------------


 

forma effect to any repayment of Indebtedness with the net cash proceeds of such
Bond Indebtedness, (c) if such Bond Indebtedness is not Convertible Bond
Indebtedness, the net cash proceeds from the issuance thereof must be applied
first to the repayment in full of the Term Loan and thereafter may be used for
general corporate purposes (it being understood and agreed that the net cash
proceeds from the issuance of Convertible Bond Indebtedness shall not be
required to be applied to prepay the Loans), and (d) if such Bond Indebtedness
is Convertible Bond Indebtedness and a Call Option Overlay is entered into in
conjunction therewith, the terms of such Call Option Overlay shall be those
customary for such transactions; and

 

(xvii)       amounts owed by any Loan Party to operators of Oil and Gas
Properties under applicable joint operating agreements incurred in the ordinary
course of business and which are not overdue, obligations consisting of
indemnities under division orders and obligations with regard to royalties,
overriding royalties and working interest revenues in the ordinary course of
business.

 

§8.2         Restrictions on Liens, Etc.

 

The Loan Parties will not, and will not permit any of their respective
Subsidiaries to, (a) create or incur or suffer to be created or incurred or to
exist any lien, encumbrance, mortgage, pledge, negative pledge, charge,
restriction or other security interest of any kind upon any of its property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom; (b) transfer any of its property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; or (d) sell,
assign, pledge or otherwise encumber any accounts, contract rights, general
intangibles, chattel paper or instruments, with or without recourse
(collectively the “Liens”); provided that the Loan Parties may, and may permit
their respective Subsidiaries to, create or incur or suffer to be created or
incurred or to exist any of the following (the “Permitted Liens”):

 

(i)            Liens for taxes, assessments and other governmental charges or
claims for labor, material or supplies in respect of obligations not overdue or
being contested in good faith;

 

(ii)           Liens in favor of Agent and Lenders under the Loan Documents;

 

(iii)          Liens on properties of any Loan Party or their respective
Subsidiaries other than the Mortgaged Property, any other Collateral or any
interest therein (including the rents, issues and profits therefrom) in respect
of Indebtedness which is permitted by §8.1(xi) §8.1(xii), §8.1(xiii) or
§8.1(xiv) or in respect of restrictions permitted to exist under §8.12;

 

(iv)          Liens arising in the ordinary course of business (including
(A) Liens of carriers, warehousemen, mechanics, landlords, operators and
materialmen and other similar Liens imposed by law and (B) Liens incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for

 

88

--------------------------------------------------------------------------------


 

sums not overdue or being diligently contested in good faith by appropriate
proceedings and not involving any advances or borrowed money or the deferred
purchase price of property or services and, in each case, for which it maintains
adequate reserves in accordance with GAAP and the execution or other enforcement
of which is effectively stayed;

 

(v)           Liens described on Schedule 8.2 as of the Closing Date;

 

(vi)          options on property and rights of transferees pending the transfer
thereof otherwise permitted by this Agreement;

 

(vii)         attachments, appeal bonds, judgments and other similar Liens, with
respect to judgments that do not otherwise result in or cause an Event of
Default;

 

(viii)        easements, rights of way, servitudes, covenants, exceptions,
reservations, zoning ordinances, entitlements, minor defects or irregularities
in title or survey, building codes and other land use laws and environmental
restrictions, regulations and ordinances, and other similar Liens regulating the
use or occupancy of real property or the activities conducted thereon which are
imposed by a Governmental Authority having jurisdiction over such real property,
in each case which are not violated in any material respect by the current use
or occupancy of such real property and do not interfere in any material respect
with the ordinary operation of the business of any Loan Party;

 

(ix)           leases or subleases granted to others not interfering in any
material respect with the business of any Loan Party and any interest or title
of a lessor under any lease;

 

(x)            licenses or sublicenses of intellectual property granted in the
ordinary course of business;

 

(xi)           Liens arising under Article 2 or Article 4 of the Uniform
Commercial Code and customary banker’s liens and rights of set-off, revocation,
refund or chargeback in favor of banks or other financial institutions where the
Loan Parties maintain deposits in the ordinary course of business;

 

(xii)          Liens arising from precautionary Uniform Commercial Code
financing statements regarding operating leases or consignments;

 

(xiii)         Liens deemed to exist in connection with repurchase agreements
and other similar investments to the extent such Investments are permitted under
this Agreement;

 

(xiv)        the replacement, extension or renewal of any Lien permitted by
clauses (iii) and (xviii) hereof upon or in the same property subject thereto
arising out of the extension, renewal or replacement of the Indebtedness secured
thereby;

 

(xv)         Liens existing on any asset of a Person at the time such Person
becomes a Subsidiary of Borrower and not created in contemplation of such event;

 

(xvi)        other Liens, excluding Liens on Collateral, securing amounts (other
than Indebtedness for borrowed money) in an aggregate amount not to exceed
$1,000,000;

 

89

--------------------------------------------------------------------------------


 

(xvii)       Liens which arise in the ordinary course of business under
operating agreements, lease agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP; and

 

(xviii)      Liens on Mortgaged Properties and other Collateral securing Bond
Indebtedness subject to an intercreditor agreement subordinating such Liens to
Agent’s Liens thereon securing the Obligations containing terms satisfactory to
Agent in its sole discretion.

 

§8.3         Restrictions on Investments.

 

The Loan Parties will not make or permit to exist or to remain outstanding any
Investment except Investments in:

 

(a)           marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by any Loan
Party;

 

(b)           marketable direct obligations of any of the following: Federal
Home Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home
Loan Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

 

(c)           demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000; provided, however, that the aggregate amount at the time of such
Investment so invested with any single bank having total assets of less than
$1,000,000,000 will not exceed $200,000;

 

(d)           securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody’s or by
S&P at not less than “P-1” if then rated by Moody’s, and not less than “A-1”, if
then rated by S&P;

 

(e)           mortgage-backed securities guaranteed by the Government National
Mortgage Association, the Federal National Mortgage Association or the Federal
Home Loan Mortgage Corporation and other mortgage-backed bonds which at the time
of purchase are rated by Moody’s or by S&P at not less than “Aa” if then rated
by Moody’s and not less than “AA” if then rated by S&P;

 

90

--------------------------------------------------------------------------------


 

(f)            shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections
(a) through (e) and have total assets in excess of $50,000,000;

 

(g)           the Oil and Gas Properties, the Mortgaged Properties and the
Negative Pledge Properties and related personal property;

 

(h)           Investments in other Loan Parties or in wholly owned Subsidiaries
of any Loan Party that is or becomes a Guarantor substantially contemporaneously
therewith pursuant to §7.21;

 

(i)            Investments in Joint Ventures that are not otherwise prohibited
under this Agreement;

 

(j)            the acquisition of real estate (including Investments in real
estate and related assets in the form of the acquisition of Indebtedness secured
by such real estate and related assets) and extensions of trade credit in the
ordinary course of business;

 

(k)           Investments of any Person existing at the time such Person becomes
a Subsidiary or consolidates or merges with Borrower or any of its Subsidiaries
so long as such Investments were not made in contemplation of such Person
becoming a Subsidiary or of such consolidation or merger;

 

(l)            any Investments received in consideration for an asset sale
permitted by this Agreement;

 

(m)          Investments (including Indebtedness and other obligations) received
in connection with the bankruptcy or reorganization of customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers in the ordinary course of business;

 

(n)           Investments listed on Schedule 8.3 as of the Closing Date;

 

(o)           Investments in an SPE Subsidiary (or any Person that was
previously an SPE Subsidiary) in connection with Non-Recourse Indebtedness;
provided that any such Investment is in the form of (i) a contribution of
Non-Recourse Assets or cash and/or (ii) purchases of Non-Recourse Assets
pursuant to Permitted Recourse Undertakings in connection with such Non-Recourse
Indebtedness;

 

(p)           indemnities made and surety and performance bonds and letters of
credit issued in the ordinary course of business;

 

(q)           Investments in connection with Hedge Agreements and Commodity
Hedge Agreements permitted under this Agreement;

 

(r)            the purchase or other acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person,

 

91

--------------------------------------------------------------------------------


 

or Equity Interests in a Person that, upon the consummation thereof, will be a
Subsidiary of Borrower (including as a result of a merger or consolidation);
provided, that with respect to each purchase or other acquisition made pursuant
to this §8.3(r) (each, a “Permitted Acquisition”):

 

(1)           to the extent required by this Agreement, the Equity Interest of
such Subsidiary shall constitute Collateral and each applicable Loan Party and
any such newly created or acquired Subsidiary shall be a Guarantor; and

 

(2)           (A) immediately before and after giving pro forma effect to any
such purchase or other acquisition, no Default or Event of Default shall exist
and be continuing and (B) Borrower has delivered to Agent a pro forma Compliance
Certificate showing that after giving effect to such Investment, Loan Parties
remain in compliance with the financial covenants in §9.1;

 

(s)           in addition to Investments otherwise expressly permitted by this
Section, Investments by Borrower or any of its Subsidiaries in an aggregate
amount not to exceed, at the time of such Investment, 4% of Consolidated
Tangible Net Worth;

 

(t)            Investments in connection with Distributions permitted by §8.7
and transactions permitted by §8.4;

 

(u)           Investments in Real Estate to the extent of a fifty percent (50%)
undivided interest in approximately 6000 acres in the form of a distribution in
respect of a fifty percent (50%) interest in a Joint Venture with Cousins
Properties (or an Affiliate of Cousins Properties) in a project known as “TEMCO
Associates” (the “TEMCO Investment”);

 

(v)           Investments constituting (i) interests in oil and gas minerals or
otherwise in respect of Mineral Activity and (ii) the acquisition of Oil and Gas
Properties and additional mineral interest acreage; and

 

(w)          Investments in Convertible Bond Hedge Transactions and Capped Call
Transactions.

 

§8.4         Merger, Consolidation.

 

The Loan Parties will not, and will not permit their respective Subsidiaries to,
become a party to any dissolution, liquidation, merger, reorganization,
consolidation or other business combination, or agree to or effect any asset
acquisition or stock acquisition or other acquisition which may have a similar
effect as any of the foregoing without the prior written consent of the Required
Lenders, except that:

 

(a)           any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Subsidiary that is a Guarantor
(provided  that (i) such Guarantor shall be the continuing or surviving
corporation or (ii) simultaneously with such transaction, the continuing or
surviving corporation shall become a Guarantor and the Borrower shall comply
with §7.21 in connection therewith);

 

92

--------------------------------------------------------------------------------

 


 

(b)           any Subsidiary of the Borrower may dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to Borrower or any Subsidiary
that is a Guarantor;

 

(c)           an Excluded Subsidiary pursuant to clause (i) of the definition
thereof (i) may be merged or consolidated with or into Borrower or any other
Subsidiary of Borrower and (ii) may dispose of any or all of its assets (upon
voluntary liquidation or otherwise) pro rata to its equity holders;

 

(d)           Borrower or any Subsidiary may consummate any Investment otherwise
permitted by §8.3(r) by merger or consolidation, provided that if (i) such
merger or consolidation involves the Borrower, the Borrower is the continuing or
surviving corporation and (ii) if such merger or consolidation involves a
Guarantor, such Guarantor is the continuing or surviving corporation; and

 

(e)           Forestar Group may consummate the Credo Acquisition pursuant to
and in accordance with the Credo Merger Agreement so long as the Credo Closing
Conditions are satisfied at the time of such consummation.

 

§8.5         Sale and Leaseback.

 

The Loan Parties will not, and will not permit their respective Subsidiaries to,
enter into any arrangement, directly or indirectly, whereby such Person shall
sell or transfer any Mortgaged Property or Negative Pledge Property in order
that then or thereafter such Person shall lease back such Mortgaged Property or
such Negative Pledge Property.

 

§8.6         Compliance with Environmental Laws.

 

The Loan Parties will not, and will not permit their respective Subsidiaries and
will use good faith efforts to not permit any tenants of any of the Mortgaged
Properties or the Negative Pledge Properties or any other Real Estate owned by a
Loan Party to do any of the following:  (a) use any Mortgaged Property or
Negative Pledge Property as a facility for the handling, processing, storage or
disposal of Hazardous Substances, except for quantities of Hazardous Substances
used in the ordinary course of business and in material compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any
Mortgaged Property or Negative Pledge Property any underground tank or other
underground storage receptacle for Hazardous Substances except in material
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
Mortgaged Property, Negative Pledge Property or any other Real Estate owned by a
Loan Party except as generated in the ordinary course of business and in
material compliance with Environmental Laws, (d) cause a Release of Hazardous
Substances on, upon or into the Mortgaged Property, the Negative Pledge Property
or any other Real Estate owned by a Loan Party which give rise to liability
under CERCLA or any other Environmental Law, or (e)  transport or arrange for
the transport of any Hazardous Substances (except as required in the ordinary
course of business and in material compliance with all Environmental Laws).

 

If any Loan Party causes any Release of Hazardous Substances in violation of
Environmental Laws to occur, such Loan Party shall cause the prompt containment
and removal of such Hazardous Substances and remediation of the Mortgaged
Property or the Negative Pledge Property in material compliance with all
applicable Environmental Laws.

 

93

--------------------------------------------------------------------------------


 

At any time after an Event of Default shall have occurred and is continuing
hereunder, at any time that Agent or the Required Lenders shall have reasonable
grounds to believe that a Release of Hazardous Substances may have occurred
relating to any Mortgaged Property or Negative Pledge Property, Agent may at its
election (and will at the request of the Required Lenders) obtain such
assessments, including, without limitation, environmental assessments of such
Mortgaged Property or such Negative Pledge Property prepared by an Environmental
Engineer as may be reasonably necessary for the purpose of evaluating or
confirming whether any Hazardous Substances have been Released by any Loan Party
on such Mortgaged Property or such Negative Pledge Property, which Release will
result in a Material Adverse Effect.  Such assessments may include detailed
visual inspections of such Mortgaged Property or such Negative Pledge Property
including, without limitation, any and all storage areas, storage tanks, drains,
dry wells and leaching areas, and the taking of soil or other samples, as well
as such other investigations or analyses as are reasonably necessary for a
determination of whether such Release results in a Material Adverse Effect.  All
reasonable costs related to such environmental assessments shall be at the sole
cost and expense of Borrower.

 

At any time after an Event of Default, Agent may, but shall never be obligated
to, remove or cause the removal of any Hazardous Substances which are in
violation of any Environmental Law from a Mortgaged Property or Negative Pledge
Property (or if removal is prohibited by any Environmental Law or any other
applicable law, physical restriction or other reason, take or cause the taking
of such other action as is required to cause any Mortgaged Property or Negative
Pledge Property to be in material compliance with any Environmental Law) if any
other Loan Party or any of its Subsidiaries fails to materially comply with its
obligations hereunder with respect thereto; and Agent and its designees are
hereby granted access to the Mortgaged Property and the Negative Pledge Property
at any reasonable time or times, upon reasonable notice, to remove or cause such
removal or to take or cause the taking of any such other action.  All costs,
including, without limitation, the reasonable costs incurred by Agent in taking
the foregoing action, damages, liabilities, losses, claims, expenses (including
attorneys’ fees and disbursements) which are incurred by Agent, as the result of
any Loan Party’s failure to comply with the provisions of this §8.6, shall be
paid by Borrower or the other applicable Loan Party to Agent upon demand by
Agent and shall be additional obligations secured by the Security Documents,
except for costs resulting from or related to Agent’s gross negligence or
willful misconduct.

 

§8.7         Distributions.

 

No Distributions shall be made by the Loan Parties, or any of them, except as
permitted in this §8.7.  Distributions are permitted as follows: (a) Borrower’s
Subsidiaries may make Distributions to Borrower (whether directly or indirectly
through one or more intermediate Distributions to Borrower’s other
Subsidiaries), (b) so long as no Default or Event of Default shall have occurred
and be continuing, Forestar Group may purchase Forestar Group’s common stock or
common stock options from present or former officers, directors or employees of
the Loan Parties upon the death, disability or termination of employment of such
officer or employer, and Borrower may make Distributions to Forestar Group to
enable Forestar Group to make such purchases, (c) Forestar Group may make
repurchases of its common stock which are deemed to occur upon the cashless
exercise of options or warrants and may repurchase restricted common stock held
by present or former officers, directors or employees to the extent representing
such Person’s tax liability for vested restricted stock, (d) Forestar Group may
declare and make

 

94

--------------------------------------------------------------------------------


 

Distributions to its stockholders in the form of equity securities pursuant to
the Rights Agreement, (e) any Loan Party may declare and make Distributions
payable solely in its common stock, (f) any Subsidiary may make Distributions to
Borrower, and Borrower may make Distributions to Forestar Group, to pay any
taxes that are due and payable, (g) Borrower may make Distributions to Forestar
Group and Forestar Group may make Distributions in connection with Permitted
Bond Indebtedness and the Call Option Overlay, and (h) so long as no Default or
Event of Default shall have occurred and be continuing, Borrower may make other
Distributions to Forestar Group (and Forestar Group may make Distributions to
its stockholders), provided that, for purposes of this clause (h), (i) the Total
Leverage Ratio as of the last day of the most recently completed fiscal quarter
is less than thirty percent (30%), (ii) the Interest Coverage Ratio for the most
recent Test Period exceeds 3.0:1.0, (iii) the Revenues/Capital Expenditures
Ratio for the most recent Test Period is greater than 1.5:1.0, and
(iv) Available Liquidity as of the last day of the most recently completed
fiscal quarter is not less than $125,000,000, all of the requirements of clauses
(i), (ii), (iii) and (iv) tested after giving pro forma effect to the proposed
Distribution, as if such Distribution had occurred on the last day of the most
recently completed fiscal quarter or the first day of the relevant Test Period,
as applicable.

 

§8.8         Asset Sales.

 

The Loan Parties shall not, in any single transaction or series of related
transactions, directly or indirectly, hypothecate, sell, assign, transfer,
mortgage, pledge, encumber or otherwise dispose of any Mortgaged Property,
Negative Pledge Property, any Equity Interests held by a Loan Party in any other
Loan Party or in any of their respective Subsidiaries or Joint Ventures, or any
other Collateral, or permit the same to be sold, assigned, transferred,
conveyed, contracted for or encumbered, or otherwise disposed of, or otherwise
incur, create, assume or permit to exist any mortgage, pledge, security
interest, encumbrance, Lien or charge of any kind upon such assets (other than
to Agent or in respect of Permitted Liens), nor shall the Loan Parties, or any
of them, whether in a single transaction or a series of related transactions,
convey, lease with option to purchase, enter into a contract for sale, or grant
an option to purchase all or any portion of such assets, except as follows:

 

(a)           any Mortgaged Property, or any portion thereof or interest
therein, may be sold, transferred, conveyed or otherwise disposed of if such
property is entitled to be released, and is in fact released, from the Security
Documents to which it is subject pursuant to the provisions of §5.3;

 

(b)           the sale of Lots from inventory in the ordinary course of business
or the donation, dedication or other transfer of common areas, streets and
similar areas in connection with the Development of Real Estate;

 

(c)           the sale or transfer of any other Real Estate (i.e., other than
Mortgaged Property and other than Lots), in a single transaction or a series of
related transactions; provided that if the consideration for, or book value of,
such Real Estate, whichever is greater, exceeds $25,000,000, Borrower shall
provide Agent with (i) notice prior to such sale or transfer, (ii) a pro forma
Compliance Certificate showing that no Default or Event of Default exists either
immediately prior to or after giving effect to such sale, transfer or
disposition, and that

 

95

--------------------------------------------------------------------------------


 

immediately after giving effect to such sale, transfer or disposition, Loan
Parties remain in compliance with the financial covenants in §9.1, and (iii) if
the Real Estate in question is included in the Borrowing Base, a pro forma
Borrowing Base Certificate showing that after giving effect to such sale or
transfer, Loan Parties remain in compliance with all Borrowing Base provisions
in §9.2.

 

(d)           transfers, conveyances or other dispositions of any Real Estate
resulting from any condemnation;

 

(e)           transfers, conveyances or other dispositions of any property
resulting from the granting of Permitted Liens;

 

(f)            sales or transfers of timber, minerals and mineral rights and
rights or interests in Oil and Gas Properties in the ordinary course of business
or pursuant to timber leases, timber cutting contracts and/or Mineral Rights
Leases;

 

(g)           sales and dispositions of assets that are obsolete, worn out or no
longer used or useful in the applicable Loan Party’s business;

 

(h)           dispositions of assets by a Subsidiary of Borrower to Borrower or
another Subsidiary of Borrower that is a Guarantor;

 

(i)            the cancellation of intercompany Indebtedness with other Loan
Parties permitted under this Agreement;

 

(j)            dispositions or liquidations of cash and other Investments in the
ordinary course of business;

 

(k)           the termination, surrender or sublease of leases (as lessee),
licenses (as licensee), subleases (as sublessee) and sublicenses (as
sublicensee) in the ordinary course of business;

 

(l)            the lease, sublease or license or sublicense of real or personal
property, including patents, trademarks and other intellectual property rights
that do not materially interfere with the business of such Loan Party;

 

(m)          the settlement or write-off of accounts receivable in the ordinary
course of business;

 

(n)           the sale or other disposition of Equity Interests in Joint
Ventures and Subsidiaries in a single transaction or series of related
transactions; provided that if the consideration exceeds $10,000,000 Borrower
shall provide Agent with (i) notice prior to such sale or disposition, and
(ii) a pro forma Compliance Certificate showing that no Default or Event of
Default exists either immediately prior to or after giving effect to such sale
or disposition, and that immediately after giving effect to such sale or
disposition, the Loan Parties remain in compliance with the financial covenants
in §9.1;

 

(o)           transactions permitted by §8.3(o) and §8.4; and

 

96

--------------------------------------------------------------------------------


 

(p)           the assignment, or participation or farm-out, to a non-Affiliate
of any working interest in the Oil and Gas Properties that have no proved
reserves, in the ordinary course of business.

 

§8.9         [RESERVED]

 

§8.10       Restriction on Prepayment of Indebtedness.

 

Without limiting the terms of §8.1, Borrower shall not prepay, redeem or
purchase the principal amount of, in whole or in part, or cause the acceleration
of, any Indebtedness other than (i) the Obligations, (ii) any mandatory
prepayment, redemption or purchase required by the documents evidencing,
governing or securing such Indebtedness, or (iii) any redemption, prepayment,
purchase and/or conversion or exchange required by the terms of any Permitted
Bond Indebtedness or voluntary prepayments, redemptions or purchases thereof
permitted by such terms or any refinancing thereof.

 

§8.11       [RESERVED]

 

§8.12       Negative Pledges, Restrictive Agreements, etc.

 

The Loan Parties will not, and will not permit any of their respective
Subsidiaries to, enter into any agreement (excluding this Agreement and any
other Loan Document) prohibiting or restricting:

 

(a)           the creation or assumption of any Lien in favor of Agent or
Lenders upon its properties, revenues or assets, whether now owned or hereafter
acquired, except for Liens expressly permitted pursuant to §8.2;

 

(b)           the ability of Borrower or any other Loan Party to amend or
otherwise modify this Agreement or any other Loan Document; or

 

(c)           the ability of any Subsidiary of Borrower (other than an SPE
Subsidiary) to make any payments, directly or indirectly, to Borrower by way of
dividends, distributions, return on equity, advances, repayments of loans or
advances, reimbursements of management and other intercompany charges, expenses
and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any such Subsidiary to make any
payment or transfer any property or asset, directly or indirectly, to Borrower,

 

in each case other than (A) customary restrictions and conditions contained in
agreements relating to the sale of all or any part of the Equity Interests or
assets of any Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or assets to be sold and such sale is
permitted hereunder, (B) restrictions or conditions imposed by any agreement
relating to Indebtedness permitted under this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(C) customary provisions in leases, licenses and other contracts restricting the
assignment thereof, (D) provisions relating to the transfer, assignment or
sublet of any lease or other agreement entered into in the ordinary course of
business, (E) restrictions or conditions on a Subsidiary existing prior to such
Subsidiary becoming a Subsidiary of a Borrower, so long as such restriction or
condition only applies to such

 

97

--------------------------------------------------------------------------------


 

Subsidiary, (F) restrictions contained in the operative agreements of any Joint
Ventures against transferring, assigning or pledging the Equity Interests or
other rights in such Joint Ventures or any Real Estate held by a Loan Party in
connection with the TEMCO Investment, (G) restrictions contained in agreements
governing Permitted Bond Indebtedness that are not materially more restrictive
than comparable restrictions contained in this Agreement (as determined in good
faith by the Board of Directors of Borrower and evidenced by a certificate from
Borrower to Agent with respect thereto), and (H) restrictions contained in
operating and other similar agreements related to Oil and Gas Properties.

 

§8.13       Organizational Documents.

 

Neither Borrower nor any other Loan Party shall modify, amend, cancel, release,
surrender, terminate or permit the modification, amendment, cancellation,
release, surrender or termination of, any of its Organizational Documents if
such action could reasonably be expected to adversely affect the Agent and
Lenders, it being understood and agreed that Forestar Group shall be permitted
to amend its Organizational Documents in order to incur Convertible Bond
Indebtedness.

 

§8.14       Affiliate Transactions.

 

Except for the Loan Documents and the other agreements listed on Schedule 6.15,
the Loan Parties will not, and will not permit any of their respective
Subsidiaries to, enter into, or cause, suffer or permit to exist any arrangement
or contract with, any of their respective Affiliates unless such arrangement or
contract:

 

(a)           is not otherwise prohibited by this Agreement or the other Loan
Documents;

 

(b)           (i) is in the ordinary course of business of the applicable Loan
Party or Loan Parties, or the applicable Subsidiary or Subsidiaries and
(ii) which is on terms which are not materially less favorable to any such Loan
Party or Subsidiary than are obtainable from any Person which is not one of its
Affiliates.

 

The foregoing provisions of this §8.14 shall not prohibit any Loan Party from
engaging in any of the following transactions: (i) any transaction by and
between or among the Loan Parties, (ii) entering into any employment agreement
or equity incentive arrangements, with any employee, officer, director, member
or consultant of any Loan Party, in each case, in the ordinary course of
business, (iii) any Distributions or other payments permitted under this
Agreement, (iv) the payment of fees and compensation to, and customary
indemnities and reimbursements provided on behalf of, officers, directors,
employees and agents of any Loan Party or its Subsidiaries to the extent not
prohibited by this Agreement, (v) Investments in Joint Ventures permitted under
this Agreement and (vi) any disposition of Non-Recourse Assets in connection
with any Non-Recourse Indebtedness, as and to the extent otherwise permitted
under this Agreement.

 

98

--------------------------------------------------------------------------------


 

§8.15       Management Fees, Expenses, etc.

 

The Loan Parties will not, or will not permit any of their respective
Subsidiaries, to pay management, advisory, consulting, director or other similar
fees, other than:

 

(i)            fees payable to Agent, Lenders or any of their Affiliates as in
effect on the date hereof;

 

(ii)           fees payable to non-Affiliates engaged on an arm’s-length basis;
or

 

(iii)          director fees and reimbursement of out-of-pocket expenses.

 

§8.16       Deposit Account Control Agreements.

 

Borrower will cause its primary operating account to be subject to a Deposit
Account Control Agreement with a Deposit Account Bank.

 

§8.17       [RESERVED]

 

§8.18       Modification of Certain Agreements.

 

(a)           Subject to clause (b) of this Section and other applicable terms,
no Loan Party will enter into or consent to any amendment, supplement, waiver or
other modification of any of the terms or provisions contained in, or applicable
to, the Temple-Inland Agreements which in any case:

 

(i)            is contrary to the terms of this Agreement or any other Loan
Document; or

 

(ii)           could reasonably be expected to result in a Material Adverse
Effect.

 

(b)           No Loan Party will enter into or consent to any amendment,
supplement, waiver or other modification of any of the terms or provisions
contained in, or applicable to, the Timber Purchase Agreement in a manner
contrary to §7.14(e).

 

(c)           No Loan Party will enter into or consent, or permit any of its
Subsidiaries to enter into or consent, to any amendment, supplement, waiver or
other modification of any of the terms or provisions contained in, or applicable
to, any document, instrument or agreement evidencing, guaranteeing, securing or
otherwise relating to Indebtedness permitted pursuant to §8.1(xii) or
§8.1(xiii), or increase the amount of such Indebtedness if the effect would be
to cause such Indebtedness to no longer be permitted under the relevant clause
of §8.1 if such Indebtedness were deemed to be incurred on the date such
amendment, supplement, waiver, modification, increase or release is to be
effective.

 

§9.          FINANCIAL COVENANTS OF BORROWER

 

The Loan Parties covenant and agree that, so long as any Loan, Note, Letter of
Credit or other Obligation is outstanding or any Lender has any obligation to
make any Loans or Agent has any obligation to issue any Letter of Credit:

 

99

--------------------------------------------------------------------------------


 

§9.1         Corporate Financial Covenants of Loan Parties.

 

(a)           Interest Coverage Ratio.  The Loan Parties will not, as of the end
of any fiscal quarter of Forestar Group, permit the Interest Coverage Ratio for
the fiscal quarter then ended and the immediately preceding three (3) fiscal
quarters (treated as a single accounting period) (the “Test Period”), to be less
than 1.50:1.0.

 

(b)           Revenues/Capital Expenditures Ratio.  The Loan Parties will not,
for any Test Period, permit the Revenues/Capital Expenditures Ratio as of the
last day of such Test Period to be less than 1.0:1.0.

 

(c)           Total Leverage Ratio.  The Loan Parties will not permit the Total
Leverage Ratio as of the last day of any fiscal quarter to exceed forty percent
(40%).

 

(d)           Liquidity.  In order for the Loan Parties to  (i) make additional
Investments in the form of cash or other transfers of assets of a Loan Party
otherwise permitted under §8.3 (other than those which the Loan Parties are
contractually obligated to make pursuant to agreements entered into previously
and other than as approved by Agent in writing), (ii) make Distributions
otherwise permitted under §8.7(b) or (h), or (iii) make Acquisition Expenditures
or Development Expenditures other than those which the Loan Parties are
contractually obligated to make pursuant to agreements entered into previously,
Borrower must have Available Liquidity of at least ten percent (10%) of the
aggregate Commitments then in effect.  For avoidance of doubt, the failure to
have such minimum Available Liquidity shall not constitute, in and of itself, a
Default or Event of Default.

 

(e)           Net Worth.  The Loan Parties will not, as of the last day of any
fiscal quarter, permit the Consolidated Tangible Net Worth of Forestar Group and
its Subsidiaries to be less than the sum of (i) $441,000,000, plus
(ii) eighty-five percent (85%) of the aggregate net proceeds received by
Forestar Group after the Closing Date in connection with any Equity Offering to
any other Person (including for the purposes hereof, any proceeds received from
any offering to current stockholders of Forestar Group), plus (iii) seventy-five
percent (75%) of all positive Net Income, on a cumulative basis, for each fiscal
quarter ended after the Closing Date and on or before the fiscal quarter being
tested.

 

The determination of the relevant Loan Parties’ compliance with the foregoing
covenants and the components thereof by Agent shall be conclusive and binding
absent manifest error.

 

§9.2         Borrowing Base Covenants.

 

(a)           All assets included in the Borrowing Base must be owned by
Borrower or a Guarantor and must be unencumbered except for Permitted Liens;
provided, however, that for purposes of this paragraph, the term “Permitted
Liens” shall not include Liens permitted under clauses (iii), (xiv) and, unless
it would otherwise be permitted under another category of Permitted Liens,
(xv) of §8.2.

 

(b)           Borrower shall not at any time permit the sum of (i) the
Outstanding principal balance of the Loans, plus (ii) the Outstanding Letters of
Credit, to be greater than the Borrowing Base.

 

100

--------------------------------------------------------------------------------


 

§9.3         Value to Commitment.

 

If the ratio of (i) the sum of Timberland Value, plus High Value Timberland
Amount, plus the Raw Entitled Land Value with respect to any Raw Entitled Land
that is part of the Mortgaged Property, plus Mineral Business Enterprise Value,
plus the Credo Assets Value to the extent part of the Collateral, plus the
Cibolo Resort SIDHT Value, and plus the SIDR Reimbursements Value to (ii) the
aggregate Commitments (after giving effect to any reductions in the aggregate
Commitments on such day), is less than 1.50:1.0, the difference between the
minimum amount required under clause (i) above to satisfy this ratio and the
actual sum under such clause (i) shall be deducted as a reserve from the
Borrowing Base.  For avoidance of doubt, the failure to satisfy such ratio shall
not constitute, in and of itself, a Default or Event of Default.

 

§10.        CLOSING CONDITIONS

 

The obligations of Agent and Lenders to make the Loans and Agent to issue any
Letters of Credit shall be subject to the satisfaction of the following
conditions precedent on or prior to the Closing Date:

 

§10.1       Loan Documents.

 

Each of the Loan Documents shall have been duly executed and delivered by the
respective parties thereto, shall be in full force and effect and shall be in
form and substance satisfactory to the Required Lenders.  Agent shall have
received a fully executed copy of each such document, except that each Lender
shall have received a fully executed counterpart of its Note or Notes.

 

§10.2       Certified Copies of Organizational Documents.

 

Agent shall have received from Borrower a copy, certified as of a recent date by
the appropriate officer of each State in which Borrower, and any other Loan
Party is organized or in which the Mortgaged Properties are located and a duly
authorized member, manager, partner or officer of Borrower and each other Loan
Party, as applicable, to be true and complete, of the Organizational Documents
of Borrower and each other Loan Party, as applicable, or its qualification to do
business, as applicable, as in effect on such date of certification.

 

§10.3       Resolutions.

 

All action on the part of Borrower and each other Loan Party necessary for the
valid execution, delivery and performance by Borrower and each other Loan Party
of this Agreement and the other Loan Documents (as applicable) to which such
Person is or is to become a party shall have been duly and effectively taken,
and evidence thereof satisfactory to Agent shall have been provided to Agent. 
Agent shall have received from Borrower and each other Loan Party true copies of
their respective resolutions adopted by their respective board of directors or
other governing body authorizing the transactions described herein, each
certified by its secretary, assistant secretary or other appropriate
representative as of a recent date to be true and complete.

 

101

--------------------------------------------------------------------------------


 

§10.4       Incumbency Certificate; Authorized Signers.

 

Agent shall have received from Borrower and each other Loan Party, an incumbency
certificate, dated as of the Closing Date, signed by a duly authorized officer
of Borrower or such other Loan Party (as applicable) and giving the name and
bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of Borrower or such other Loan Party, each of the Loan
Documents to which such Person is or is to become a party.  Agent shall have
also received from Borrower a certificate, dated as of the Closing Date, signed
by a duly authorized member of Borrower and giving the name and specimen
signature of each individual who shall be authorized to make Loan Requests,
Letter of Credit Requests and Conversion Requests, and give notices and to take
other action on behalf of Borrower under the Loan Documents.

 

§10.5       Opinion of Counsel.

 

Agent shall have received a favorable opinion addressed to Lenders and Agent and
dated as of the Closing Date, in form and substance reasonably satisfactory to
Agent, from counsel of Borrower and the other Loan Parties, and counsel in such
other states as may be requested by Agent, as to such matters as Agent shall
reasonably request.

 

§10.6       Payment of Fees.

 

Borrower shall have paid to Agent the fees payable pursuant to §4.2.

 

§10.7       Insurance.

 

Agent shall have received evidence satisfactory to it that the insurance
coverages required by this Agreement or the other Loan Documents are in effect.

 

§10.8       Performance; No Default.

 

Borrower and each of the other Loan Parties shall have performed and complied
with all terms and conditions herein required to be performed or complied with
by them on or prior to the Closing Date, and on the Closing Date there shall
exist no Default or Event of Default.

 

§10.9       Representations and Warranties.

 

The representations and warranties made by Borrower and each of the other Loan
Parties in the Loan Documents or otherwise made by or on behalf of Borrower and
each of the other Loan Parties in connection therewith on the date thereof shall
have been true and correct in all material respects when made and shall also be
true and correct in all material respects on the Closing Date, and Agent shall
have received written confirmation thereof from the Loan Parties.

 

§10.10     Proceedings and Documents.

 

All proceedings in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall be reasonably satisfactory to Agent
and Agent’s Special Counsel in form and substance, and Agent shall have received
all information and such counterpart

 

102

--------------------------------------------------------------------------------


 

originals or certified copies of such documents and such other certificates,
opinions or documents as Agent and Agent’s Special Counsel may reasonably
require.  No proceeding challenging or seeking to enjoin any of the transactions
contemplated by the Loan Documents, or which could reasonably be expected to
have a Material Adverse Effect shall be pending or shall have been threatened.

 

§10.11     Mortgaged Property Documents.

 

The Mortgaged Property Documents for each Mortgaged Property shall have been
delivered to Agent at Borrower’s expense, granting Agent a first-priority Lien
on the Mortgaged Property, subject only to Permitted Liens.  Borrower will have
paid to Agent any mortgage, recording, intangible, documentary stamp or other
similar taxes and charges which Agent reasonably determines to be payable as a
result of the Loans made on the Closing Date or the recording of the Mortgaged
Property Documents to any state or any county or municipality thereof in which
any of the Mortgaged Properties are located, and deliver to Agent such
affidavits or other information with Agent reasonably determines to be necessary
in connection with such payment in order to insure that the Security Deeds on
the Mortgaged Property located in such state secure Borrower’s obligation with
respect to the Loans made on the Closing Date.

 

§10.12     Surveys and Title Policies.

 

Agent shall have received the Surveys and Title Policies in the possession of
Borrower or the other Loan Parties as of the Closing Date.

 

§10.13     Compliance Certificate.

 

A Compliance Certificate dated as of the date of the Closing Date demonstrating
compliance with each of the covenants calculated therein as of the most recent
fiscal quarter end for which Borrower has provided financial statements under
§6.4 adjusted in the best good faith estimate of Borrower dated as of the date
of the Closing Date shall have been delivered to Agent, and calculated on a pro
forma basis after giving effect to the Loans made or to be made on the Closing
Date and the application of the proceeds thereof, as if such Loans and
application of proceeds were made as of the first day of the relevant Test
Period.

 

§10.14     Other Documents.

 

Agent shall have received executed copies of all other material agreements as
Agent may have reasonably requested.

 

§10.15     No Condemnation/Taking.

 

Agent shall have received satisfactory evidence that no condemnation proceedings
are pending or, to Borrower’s Knowledge, threatened against any Mortgaged
Property or any Negative Pledge Property or, if any such proceedings are pending
or threatened, identifying the same and the Mortgaged Property or the Negative
Pledge Property affected thereby and Agent shall have determined that none of
such proceedings is or will be material to the Mortgaged Property or the
Negative Pledge Property affected thereby.

 

103

--------------------------------------------------------------------------------

 


 

§10.16     No Litigation.

 

Agent shall have received satisfactory evidence that there are no actions,
suits, investigations or proceedings pending or threatened, in any court or
before any arbitrator or other Governmental Authority that purports to adversely
affect any Loan Party or Loan Parties, or any Subsidiary or Joint Venture
thereof, or any transaction contemplated hereby, that could reasonably be
expected to have a Material Adverse Effect.

 

§10.17     Other.

 

Agent shall have reviewed such other documents, instruments, certificates,
opinions, assurances, consents and approvals as Agent or Agent’s Special Counsel
may reasonably have requested.

 

§11.        CONDITIONS TO ALL BORROWINGS AND LETTERS OF CREDIT

 

The obligations of Lenders to make any Loan and the obligation of Agent to issue
any Letter of Credit, whether on or after the Closing Date, shall also be
subject to the satisfaction of the following conditions precedent:

 

§11.1       Representations True; No Default.

 

Each of the representations and warranties made by Borrower or the other Loan
Parties contained in this Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Agreement shall
be true in all material respects both as of the date as of which they were made
and shall also be true in all material respects as of the time of the making of
such Loan or the issuance of such Letter of Credit (as the case may be), with
the same effect as if made at and as of that time, except to the extent of
changes resulting from transactions permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date), and no Default or Event of
Default shall have occurred and be continuing, or shall result from the making
of such Loan or the issuance of such Letter of Credit.

 

§11.2       No Legal Impediment.

 

No change shall have occurred in any law or regulations thereunder or
interpretations thereof that in the reasonable opinion of any Lender would make
it illegal for such Lender to make such Loan or for Agent to issue such Letter
of Credit.

 

§11.3       Borrowing Documents.

 

Agent shall have received a fully completed Loan Request for such Loan and the
other documents and information as required by §2.6.  In the case of any request
for a Letter of Credit, Agent shall have received a fully completed Letter of
Credit Request.

 

104

--------------------------------------------------------------------------------


 

§12.        EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1       Events of Default and Acceleration.

 

If any of the following events (“Events of Default” or, if the giving of notice
or the lapse of time or both is required, then, prior to such notice or lapse of
time, “Defaults”) shall occur:

 

(a)           Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

 

(b)           Borrower shall fail to pay any interest on the Loans or any other
sums due hereunder or under any of the other Loan Documents when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment, and such
failure shall continue for ten (10) days (provided that such grace period will
not apply to interest due upon the maturity of the Obligations);

 

(c)           Borrower or any other Loan Party shall fail to comply with any
covenant contained in §7.4, §7.9, §7.11, §7.21, §8 or §9 (subject to the
provisos contained in each of §9.1(a) and (d));

 

(d)           Borrower or any other Loan Party shall fail to perform any other
term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified in the other subclauses of this §12); and
such failure shall continue for thirty (30) days after written notice thereof
shall have been given to Borrower by Agent;

 

(e)           Any representation or warranty made by any Loan Party in this
Agreement or any other Loan Document, or in any report, certificate, financial
statement, request for a Loan or a Letter of Credit, or in any other document or
instrument delivered pursuant to or in connection with this Agreement, any
advance of a Loan, the issuance of any Letter of Credit or any of the other Loan
Documents shall prove to have been false or misleading in any material respect
upon the date when made or deemed to have been made or repeated;

 

(f)            Any Loan Party shall fail to pay at maturity or otherwise when
due, or within any applicable period of grace, any obligation for borrowed money
or credit received or other Indebtedness (other than Non-Recourse Indebtedness)
having an aggregate principal amount outstanding of at least $20,000,000, or
fail to observe or perform any material term, covenant or agreement contained in
any agreement by which it is bound, evidencing or securing any such borrowed
money or credit received or other Indebtedness for such period of time as would
permit (assuming the giving of appropriate notice if required) the holder or
holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof;

 

(g)           Any Loan Party (1) shall make an assignment for the benefit of
creditors, or admit in writing its general inability to pay or generally fail to
pay its debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver of any Loan
Party or of any substantial part of the assets of any thereof, including,
without limitation, any Mortgaged Property or any Negative Pledge Property,
(2) shall commence any case or other proceeding relating to any Loan Party under
any bankruptcy,

 

105

--------------------------------------------------------------------------------


 

reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, or
(3) shall take any action to authorize or in furtherance of any of the
foregoing;

 

(h)           A petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of any Loan Party, or any
substantial part of the assets of any thereof, including, without limitation,
any Mortgaged Property or any Negative Pledge Property, or a case or other
proceeding shall be commenced against any Loan Party under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, and
any Loan Party thereof shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition, application, case or proceeding shall not
have been dismissed within ninety (90) days following the filing or commencement
thereof;

 

(i)            A decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating any Loan Party thereof
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any Loan
Party thereof in an involuntary case under federal bankruptcy laws as now or
hereafter constituted;

 

(j)            There shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, any final
judgment against any Loan Party, or any Subsidiary thereof, that, with other
outstanding final judgments, undischarged, against the Loan Parties and their
Subsidiaries (or any of them) exceeds in the aggregate $10,000,000 (to the
extent not paid or covered by insurance);

 

(k)           If any of the Loan Documents shall be canceled, terminated,
revoked or rescinded otherwise than in accordance with the terms thereof or with
the express prior written agreement, consent or approval of Lenders, or any
action at law, suit in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of any Loan
Party or any of their respective stockholders, partners, members or
beneficiaries, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;

 

(l)            Any dissolution, termination, partial or complete liquidation,
merger or consolidation of any Loan Party, or any Subsidiary thereof, or any
sale, transfer or other disposition of the assets of any Loan Party, other than
as permitted under the terms of this Agreement or the other Loan Documents;

 

(m)          Any Loan Party shall be indicted for a federal crime, a punishment
for which could include the forfeiture of any assets of such Person included in
the Collateral;

 

(n)           With respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred that reasonably could be expected to result in
liability of any of any Loan Party to the PBGC or such Guaranteed Pension Plan
in an aggregate amount exceeding $1,000,000 and such event in the circumstances
occurring reasonably could constitute grounds for

 

106

--------------------------------------------------------------------------------


 

the termination of such Guaranteed Pension Plan by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer such Guaranteed Pension Plan; or a trustee shall have been appointed
by the United States District Court to administer such Guaranteed Pension Plan;
or the PBGC shall have instituted proceedings to terminate such Guaranteed
Pension Plan;

 

(o)           A Change of Control shall occur without the prior written approval
of all of Lenders (which consent may be withheld by Lenders in their sole and
absolute discretion);

 

(p)           Any Event of Default, as defined in any of the other Loan
Documents, shall occur;

 

(q)           Any amendment to or termination of a financing statement naming
any Loan Party as debtor and Agent as secured party relating to the Collateral,
or any correction statement with respect thereto, is filed in any jurisdiction
by, or caused by, or at the instance of any Loan Party without the prior written
consent of Agent (except to the extent of a release of Collateral permitted by
this Agreement); or any amendment to or termination of a financing statement
naming any Loan Party as debtor and Agent as secured party, or any correction
statement with respect thereto, is filed in any jurisdiction by any party other
than Agent or Agent’s counsel (or by a Loan Party at Agent’s direction) without
the prior written consent of Agent and Borrower or the affected other Loan Party
fails to use its best efforts to cause the effect of such filing to be
completely nullified to the reasonable satisfaction of Agent within ten
(10) days after notice to Borrower thereof; or

 

(r)            Temple-Inland shall make any written claim for indemnity against
Forestar Group under the Spin-off Tax Sharing Agreement related to the taxable
nature of the Spin-off Transaction in excess of $25,000,000;

 

then, and in any such event, Agent may, and upon the request of the Required
Lenders shall, by notice in writing to Borrower declare all amounts owing with
respect to this Agreement, the Notes and the other Loan Documents to be, and
they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower; provided that in the event of any Event of
Default specified in §12.1(g), §12.1(h) or §12.1(i), all such amounts shall
become immediately due and payable automatically and without any requirement of
notice from any of Lenders or Agent.

 

§12.2       Limitation of Cure Periods.

 

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, any reference in this Agreement or any other Loan Document to “the
continuance of a default” or “the continuance of an Event of Default” or any
similar phrase shall not create or be deemed to create any right on the part of
Borrower or any other party to cure any default following the expiration of any
applicable grace or notice and cure period.

 

107

--------------------------------------------------------------------------------


 

§12.3       Termination of Commitments.

 

If any one or more Events of Default specified in §12.1(g), §12.1(h) or
§12.1(i) shall occur, then immediately and without any action on the part of
Agent or any Lender any unused portion of the credit hereunder shall terminate
and Lenders shall be relieved of all obligations to make Loans to Borrower, and
Agent shall be relieved of any further obligation to issue Letters of Credit,
pursuant to this Agreement.  If any other Event of Default shall have occurred
and be continuing, Agent may, and upon the election of the Required Lenders
shall, by notice to Borrower terminate the obligation to make Loans to Borrower
and to issue Letters of Credit hereunder.  No termination under this §12.3 shall
relieve Borrower or any other Loan Party of their respective obligations to
Lenders arising under this Agreement or the other Loan Documents.  Nothing in
this Section shall limit or impair the terms of this Agreement (including §2.1)
which provide that Revolving Lenders shall have no obligation to make Revolving
Loans upon the occurrence of a Default or Event of Default.

 

§12.4       Remedies.

 

(a)           In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not Lenders shall have accelerated
the maturity of the Loans and other Obligations pursuant to §12.1, Agent on
behalf of Lenders may, and upon direction of the Required Lenders shall, proceed
to protect and enforce their rights and remedies under this Agreement, the Notes
or any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced, including to the
full extent permitted by applicable law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right.  No remedy herein conferred upon Agent or the holder
of any Note is intended to be exclusive of any other remedy and each and every
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.  In the event that all or any portion of the Obligations
is collected by or through an attorney-at-law, Borrower shall pay all costs of
collection including, but not limited to, reasonable attorney’s fees. 
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of Lenders, Lenders acknowledge and agree
that only Agent may exercise any remedies arising by reason of a Default or
Event of Default, including without limitation, bringing any suit for collection
of any Note.  Notwithstanding anything herein to the contrary, upon the
occurrence of any Event of Default, an amount equal to the aggregate amount of
the Outstanding Letters of Credit shall, at the Required Lenders’ option,
without demand or further notice to Borrower, be deemed to have been paid or
disbursed by Agent under the Letter of Credit and a Revolving Loan to Borrower
from the Revolving Lenders in such amount to have been made and accepted, which
Revolving Loan shall be immediately due and payable.

 

§12.5       Distribution of Collateral Proceeds.

 

In the event that, following the occurrence or during the continuance of any
Event of Default, any monies are received in connection with the enforcement of
any of the Loan

 

108

--------------------------------------------------------------------------------


 

Documents, or otherwise with respect to the realization upon any of the assets
of Borrower or any other Person liable with respect to the Obligations
(including the Collateral), such monies shall be distributed for application as
follows:

 

(a)           First, to the payment of, or (as the case may be) the
reimbursement of, Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by Agent to
protect or preserve the Collateral or in connection with the collection of such
monies by Agent, for the exercise, protection or enforcement by Agent of all or
any of the rights, remedies, powers and privileges of Agent under this Agreement
or any of the other Loan Documents or in respect of the Collateral or in support
of any provision of adequate indemnity to Agent against any taxes or liens which
by law shall have, or may have, priority over the rights of Agent to such
monies;

 

(b)           Second, to all other Obligations in the following order: 
(i) first to the payment of any fees or charges (other than Letter of Credit
fees and Facility Fees) outstanding hereunder or under the other Loan Documents
(excluding any Hedge Agreements), (ii) next to any accrued and outstanding
Default Rate interest, (iii) next to any accrued and outstanding interest under
the Swing Line Loans, (iv) next to any accrued and outstanding Letter of Credit
fees, Facility Fees, and interest on the Loans (other than interest on the Swing
Line Loans), (v) next to any Outstanding principal on the Swing Line Loans,
(vi) next to any Outstanding principal on the Loans other than Swing Line Loans,
and (vii) last to any remaining Obligations (including with respect to any Hedge
Agreement) in such order as the Required Lenders may determine; provided,
however, that (A) in the event that any Lender shall have wrongfully failed or
refused to make an advance under §2.6, §2.7 or §2.10 and such failure or refusal
shall be continuing, advances made by other Lenders during the pendency of such
failure or refusal shall be entitled to be repaid as to principal and accrued
interest in priority to the other Obligations described in this subsection (b),
and (B) Obligations owing to Revolving Lenders and Term Lenders with respect to
each type of Obligation such as interest, principal, fees and expenses, shall be
made among such Lenders pro rata in accordance with their Commitment
Percentages, without preference or priority of Revolving Loans over Term Loans,
or vice versa; and provided, further, that the Required Lenders may in their
discretion make proper allowance to take into account any Obligations not then
due and payable; and

 

(c)           Third, the excess, if any, shall be returned to Borrower or to
such other Persons as are entitled thereto.

 

§13.        SETOFF

 

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch of where such deposits
are held) or other sums credited by or due from Agent or any of Lenders to any
of the Loan Parties and any securities or other property of the Loan Parties in
the possession of Agent or any Lender may be applied to or set off against the
payment of Obligations and any and all other liabilities, direct, or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
of the Loan Parties to such Lender.  Upon the occurrence and during the
continuance of an Event Default, any Lender, including Agent with respect to the
Advance Account, may, but shall not be obligated to freeze

 

109

--------------------------------------------------------------------------------


 

withdrawals from any account of the Loan Parties held by such Lender.  Each
Lender agrees with each other Lender that if such Lender shall receive from any
Loan Party or Loan Parties, whether by voluntary payment, exercise of the right
of setoff, or otherwise, and shall retain and apply to the payment of the Note
or Notes held by such Lender any amount in excess of its ratable portion of the
payments received by all of Lenders with respect to the Notes held by all of
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.

 

§14.        THE AGENT

 

§14.1       Authorization.

 

Each of the Lenders hereby irrevocably appoints KeyBank to act on its behalf as
Agent hereunder and under the other Loan Documents and authorizes Agent to take
such actions on its behalf and to exercise such powers as are delegated to Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incident thereto, provided that no duties or responsibilities not
expressly assumed herein or therein shall be implied to have been assumed by
Agent.  The obligations of Agent hereunder are primarily administrative in
nature, and nothing contained in this Agreement or any of the other Loan
Documents shall be construed to constitute Agent as a trustee or fiduciary for
any Lender or to create any agency or fiduciary relationship.  Agent shall act
as the contractual representative of Lenders hereunder, and notwithstanding the
use of the term “Agent”, it is understood and agreed that Agent shall not have
any fiduciary duties or responsibilities to any Lender by reason of this
Agreement or any other Loan Document and is acting as an independent contractor,
the duties and responsibilities of which are limited to those expressly set
forth in this Agreement and the other Loan Documents.  Borrower and any other
Person shall be entitled to conclusively rely on a statement from Agent that it
has the authority to act for and bind Lenders pursuant to this Agreement and the
other Loan Documents.

 

§14.2       Employees and Agents.

 

Agent may exercise its rights and powers and execute any and all of its duties
hereunder or under any other Loan Document by or through employees or agents and
shall be entitled to take, and to rely on, advice of counsel concerning all
matters pertaining to its rights and duties under this Agreement and the other
Loan Documents.  Agent and any such agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section shall apply to any such
agent and to the Related Parties of Agent and any such agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.  Agent may
utilize the services of such Persons as Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by Borrower.

 

110

--------------------------------------------------------------------------------


 

§14.3       No Liability.

 

Neither Agent nor any of its shareholders, directors, officers or employees nor
any other Person assisting them in their duties nor any agent, or employee
thereof, shall be liable to Lenders for any waiver, consent or approval given or
any action taken, or omitted to be taken, in good faith by it or them hereunder
or under any of the other Loan Documents, or in connection herewith or
therewith, or be responsible for the consequences of any oversight or error of
judgment whatsoever, except that Agent or such other Person, as the case may be,
shall be liable for losses due to its willful misconduct or gross negligence. 
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) reasonably believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person.  Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, Agent may presume that
such condition is satisfactory to such Lender unless Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  Agent
may consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

§14.4       No Representations.

 

Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents.  Without limiting the generality of the
foregoing, Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of Lenders as shall be expressly provided for herein
or in the other Loan Documents), provided that Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
Agent to liability or that is contrary to any Loan Document or applicable law;
and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any capacity.

 

Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of Lenders as shall be necessary, or as Agent shall believe in good
faith shall be necessary, under the circumstances as provided in §27 and §12.4)
or (ii) in the absence of its own gross negligence or willful

 

111

--------------------------------------------------------------------------------


 

misconduct.  Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to Agent by any Loan Party or
any Lender.

 

Agent shall not be responsible for the execution or validity or enforceability
of this Agreement, the Notes, any of the other Loan Documents or any instrument
at any time constituting, or intended to constitute, collateral security for the
Notes, or for the value of any such collateral security or for the validity,
enforceability or collectibility of any such amounts owing with respect to the
Notes, or for any recitals or statements, warranties or representations made
herein, or any agreement, instrument or certificate delivered in connection
therewith or in any of the other Loan Documents or in any certificate or
instrument hereafter furnished to it by or on behalf of any of the Loan Parties,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any other of the
Loan Documents.

 

Agent shall not be bound to ascertain whether any notice, consent, waiver or
request delivered to it by any Loan Party or any holder of any of the Notes
shall have been duly authorized or is true, accurate and complete.  Agent has
not made nor does it now make any representations or warranties, express or
implied, nor does it assume any liability to Lenders, with respect to the
creditworthiness or financial condition of Borrower or any other Loan Party or
the value of the Collateral or any other assets of such Persons.

 

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender or any of their Related Parties, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender or any of their Related Parties, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

§14.5       Payments.

 

(a)           A payment by Borrower to Agent hereunder or under any of the other
Loan Documents for the account of any Lender shall constitute a payment to such
Lender.  Agent agrees to distribute to each Lender not later than one
(1) Business Day after Agent’s receipt of good funds, determined in accordance
with Agent’s customary practices, such Lender’s pro rata share of payments
received by Agent for the account of Lenders except as otherwise expressly
provided herein or in any of the other Loan Documents.  All payments of
principal, interest, fees and other amounts in respect of the Swing Line Loans
shall be for the account of Swing Line Lender only (except to the extent any
Lender shall have acquired and funded a participating interest in any such Swing
Line Loan pursuant to §2.1(c), in which case such payments shall be pro rata in
accordance with such participating interests).

 

(b)           If in the opinion of Agent the distribution of any amount received
by it in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction.  If a court of competent jurisdiction shall adjudge that
any amount received and distributed by Agent is to be repaid, each

 

112

--------------------------------------------------------------------------------


 

Person to whom any such distribution shall have been made shall either repay to
Agent its proportionate share of the amount so adjudged to be repaid or shall
pay over the same in such manner and to such Persons as shall be determined by
such court.

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, any Lender that fails (i) to make
available to Agent its pro rata share of any Loan that it is obligated to make
available under the terms of this Agreement, unless such obligation is the
subject of a bona fide, good faith dispute of which the Agent has received
written notice from such Lender (it being agreed that any such notice given
later than three (3) Business Days after such failure shall be ineffective for
purposes of this paragraph (c)), or (ii) to comply with the provisions of §13
with respect to making dispositions and arrangements with the other Lenders,
where such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its pro rata share of such payments due and payable
to all of Lenders, in each case as, when and to the full extent required by the
provisions of this Agreement, shall be deemed delinquent (a “Delinquent Lender”)
and shall be deemed a Delinquent Lender until such time as such delinquency is
satisfied.  A Delinquent Lender shall be deemed to have assigned any and all
payments due to it from Borrower, whether on account of Outstanding Loans,
interest, fees or otherwise, to the remaining non-Delinquent Lenders for
application to, and reduction of, their respective pro rata shares of all
outstanding Loans in accordance with the terms of this Agreement.  The
Delinquent Lender hereby authorizes Agent to distribute such payments to the
non-Delinquent Lenders in proportion to their respective pro rata shares of all
outstanding Loans in accordance with the terms of this Agreement.  A Delinquent
Lender shall be deemed to have satisfied in full a delinquency, and to no longer
be a Delinquent Lender, when and if, as a result of application of the assigned
payments to all outstanding Loans of the non-Delinquent Lenders or as a result
of other payments by the Delinquent Lenders to the non-Delinquent Lenders,
Lenders’ respective pro rata shares of all outstanding Loans have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency.

 

§14.6       Holders of Notes.

 

Subject to the terms of §18, Agent may deem and treat the payee of any Note as
the absolute owner or purchaser thereof for all purposes hereof until it shall
have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.

 

§14.7       Indemnity.

 

Lenders ratably agree hereby to indemnify and hold harmless Agent from and
against any and all claims, actions and suits (whether groundless or otherwise),
losses, damages, costs, expenses (to the extent of any losses, damages, costs
and expenses for which Agent has not been reimbursed by Borrower as required by
§15 or §16), and liabilities of every nature and character arising out of or
related to this Agreement, the Notes or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by Agent’s willful misconduct or gross negligence.

 

113

--------------------------------------------------------------------------------

 


 

§14.8                    Agent as Lender.

 

In its individual capacity, KeyBank shall have the same obligations and the same
rights, powers and privileges in respect to its Revolving Commitment and Term
Commitment and the Revolving Loans and Term Loans made by it, and as the holder
of any of the Notes as it would have were it not also Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower, any of the other
Loan Parties or any Subsidiary or other Affiliate thereof as if such Person were
not Agent hereunder and without any duty to account therefor to Lenders.

 

§14.9                    Resignation.

 

Agent may resign at any time by giving thirty (30) calendar days’ prior written
notice thereof to Lenders and Borrower.  Upon any such resignation, the Required
Lenders, subject to the terms of §18.1, shall have the right to appoint as a
successor Agent any Lender or any other bank whose senior debt obligations are
rated not less than “A” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.  Any
such resignation shall be effective upon appointment and acceptance of a
successor agent selected by the Required Lenders.  If no successor Agent shall
have been so appointed and shall have accepted such appointment within thirty
(30) days after the retiring Agent’s giving of notice of resignation, then the
retiring Agent may, on behalf of Lenders, appoint a successor Agent, which shall
be a bank whose debt obligations are rated not less than “A” or its equivalent
by Moody’s or not less than “A” or its equivalent by S&P Corporation and which
has a net worth of not less than $500,000,000, provided that if Agent shall
notify Borrower and Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by Agent on behalf of Lenders
under any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and (2)
all payments, communications and determinations provided to be made by, to or
through Agent shall instead be made by or to each Lender directly, until such
time as the Required Lenders appoint a successor Agent as provided for above in
this paragraph.  Unless a Default or Event of Default shall have occurred and be
continuing, such successor Agent shall be reasonably acceptable to Borrower. 
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder as Agent. 
The fees payable by Borrowers to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor.  After any retiring Agent’s resignation, the provisions of this
Agreement and the other Loan Documents shall continue in effect for the benefit
of such retiring Agent, its agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent.

 

114

--------------------------------------------------------------------------------


 

§14.10              Duties in the Case of Enforcement.

 

In case one or more Events of Default have occurred and shall be continuing, and
whether or not acceleration of the Obligations shall have occurred, Agent may
and shall, if (a) so requested by the Required Lenders and (b) Lenders have
provided to Agent such additional indemnities and assurances against expenses
and liabilities as Agent may reasonably request, proceed to enforce the
provisions of the Security Documents authorizing the sale or other disposition
of all or any part of the Collateral and exercise all or any other legal and
equitable and other rights or remedies as it may have.  The Required Lenders may
direct Agent in writing as to the method and the extent of any such exercise,
Lenders hereby agreeing to indemnify and hold Agent harmless from all
liabilities incurred in respect of all actions taken or omitted in accordance
with such directions, provided that Agent need not comply with any such
direction to the extent that Agent reasonably believes Agent’s compliance with
such direction to be unlawful or commercially unreasonable in any applicable
jurisdiction.

 

§14.11              Request for Agent Action.

 

Agent and Lenders acknowledge that in the ordinary course of business of
Borrower, (a) the Loan Parties may enter into Leases covering the Mortgaged
Property and the Negative Pledge Property that may require the execution of a
subordination, attornment and non-disturbance agreement, (b) the Mortgaged
Property and the Negative Pledge Property may be subject to a condemnation or
other taking, (c) the Loan Parties may desire to enter into easements or other
agreements affecting the Mortgaged Property or the Negative Pledge Property,
record a subdivision plat, dedicate roads or utilities, or take other actions or
enter into other agreements in the ordinary course of business which similarly
require the consent, approval or agreement of Agent.  In connection with the
foregoing, Lenders hereby expressly authorize Agent to (a) execute and deliver
with the applicable Loan Party or Loan Parties and any tenant, subordination,
attornment and non-disturbance agreements with respect to any lease upon such
terms as Agent in its good faith reasonable judgment determines are appropriate
(Agent in the exercise of its good faith reasonable judgment may agree to allow
some or all of the casualty, condemnation, restoration or other provisions of
the applicable lease to control over the applicable provisions of the Loan
Documents), (b) execute releases of Liens of Mortgaged Property, Equity
Interests and other items of Collateral in connection with dispositions
permitted in this Agreement or in connection with any condemnation or other
taking (and which Agent agrees to do at the request of Borrower), (c) execute
consents or subordinations in form and substance reasonably satisfactory to
Agent in connection with any easements, agreements, plats, dedications or
similar matters affecting the Mortgaged Property or Negative Pledge Property, or
(d) execute consents, approvals, or other agreements in form and substance
reasonably satisfactory to Agent in connection with such other actions or
agreements as may be desirable by Agent or any tenant necessary in the ordinary
course of the Loan Parties’ respective businesses.

 

§14.12              Removal of Agent.

 

The Required Lenders may remove Agent from its capacity as agent in the event of
Agent’s willful misconduct or gross negligence.  Such removal shall be effective
upon appointment and acceptance of a successor agent selected by the Required
Lenders.  Any successor Agent must satisfy the conditions set forth in §14.9. 
Upon the acceptance of any

 

115

--------------------------------------------------------------------------------


 

appointment as agent hereunder by a successor agent, such successor agent shall
thereupon succeed to and become vested with all rights, powers, privileges and
duties of the removed Agent, and the removed Agent shall be discharged from all
further duties and obligations as Agent under this Agreement and the Loan
Documents (subject to Agent’s right to be indemnified as provided in the Loan
Documents); provided that Agent shall remain liable to the extent provided
herein or in the Loan Documents for its acts or omissions occurring prior to
such removal or resignation.

 

§14.13              Bankruptcy.

 

In the event a bankruptcy or other insolvency proceeding is commenced by or
against any of the Loan Parties, Agent shall have the sole and exclusive right
and duty to file and pursue a joint proof of claim on behalf of all Lenders. 
Each Lender irrevocably waives its right to file or pursue a separate proof of
claim in any such proceedings.

 

§15.                        EXPENSES

 

Borrower agrees to pay (a) the reasonable and documented costs of producing and
reproducing this Agreement, the other Loan Documents and the other agreements
and instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by Agent or any of Lenders, including any
recording, mortgage, documentary or intangibles taxes in connection with the
Security Deeds and other Loan Documents, or other taxes payable on or with
respect to the transactions contemplated by this Agreement (other than Excluded
Taxes, except that Agent and Lenders shall be entitled to indemnification for
any and all amounts paid by them in respect of taxes based on income or other
taxes assessed by any State in which Mortgaged Property or other Collateral is
located, such indemnification to be limited to taxes due solely on account of
the granting of Collateral under the Security Documents, including any such
taxes payable by Agent or any of Lenders after the Closing Date (Borrower hereby
agreeing to indemnify Agent and each Lender with respect thereto)), (c) all
appraisal fees, engineer’s fees, charges of Agent for commercial finance exams
and engineering and environmental reviews and the reasonable and documented
fees, expenses and disbursements of Agent, Agent’s Special Counsel and any other
counsel to Agent, counsel for KeyBank and any local counsel to Agent incurred in
connection with the performance of due diligence and the preparation,
negotiation, administration, or interpretation of the Loan Documents and other
instruments mentioned herein, the addition and release of Collateral, each
closing hereunder, and amendments, modifications, approvals, consents, waivers
or Collateral releases hereto or hereunder, (d) the reasonable fees, expenses
and disbursements of Agent incurred by Agent in connection with the performance
of due diligence, underwriting analysis, credit reviews and the preparation,
negotiation, administration, syndication or interpretation of the Loan Documents
and other instruments mentioned herein, credit and collateral evaluations, the
release, addition or substitution of additional Collateral, (e) all reasonable
and documented out-of-pocket expenses (including reasonable attorneys’ fees and
costs, which attorneys may be employees of any Lender or Agent and the fees and
costs of appraisers, engineers, investment bankers or other experts retained by
any Lender or Agent) incurred by any Lender or Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
Borrower or other Loan Parties or the administration thereof after the
occurrence of a Default or Event of Default (including, without limitation, the
cost of all title examinations and title reports, Lien searches and related
costs and expenses in order specifically to identify the Mortgaged Properties
and the state

 

116

--------------------------------------------------------------------------------


 

of the Loan Parties’ title thereto), (ii) the sale of, collection from or other
realization upon any of the Collateral, (iii) the failure of Borrower or any
other Loan Party to perform or observe any provision of the Loan Documents, and
(iv) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to Agent’s or any of Lenders’ relationships with
any of the Loan Parties, and (f) all reasonable fees, expenses and disbursements
of Agent incurred in connection with Uniform Commercial Code searches, Uniform
Commercial Code filings or Security Deed recordings and, after the occurrence
and during the continuance of an Event of Default, title rundowns and title
searches.  The covenants of this §15 shall survive payment or satisfaction of
payment of amounts owing with respect to the Notes.

 

§16.                        INDEMNIFICATION

 

Borrower agrees to indemnify and hold harmless Agent and Lenders and each
director, officer, employee, agent and Person who controls Agent or any Lender
from and against any and all claims, actions and suits, whether groundless or
otherwise, and from and against any and all liabilities, losses, damages and
expenses of every nature and character arising out of or relating to this
Agreement or any of the other Loan Documents or the transactions contemplated
hereby and thereby including, without limitation, (a) any leasing fees and any
brokerage, finders or similar fees asserted against any Person indemnified under
this §16 based upon any agreement, arrangement or action made or taken, or
alleged to have been made or taken, by any of the Loan Parties, (b) any
condition, use, operation or occupancy of a Mortgaged Property or other
Collateral other than with respect to matters relating to such Mortgaged
Property and/or the Collateral first occurring after Agent or its nominee
acquires title to such Mortgaged Property by the exercise of its foreclosure
remedies or transfer in lieu of foreclosure, (c) any actual or proposed use by
Borrower of the proceeds of any of the Loans or any actual or proposed use of a
Letter of Credit by any beneficiary of a Letter of Credit, (d) any actual or
alleged infringement of any patent, copyright, trademark, service mark or
similar right of any of the Loan Parties comprised in the Collateral, (e) the
Loan Parties’ entering into or performing this Agreement or any of the other
Loan Documents, (f) any actual or alleged violation of any law, ordinance, code,
order, rule, regulation, approval, consent, permit or license relating to a
Negative Pledge Property, a Mortgaged Property or the other Collateral, or (g)
with respect to the Loan Parties, their respective Subsidiaries and Joint
Ventures, and their respective properties and assets, including, without
limitation, the Mortgaged Properties and the Negative Pledge Properties, the
violation of any Environmental Law, the Release or threatened Release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to claims with respect to wrongful death, personal injury or damage to
property), other than with respect to matters relating to such Mortgaged
Property and/or the Collateral first occurring after Agent or its nominee
acquires title to such Mortgaged Property by the exercise of its foreclosure
remedies or transfer in lieu of foreclosure, in each case including, without
limitation, the reasonable fees and disbursements of counsel and allocated costs
of internal counsel incurred in connection with any such investigation,
litigation or other proceeding; provided, however, that Borrower shall not be
obligated under this §16 to indemnify any Person for liabilities arising from
such Person’s own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final and non-appealable judgment.  In
litigation, or the preparation therefor, Lenders and Agent shall be entitled to
select a single law firm as their own counsel and, in addition to the foregoing
indemnity, Borrower agrees to pay promptly all Court costs and other expenses of
litigation incurred by Agent and Lenders,

 

117

--------------------------------------------------------------------------------


 

including the reasonable fees and expenses of such counsel.  If, and to the
extent that the obligations of Borrower under this §16 are unenforceable for any
reason, Borrower hereby agrees to make the maximum contribution to the payment
in satisfaction of such obligations which is permissible under applicable law. 
There shall be specifically excluded from the foregoing indemnification any
claims, actions, suits, liabilities, losses, damages and expenses arising from
disputes among Lenders with respect to the Loans or the Loan Documents.  In the
event that any such claims, actions, suits, liabilities, losses, damages and
expenses involve both a dispute among Lenders and other matters covered by this
indemnification provision, Agent shall make a reasonable good faith allocation
of all losses, damages and expenses incurred between Lenders’ dispute and the
other matters covered by this indemnification provision, which allocation by
Agent shall, absent manifest error, be final and binding upon the parties
hereto.  All amounts payable by Borrower pursuant to this Section shall
constitute Obligations until paid in full by Borrower.  The provisions of this
§16 shall survive the repayment of the Loans and the termination of the
obligations of Lenders hereunder.

 

§17.                        SURVIVAL OF COVENANTS, ETC

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of Borrower or any other Loan Party pursuant hereto or
thereto shall be deemed to have been relied upon by Lenders and Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by Lenders of any of the Loans and the issuance by
Agent of any Letter of Credit, as herein contemplated, and shall continue in
full force and effect so long as any amount due under this Agreement or the
Notes or any of the other Loan Documents remains outstanding or any Letter of
Credit is Outstanding or any Lender has any obligation to make any Loans or
Agent has any obligation to issue a Letter of Credit.  The indemnification
obligations of Borrower provided herein and the other Loan Documents shall
survive the full repayment of amounts due and the termination of the obligations
of Lenders hereunder and thereunder to the extent provided herein and therein. 
All statements contained in any certificate or other paper delivered to any
Lender or Agent at any time by or on behalf of any of the Loan Parties pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties as to the matters contained in such
certificate or other paper by any of the Loan Parties hereunder.

 

§18.                        ASSIGNMENT AND PARTICIPATION

 

§18.1                    Conditions to Assignment by Lenders.

 

(a)                                  Each Lender shall have the right to assign,
transfer, sell, negotiate, pledge or otherwise hypothecate this Agreement and
any of its rights and security hereunder and under the other Loan Documents to
any other Eligible Assignee with the prior written consent of Agent and with the
prior written consent of Borrower, which consents by Agent and Borrower shall
not unreasonably withheld or conditioned and shall be given or denied in each
case within five (5) Business Days after receipt of any request for consent
(provided that no consent of Borrower shall be required if the Eligible Assignee
is also a Lender or an Affiliate thereof or if an Event of Default then exists)
and no consent of Agent shall be required if the Eligible Assignee is also a
Lender or an Affiliate thereof; provided, however, that (i) the parties to each
such assignment

 

118

--------------------------------------------------------------------------------


 

shall execute and deliver to Agent, for its approval and acceptance, an
Assignment and Assumption Agreement in the form of Exhibit C attached hereto and
made a part hereof (an “Assignment and Assumption Agreement”), (ii) each such
assignment shall be of a constant, and not a varying, percentage of the
assigning Lender’s rights and obligations under this Agreement, (iii) if the
potential assignee is not already a Lender hereunder, at least ten (10) days
prior to the settlement date of the assignment, the potential assignee shall
deliver to Agent the fully completed Patriot Act and OFAC forms attached as
Exhibit F attached hereto and made a part hereof and such other information as
Agent shall require to successfully complete Agent’s Patriot Act Customer
Identification Process and OFAC Review Process, (iv) unless Agent and, so long
as no Event of Default exists, Borrower otherwise consent, the aggregate amount
of the total Commitment of the assigning Lender being assigned pursuant to each
such assignment shall in no event be less than $2,000,000 and no less than
$1,000,000 under either the Revolving Commitment or the Term Commitment (or each
of them, as applicable), (v) Agent shall receive from the assigning Lender a
processing fee of $3,500, (vi) if the assignment is less than the assigning
Lender’s entire interest in the Loans, the assigning Lender (if a Revolving
Lender) must retain at least a $5,000,000 Revolving Commitment and (if a Term
Loan Lender), must retain at least a $1,000,000 interest in the Term Loans,
unless the assigning Lender assigns its entire interest under either the
Revolving Commitment or the Term Loans, in which case, the assigning Lender must
retain at least a $5,000,000 Revolving Commitment (if such Lender is assigning
its entire interest in the Term Loans) or at least a $1,000,000 interest in the
Term Loans (if such Lender is assigning its entire Revolving Commitment).  Upon
such execution, delivery, approval and acceptance, and upon the effective date
specified in the applicable Assignment and Assumption Agreement, (a) the
Eligible Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
hereunder and under the other Loan Documents, and Borrower hereby agrees that
all of the rights and remedies of Lenders in connection with the interest so
assigned shall be enforceable against Borrower by an Eligible Assignee with the
same force and effect and to the same extent as the same would have been
enforceable but for such assignment provided that no assignment shall increase
the Borrower’s obligations under section 4.4 or section 4.9, (b) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Assumption Agreement, relinquish its rights and be released from
its obligations hereunder and thereunder, and (c) Agent may unilaterally amend
Schedule 1.1 to reflect such assignment.  For purposes of this paragraph, in
connection with any assignment or simultaneous, multiple assignments by any
Lender which is a fund to one or more of its Related Funds: (1) compliance with
the minimum amounts for assigned Commitments and Loans, and for retained
Commitments and Loans (both in the aggregate and within any particular Class of
Loans) as hereinabove provided shall be determined in the aggregate for such
assigning fund and any of its Related Funds that are or are to become Lenders as
part of any assignment transaction or simultaneous, multiple assignment
transactions; (2) after giving effect to such assignment or assignments, no such
assignor or assignee fund in connection with a partial assignment of the
assigning fund’s Revolving Commitment shall hold a Revolving Commitment of less
than $5,000,000, (3) after giving effect to such assignment or assignments, no
such assignor or assignee fund in connection with a partial assignment of the
assigning fund’s Term Commitment shall hold a Term Commitment of less than
$1,000,000, and (4) only one processing fee shall be payable to Agent in
connection with simultaneous, multiple assignment transactions.

 

119

--------------------------------------------------------------------------------


 

(b)                                 By executing and delivering an Assignment
and Assumption Agreement, the assigning Lender thereunder and the Eligible
Assignee thereunder confirm to and agree with each other and the other parties
hereto as follows:  (i) except as provided in such Assignment and Assumption
Agreement, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document or any other instrument or document
furnished in connection therewith; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any other Loan Party or the performance or
observance by Borrower or any other Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished in connection
therewith; (iii) such Eligible Assignee confirms that it has received a copy of
this Agreement together with such financial statements, Loan Documents and other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into the Assignment and Assumption Agreement and
to become a Lender hereunder; (iv) such Eligible Assignee will, independently
and without reliance upon Agent, the assigning Lender or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such Eligible Assignee appoints and authorizes Agent
to take such action as Agent on its behalf and to exercise such powers under
this Agreement and the other Loan Documents as are delegated to Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto; (vi) such Eligible Assignee agrees that it will perform in accordance
with their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

§18.2                    Register.

 

Agent shall maintain a copy of each assignment delivered to it and a register or
similar list (the “Register”) for the recordation of the names and addresses of
Lenders and the Commitment Percentages, Revolving Commitment Percentages and
Term Commitment Percentages of, and principal amount of (and interest on) the
Loans owing to Lenders from time to time.  The entries in the Register shall be
conclusive, in the absence of manifest error, and the Loan Parties, Agent and
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by Borrower and Lenders at any reasonable time and from time to
time upon reasonable prior notice.

 

§18.3                    New Notes.

 

Upon its receipt of an assignment executed by the parties to such assignment,
together with each Note (if any) subject to such assignment, Agent shall (a)
record the information contained therein in the Register, and (b) give prompt
notice thereof to Borrower and Lenders (other than the assigning Lender). 
Within five (5) Business Days after receipt of such notice, Borrower, upon
Lender’s request and at Lender’s expense, shall execute and deliver to Agent, in
exchange for each surrendered Note, a new Revolving Loan Note, Term Loan Note or
both, as the case may be, to the order of such assignee in an amount equal to
the amount assumed by such assignee pursuant to such assignment and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Revolving Loan Note, Term Loan Note or both, as the case may be,

 

120

--------------------------------------------------------------------------------


 

to the order of the assigning Lender in an amount equal to the amount retained
by it hereunder.  Such new Notes shall provide that they are replacements for
the surrendered Notes of the same category, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such assignment and shall otherwise be in
substantially the form of the assigned Notes.  The surrendered Notes shall be
canceled and returned to Borrower.

 

§18.4                    Participations.

 

Each Lender may sell participations to one or more banks or other entities in
all or a portion of such Lender’s rights and obligations under this Agreement
and the other Loan Documents; provided that (a) any such sale or participation
shall not affect the rights and duties of the selling Lender hereunder to
Borrower, (b) such participation shall not entitle such participant to any
rights or privileges under this Agreement or the Loan Documents, including,
without limitation, the right to approve waivers, amendments or modifications,
(c) such participant shall have no direct rights against any of the Loan Parties
except the rights granted to Lenders pursuant to §13, (d) such sale is effected
in accordance with all applicable laws, and (e) such participant shall not be a
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, any of the Loan Parties.  Any
Lender which sells a participation shall promptly notify Agent and Borrower of
such sale and the identity of the purchaser of the interest.

 

§18.5                    Pledge by Lender.

 

Any Lender may at any time pledge all or any portion of its interest and rights
under this Agreement (including all or any portion of its Note) to secure
obligations of such Lender, including without limitation, (a) any pledge or
assignment to secure obligations to any of the twelve Federal Reserve Banks
organized under §4 of the Federal Reserve Act, 12 U.S.C. §341, to any Federal
Home Loan Bank or to any institution within the Farm Credit System, and (b) for
any Lender that is a fund, any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender including any trustee
for, or any other representative of, such holders.  In addition, any Lender may,
with the consent of Agent (which may be granted or withheld in Agent’s sole
discretion) pledge all or any portion of its interests and rights under the
Agreement (including all or any portion of its Note or Notes) to a Person
approved by Agent.  Notwithstanding anything to the contrary contained herein,
no pledge permitted pursuant to this Section or the enforcement thereof shall
release the pledgor Lender from its obligations hereunder or under any of the
other Loan Documents.

 

§18.6                    No Assignment by Borrower.

 

Borrower shall not assign or transfer any of its rights or obligations under any
of the Loan Documents without the prior written consent of each of Lenders.

 

§18.7                    Cooperation; Disclosure.

 

Borrower and the other Loan Parties agree to promptly cooperate with any Lender
in connection with any proposed assignment or participation of all or any
portion of its Commitment.  Borrower and the other Loan Parties agree that in
addition to disclosures made in

 

121

--------------------------------------------------------------------------------


 

accordance with standard lending practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder, subject to the provisions of
§18.10.  Notwithstanding anything herein to the contrary, Agent and each Lender
may disclose to any and all Persons, without limitation of any kind, any
information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to Agent or any Lender
relating to such tax treatment and tax structure; provided that with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the transaction as well as other
information, this sentence shall only apply to such portions of the document or
similar item that relate to the tax treatment or tax structure of the Loans and
transactions contemplated hereby.  In order to facilitate assignments to
Eligible Assignees and sales to Eligible Assignees, the Loan Parties shall
execute such further documents, instruments or agreements as Lenders may
reasonably require.  In addition, the Loan Parties agree to cooperate fully with
Lenders in the exercise of Lenders’ rights pursuant to this Section, including
providing such information and documentation regarding the Loan Parties, their
Subsidiaries and Joint Ventures as any Lender or any potential Eligible Assignee
or participant may reasonably request and to meet with potential Eligible
Assignees.

 

§18.8                    Mandatory Assignment.

 

In the event (i) Borrower requests that certain amendments, modifications or
waivers be made to this Agreement or any of the other Loan Documents which
request is approved by Agent or Required Lenders but is not approved by one or
more of Lenders (any such non-consenting Lender shall hereafter be referred to
as the “Non-Consenting Lender”), (ii) Borrower becomes obligated to pay
additional amounts to any Lender pursuant to §4.4 or §4.9, or any Lender gives
notice of the occurrence of any circumstances described in §4.10, or (iii) any
Lender with a Revolving Loan Commitment defaults in the obligation to make
Revolving loans hereunder or is otherwise a Defaulting Lender (any such Lender
shall hereafter be referred to as an “Affected Lender”) then, within thirty (30)
days after Borrower’s receipt of notice of such disapproval by such
Non-Consenting Lender, or, in the case of clause (ii) or (iii) above at any time
after the occurrence of such event, Borrower shall have the right as to such
Affected Lender, to be exercised by delivery of written notice delivered to
Agent and the Affected Lender, to elect to cause the Affected Lender to transfer
its Loans and Commitments. Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the right, but not the obligation, to
acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender (or if any of such Lenders does
not elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by Agent).  In the event that Lenders do not elect to
acquire all of the Affected Lender’s Loans and Commitment, then Agent shall use
commercially reasonable efforts to find a new Lender or Lenders to acquire such
remaining Loans and Commitment.  Upon any such purchase of the Loans and
Commitments of the Affected Lender, the Affected Lender’s interests in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender shall promptly
execute and deliver any and all documents reasonably requested by Agent to
surrender and transfer such interest, including, without limitation, an
assignment and assumption agreement in the form attached hereto as Exhibit C and
such Affected Lender’s original Note.  The purchase price for the Affected
Lender’s Commitment shall equal any and all

 

122

--------------------------------------------------------------------------------


 

amounts outstanding and owed by Borrower to the Affected Lender, including
principal and all accrued and unpaid interest or fees, plus any applicable
prepayment fees which would be owed to such Affected Lender if the Loans were to
be repaid in full on the date of such purchase of the Affected Lender’s
Commitment.

 

§18.9                    Co-Agents.

 

Agent may designate any Lender to be a “Co-Agent”, an “Arranger” or similar
title, but such designation shall not confer on such Lender the rights or duties
of Agent.  Any such “Co-Agent” or “Arranger” shall not have any additional
rights or obligations under the Loan Documents, except for those rights and
obligations, if any, as a Lender.

 

§18.10              Treatment of Certain Information; Confidentiality.

 

Each of Agent and Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or participant in, or, with Borrower’s consent, any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to Borrower and its obligations, (g)
with the consent of Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to Agent, any Lender, or any of their respective Affiliates on
a nonconfidential basis from a source other than Borrower.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any of their Subsidiaries relating to the Loan Parties or
any of their Subsidiaries or Joint Ventures or any of their respective
businesses, other than any such information that is available to Agent or any
Lender on a nonconfidential basis prior to disclosure by the Loan Parties or any
of their Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

§18.11              Withholding Tax.

 

(a)                                  If any Lender is a “foreign corporation,
partnership or trust” within the meaning of the Code and such Lender is entitled
to claim exemption from, or a reduction of,

 

123

--------------------------------------------------------------------------------


 

United States withholding tax under Sections 1441 or 1442 of the Code, such
Lender agrees with and in favor of Agent and Borrower, to deliver to Agent and
Borrower:

 

(i)                                     if such Lender claims an exemption from,
or a reduction of, withholding tax under a United States tax treaty, properly
completed IRS Form W-8BEN before the payment of any interest in the first
calendar year and before the payment of any interest in each third succeeding
calendar year during which interest may be paid under this Agreement;

 

(ii)                                 if such Lender claims that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, two
(2) properly completed and executed copies of IRS Form W-8ECI before the payment
of any interest is due in the first taxable year of such Lender and in each
succeeding taxable year of such Lender during which interest may be paid under
this Agreement;

 

(iii)                             such other form or forms as may be required
under the Code or other laws of the United States as a condition to exemption
from, or reduction of, United States withholding tax; and

 

(iv)                              in the case of any Lender claiming exemption
from United States withholding tax under Sections 871(b) or 881(c) of the Code,
with respect to payments of “Portfolio Interest,” a Form W-8BEN, or any
subsequent versions thereof or successors thereto, and if the Lender delivers a
Form W-8BEN, a certificate representing that such Lender is not a bank for
purposes of Section 881(c) of the Code, is not a ten percent (10%) shareholder
(within the meaning of Section 871(h)(3)(b) of the Code) of Borrower, and is not
a controlled foreign corporation related to Borrower (within the meaning of
Section 864(d)(4) of the Code).

 

Each such certificate and form shall be properly completed and duly executed by
such Lender claiming complete exemption from or a reduced rate of United States
withholding tax on payments by Borrower under the Loan Documents.  Each Lender
agrees to promptly notify Agent and Borrower of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

 

(b)                                 If any Lender claims exemption from, or
reduction of, withholding tax under a United States tax treaty by providing IRS
Form W-8BEN, and such Lender sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations of Borrower and the other
Loan Parties to such Lender, such Lender agrees to notify Agent and Borrower of
the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrower to such Lender.  To the extent of such percentage
amount, Agent will treat such Lender’s IRS Form W-8BEN as no longer valid.

 

(c)                                  If any Lender claiming exemption from
United States withholding tax by filing IRS Form W-8ECI with Agent sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of Borrower to such Lender, such Lender agrees to undertake sole
responsibility for complying with the withholding tax requirements imposed by
Sections 1441 and 1442 of the Code.

 

124

--------------------------------------------------------------------------------


 

(d)                                 If any Lender is entitled to a reduction in
the applicable withholding tax, Agent may withhold from any interest payment to
such Lender an amount equivalent to the applicable withholding tax after taking
into account such reduction.  If the forms or other documentation required by
§18.11(a) above are not delivered to Agent, then Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.

 

(e)                                  If the IRS or any other Governmental
Authority of the United States or other jurisdiction asserts a claim that Agent
or Borrower did not properly withhold tax from amounts paid to or for the
account of any Lender (because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify Agent or Borrower of
a change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason) such Lender shall
indemnify Agent and Borrower fully for all amounts paid, directly or indirectly,
by Agent or Borrower as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
or Borrower under this §18.11, together with all costs and expenses (including
reasonable attorneys’ fees and legal expenses).  The obligation of Lenders under
this subsection (e) shall survive the payment of all Obligations and the
resignation or replacement of Agent.

 

§19.                        NOTICES

 

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and, to
the extent permitted by §23, email addressed as follows:

 

If to Agent or any Lender, at the address set forth on the signature page for
Agent or such Lender, and in the case of each notice to Agent pursuant to §7.5,
with a copy to:

 

Agent’s Special Counsel:

 

Bryan Cave LLP

1201 West Peachtree Street, NW

14th Floor

Atlanta, Georgia  30309-3488

Facsimile: (404) 572-6999

Attention:  F. Donald Nelms, Jr.

 

and

 

125

--------------------------------------------------------------------------------


 

if to Borrower:

 

Forestar (USA) Real Estate Group Inc.

6300 Bee Cave Road

Building Two, Suite 500

Austin, Texas  78746

Facsimile: (512) 433-5203

Attention:    Chief Financial Officer

 

with a copy to:

 

Forestar (USA) Real Estate Group Inc.

6300 Bee Cave Road

Building Two, Suite 500

Austin, Texas  78746

Facsimile: (512) 433-5203

Attention:    General Counsel

 

and

 

if to any of the other Loan Parties, to it at:

 

c/o Forestar (USA) Real Estate Group Inc.

6300 Bee Cave Road

Building Two, Suite 500

Austin, Texas  78746

Facsimile: (512) 433-5203

Attention:    Chief Financial Officer

 

with a copy to:

 

c/o Forestar (USA) Real Estate Group Inc.

6300 Bee Cave Road

Building Two, Suite 500

Austin, Texas  78746

Facsimile: (512) 433-5203

Attention:    General Counsel

 

and to each other Lender which may hereafter become a party to this Agreement at
such address as may be designated by such Lender.  Each Notice shall be
effective upon being personally delivered or upon being sent by overnight
courier or upon being deposited in the United States Mail as aforesaid.  The
time period in which a response to such Notice must be given or any action taken
with respect thereto (if any), however, shall commence to run from the date of
receipt if personally delivered or sent by overnight courier, or if so deposited
in the United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice sent. 
By giving at least fifteen (15) days prior Notice thereof, Borrower, a Lender or

 

126

--------------------------------------------------------------------------------


 

Agent shall have the right from time to time and at any time during the term of
this Agreement to change their respective addresses and each shall have the
right to specify as its address any other address within the United States of
America.

 

§20.                        RELATIONSHIP

 

Neither Agent nor any Lender has any fiduciary relationship with or fiduciary
duty to any of the Loan Parties arising out of or in connection with the
Agreement or the other Loan Documents or the transactions contemplated hereunder
and thereunder, and the relationship between each Lender and Borrower is solely
that of a lender and borrower, and between each Lender and any Guarantor is
solely that of a lender and guarantor, and nothing contained herein or in any of
the other Loan Documents shall in any manner be construed as making the parties
hereto partners, joint venturers or any other relationship other than lender and
borrower, or lender and guarantor (as the case may be).  In addition, each of
the Loan Parties agrees that notwithstanding any other relationship that KeyBank
or any affiliate thereof may have with Borrower or any of the other Loan Parties
or their respective Subsidiaries and Affiliates, in any proceeding relating to
the Loan Parties, or any of them, under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution, liquidation or
similar proceeding, such Loan Party will not challenge Lenders’ right to receive
payment of the Obligations as a creditor of Borrower and the other Loan Parties
on the grounds of the equitable subordination principles contained in §510 of
the United States Bankruptcy Code (11 U.S.C. §101 et seq.), as from time to time
amended, or any similar provision under any applicable law.  The covenants
contained in this §20 are a material consideration and inducement to Lenders to
enter into the Agreement.

 

§21.                        GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

 

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW
YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW).  EACH OF THE LOAN PARTIES AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWER AND THE OTHER APPLICABLE LOAN PARTIES (IF ANY)
BY MAIL AT THE ADDRESS SPECIFIED IN §19.  EACH OF THE LOAN PARTIES HEREBY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

§22.                        HEADINGS

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

127

--------------------------------------------------------------------------------


 

§23.                        COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC
EXECUTION

 

(a)                                  Counterparts; Integration; Effectiveness. 
This Agreement and any amendment hereof may be executed in several counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute
one instrument.  In proving this Agreement it shall not be necessary to produce
or account for more than one such counterpart signed by the party against whom
enforcement is sought.  This Agreement and the other Loan Documents, any
separate letter agreements with respect to fees payable to Agent (including the
Agreement Regarding Fees) and any provisions of any commitment letter or similar
letter relating to the transactions contemplated by this Agreement that
expressly survive the Closing Date, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in §10, this Agreement shall become effective when
it shall have been executed by Agent and when Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(c)                                  Electronic Communication.  Notices and
other communications to Agent and Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article 4 if such Lender
has notified Agent that it is incapable of receiving notices under such Article
by electronic communication.  Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

128

--------------------------------------------------------------------------------


 

§24.                        ENTIRE AGREEMENT, ETC.

 

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby.  Neither this Agreement nor any term hereof
may be changed, waived, discharged or terminated, except as provided in §27.

 

§25.                        WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE BORROWER, THE
OTHER LOAN PARTIES, AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.  EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, EACH OF
BORROWER AND THE OTHER LOAN PARTIES HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  EACH OF BORROWER AND THE OTHER LOAN PARTIES (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25.  EACH OF BORROWER AND THE
OTHER LOAN PARTIES ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS
§25 WITH ITS LEGAL COUNSEL AND THAT EACH OF BORROWER AND THE OTHER LOAN PARTIES
AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

§26.                        DEALINGS WITH THE BORROWER

 

The Lenders and their affiliates may accept deposits from, extend credit to and
generally engage in any kind of banking, trust or other business with Borrower,
or any of its affiliates regardless of the capacity of the Lender hereunder.

 

§27.                        CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other Loan Document may be amended, and the performance
or observance by Borrower or any other Loan Party of any terms of this Agreement
or such other instrument or the continuance of any Default or Event of Default
may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent or
approval of the

 

129

--------------------------------------------------------------------------------


 

Required Lenders, and in such case such consent or approval shall be binding on
all Lenders.  Notwithstanding the foregoing provisions of this Section:

 

(a)                                  none of the following may occur without the
written consent of each affected Lender:

 

(i)                                   a decrease in the rate of interest on the
Notes;

 

(ii)                                an increase in the amount of the Commitment
of such Lender, except as provided in §2.9;

 

(iii)                             a forgiveness, reduction or waiver of the
principal of any unpaid Loan or any interest thereon or fee payable under the
Loan Documents (other than in connection with the imposition or rescission of
the Default Rate);

 

(iv)                              a decrease in the amount of any fee payable to
a Lender hereunder;

 

(v)                                 an extension of a Maturity Date except as
provided in §3.1(b) with respect to the Revolving Credit Maturity Date;

 

(vi)                              the release of Borrower, any Guarantor or any
of the Collateral except as otherwise provided herein;

 

(vii)                           a change to this §27;

 

(viii)                      any postponement of any date fixed for any payment
of principal of or interest on, or fees in respect of, the Loans except as
provided in §3.1(b) with respect to the Revolving Credit Maturity Date;

 

(ix)                              any change in the manner of distribution of
any payments to Lenders or Agent;

 

(x)                                 an amendment of the definition of Required
Lenders or of any requirement for consent by all of Lenders; or

 

(xi)                              an amendment of any provision of this
Agreement or the Loan Documents which requires the approval of all of Lenders or
the Required Lenders to require a lesser number of Lenders to approve such
action.

 

(b)                                 Other Consents.  No amendment, modification,
termination or waiver of any provision of the Loan Documents, or consent to any
departure by any Loan Party therefrom, shall:

 

(i)                                     increase the Revolving Commitment of any
Revolving Lender over the amount thereof then in effect without the consent of
such Lender; provided, no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall constitute an increase in
any Revolving Commitment of any Lender;

 

130

--------------------------------------------------------------------------------


 

(ii)                                increase the aggregate Revolving Commitments
or the aggregate Term Loan Commitments over the amount thereof then in effect
without the consent of the Requisite Class Lenders (other than pursuant to and
in accordance with §2.9);

 

(iii)                             amend, modify, terminate or waive any
provision hereof relating to the Swing Line Commitment or the Swing Line Loans
without the consent of Swing Line Lender;

 

(iv)                              amend the definition of Requisite Class
Lenders or Applicable Approval Percentage without the consent of Requisite Class
Lenders of each Class; provided, subject to §27(b)(viii), additional extensions
of credit pursuant hereto may be included in the determination of such Requisite
Class Lenders on substantially the same basis as the Term Commitments, the Term
Loans, the Revolving Commitments and the Revolving Loans are included on the
Closing Date;

 

(v)                                 alter the required application of any
repayments or prepayments as between Classes pursuant to §3.4 or §12.5 of this
Agreement or pursuant to any other Loan Document without the unanimous consent
of all Lenders of each Class which is being allocated a lesser repayment or
prepayment as a result thereof; provided, Requisite Class Lenders may waive, in
whole or in part, any prepayment so long as the application, as between Classes,
of any portion of such prepayment which is still required to be made is not
altered;

 

(vi)                              amend, modify, terminate or waive any
obligation of Revolving Lenders relating to the purchase of participations in
Letters of Credit as provided in §2.10(d) without the written consent of Agent;

 

(vii)                         waive any condition precedent to the initial Loans
on the Closing Date, for which it is expressly provided in such Section that
satisfaction of such condition is to be acceptable to or approved by Agent,
without the consent of Agent, and in any such event it shall not be necessary to
obtain the consent of any other Lender to such waiver; or

 

(viii)                      amend, modify, terminate or waive the amount or
timing of payment of any fee payable to Agent for its own account, any provision
of §14 as the same applies to Agent, or any other provision hereof as the same
applies to the rights or obligations of Agent, in each case without the consent
of Agent;

 

(ix)                              any modification to require a Revolving Lender
to fund a pro rata share of a request for a Revolving Loan made by Borrower
other than based on its applicable Required Commitment Percentage, or to require
a Term Lender to fund a pro rata share of a request for a Term Loan made by
Borrower other than based on its applicable Term Commitment Percentage, without
the unanimous consent of all Lenders of the Class affected by such modification
Lenders; or

 

(x)                                   any amendment which would
disproportionately affect the obligation of Borrower or any Loan Party to make
payment of the Revolving Loans or the Term Loans shall not be effective without
the unanimous approval of all Lenders of the Class affected by such
modification.

 

131

--------------------------------------------------------------------------------


 

No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.  No notice to or demand upon
Borrower or the other Loan Parties shall entitle Borrower or any other Loan
Party to other or further notice or demand in similar or other circumstances. In
the event any Lender fails to expressly grant or deny any consent, amendment or
waiver sought under this Agreement within ten (10) days of a written request
therefor submitted by Agent or Agent’s Special Counsel, such Lender shall be
deemed to have granted to Agent an irrevocable proxy with respect to such
specific matter. The right of any Lender to consent under subsections (a) and
(b) of this §27 shall not apply to a Defaulting Lender, except for purposes of
subsections (a)(v) and (b)(i) of this §27.

 

§28.                        SEVERABILITY

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29.                        NO UNWRITTEN AGREEMENTS

 

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

§30.                        ACKNOWLEDGMENT OF INDEMNITY OBLIGATIONS

 

BORROWER HEREBY ACKNOWLEDGES THAT THIS AGREEMENT CONTAINS INDEMNITY OBLIGATIONS
OF THE BORROWER.

 

§31.                        REPLACEMENT OF NOTES

 

Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to such Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, such Borrower will execute and deliver, in
lieu thereof, a replacement Note, identical in form and substance to the
applicable Note and dated as of the date of the applicable Note and upon such
execution and delivery all references in the Loan Documents to such Note shall
be deemed to refer to such replacement Note.

 

§32.                        TIME IS OF THE ESSENCE

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of Borrower under this Agreement and the other Loan Documents.

 

132

--------------------------------------------------------------------------------


 

§33.                        RIGHTS OF THIRD PARTIES

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of Loan Parties, Lenders and Agent, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. 
All conditions to the performance of the obligations of Agent and Lenders under
this Agreement, including the obligation to make Loans, are imposed solely and
exclusively for the benefit of Agent and Lenders and no other Person shall have
standing to require satisfaction of such conditions in accordance with their
terms or be entitled to assume that Agent and Lenders will refuse to make Loans
in the absence of strict compliance with any or all thereof and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by
Agent and Lenders at any time if in their sole discretion they deem it desirable
to do so.  In particular, Agent and Lenders make no representations and assume
no obligations as to third parties concerning the quality of the construction by
Borrower of any development or the absence therefrom of defects.

 

§34.                        GUARANTY

 

§34.1                    The Guaranty.

 

(a)                                  Each of Guarantors hereby jointly and
severally guarantees to Agent for the benefit of the Lenders and each of the
holders of the Obligations, as hereinafter provided, as primary obligor and not
as surety, the prompt payment of the Obligations (the “Guaranteed Obligations”)
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.  Guarantors hereby further agree that if any
of the Guaranteed Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

 

(b)                                 Notwithstanding any provision to the
contrary contained herein, in any other of the Loan Documents or other documents
relating to the Obligations, the obligations of each Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the United States Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States from time to time in effect and
affecting the rights of creditors generally (collectively, “Debtor Relief Laws”)
or any comparable provisions of any applicable state law.

 

133

--------------------------------------------------------------------------------


 

§34.2                    Obligations Unconditional.

 

The obligations of Guarantors under §34.1 are joint and several, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, compromise, release, impairment or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this §34.2
that the obligations of Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that such Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against Borrower or any other Guarantor for amounts paid under this §34 until
such time as the Obligations have been irrevocably paid in full and the
commitments relating thereto have expired or been terminated.  Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder, which shall remain
absolute and unconditional as described above:

 

(a)                                  at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents, or other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to therein
shall be done or omitted;

 

(c)                                  the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Obligations shall be modified,
supplemented or amended in any respect, or any right under any of the Loan
Documents or other documents relating to the Guaranteed Obligations, or any
other agreement or instrument referred to therein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, Agent
or any of the holders of the Guaranteed Obligations as security for any of the
Guaranteed Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Guaranteed Obligations shall be
determined to be void or voidable (including, without limitation, for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of Loans that may constitute obligations
guaranteed hereby, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that Agent or any holder of the Guaranteed
Obligations exhaust

 

134

--------------------------------------------------------------------------------


 

any right, power or remedy or proceed against any Person under any of the Loan
Documents or any other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

 

§34.3                    Reinstatement.

 

Neither Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of Borrower or any other Guarantor, by reason of Borrower’s or any
other Guarantor’s bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Guaranteed Obligations.  The
obligations of Guarantors under this §34 shall be automatically reinstated if
and to the extent that for any reason any payment by or on behalf of any Person
in respect of the Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings pursuant to any Debtor Relief Law or otherwise, and each Guarantor
agrees that it will indemnify Agent and each holder of Guaranteed Obligations on
demand for all reasonable out-of-pocket costs and expenses (including all
reasonable fees, expenses and disbursements of any law firm or other outside
counsel incurred by the Agent) incurred by Agent or such holder of Guaranteed
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.

 

§34.4                    Certain Waivers.

 

Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against Borrower or any other
Guarantor hereunder or against any collateral securing the Guaranteed
Obligations or otherwise, (b) it will not assert any right to require the action
first be taken against Borrower or any other Person (including any co-guarantor)
or pursuit of any other remedy or enforcement any other right, and (c) nothing
contained herein shall prevent or limit action being taken against Borrower or
any other Guarantor hereunder, under the other Loan Documents or the other
documents and agreements relating to the Guaranteed Obligations or from
foreclosing on any security or collateral interests relating hereto or thereto,
or from exercising any other rights or remedies available in respect thereof, if
none of Borrower nor Guarantors shall timely perform their obligations, and the
exercise of any such rights and completion of any such foreclosure proceedings
shall not constitute a discharge of Guarantors’ obligations hereunder unless as
a result thereof, the Guaranteed Obligations shall have been paid in full and
the commitments relating thereto shall have expired or been terminated, it being
the purpose and intent that Guarantors’ obligations hereunder be absolute,
irrevocable, independent and unconditional under all circumstances.

 

§34.5                    Remedies.

 

Guarantors agree that, to the fullest extent permitted by Law, as between
Guarantors, on the one hand, and Agent and the holders of the Guaranteed
Obligations, on the other hand, the

 

135

--------------------------------------------------------------------------------


 

Guaranteed Obligations may be declared to be forthwith due and payable as
provided in §12.1 (and shall be deemed to have become automatically due and
payable in the circumstances provided in §12.1) for purposes of §34.1,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by Guarantors for purposes of §34.1.  Guarantors acknowledge and agree that if
the Guaranteed Obligations are secured pursuant to the terms of the Security
Documents, the holders of the Guaranteed Obligations may exercise their remedies
thereunder in accordance with the terms thereof.

 

§34.6                    Rights of Contribution.

 

Guarantors hereby agree as among themselves that, in connection with payments
made hereunder, each Guarantor shall have a right of contribution from each
other Guarantor in accordance with applicable law.  Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated, and none of Guarantors shall exercise any such contribution rights
until the Guaranteed Obligations have been irrevocably paid in full and the
commitments relating thereto shall have expired or been terminated.

 

§34.7                    Guaranty of Payment; Continuing Guaranty.

 

The guarantee in this §34 is a guaranty of payment and not of collection, and is
a continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

§34.8                    Special Provisions Applicable to Guarantors.

 

(a)                                  Guarantors hereby agree, among themselves,
that if any Guarantor shall become an Excess Funding Guarantor (as defined
below) by reason of the payment by such Guarantor of any Obligations, each other
Guarantor shall, on demand of such Excess Funding Guarantor (but subject to the
next sentence), pay to such Excess Funding Guarantor an amount equal to such
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Obligations.  The payment obligation of a Guarantor to any Excess Funding
Guarantor under this §34.8(a) shall be subordinate and subject in right of
payment to the prior payment in full of the obligations of such Guarantor under
the other provisions of this Guaranty, and such Excess Funding Guarantor shall
not exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all such obligations.  For purposes of this §34.8(a),
(i) “Excess Funding Guarantor” shall mean, in respect of any Obligations, a
Guarantor that has paid an amount in excess of the amount of proceeds of Loans
advanced to it by Borrower that have not been repaid as of the date of
determination, plus its Pro Rata Share of the remaining portion of such
Obligations, (ii) “Excess Payment” shall mean, in respect of any Obligations,
the amount paid by an Excess Funding Guarantor in excess of the amount of
proceeds of Loans advanced to it by Borrower that have not been repaid as of the
date of determination, plus its Pro Rata Share of the remaining portion of such
Obligations and (iii)

 

136

--------------------------------------------------------------------------------


 

“Pro Rata Share” shall mean, for any Guarantor, the ratio (expressed as a
percentage) of (x) the amount by which the aggregate present fair saleable value
of all properties of such Guarantor (excluding any shares of stock of any other
Guarantor) exceeds the amount of all the debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Guarantor hereunder and any obligations of any
other Guarantor that have been guaranteed by such Guarantor) to (y) the amount
by which the aggregate fair saleable value of all properties of Borrower and all
of Guarantors exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of Borrower and Guarantors hereunder) of Borrower and all of
Guarantors, all as of the Closing Date.

 

(b)                                 Pursuant to §7.21 of this Agreement, each
new wholly owned, direct or indirect Subsidiary of Borrower (other than an
Excluded Subsidiary), and each Excluded Subsidiary that is wholly-owned,
directly or indirectly, and that ceases to qualify as an Excluded Subsidiary, is
required to enter into this Agreement by executing and delivering to Agent a
Joinder Agreement (Guarantor).  Upon the execution and delivery of a Joinder
Agreement (Guarantor) by such Subsidiary, such Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein.  The execution and delivery of any Joinder Agreement
(Guarantor) adding an additional Guarantor as a party to this Agreement shall
not require the consent of any other party hereto.  The rights and obligations
of each party hereunder shall remain in full force and effect notwithstanding
the addition of any new Guarantor hereunder.

 

§35.                        EFFECTIVENESS OF AMENDMENT AND RESTATEMENT; NO
NOVATION

 

The amendment and restatement of the Original Credit Agreement pursuant to this
Agreement shall be effective upon the date hereof.  All obligations and rights
of the Loan Parties, Agent and Lenders relating to the period commencing on the
date hereof shall be governed by the terms and provisions of this Agreement; the
obligations and rights of the Loan Parties, Agent and Lenders relating to the
period prior to the date hereof shall continue to be governed by the Original
Credit Agreement without giving effect to the amendment and restatement provided
for herein.  The “Obligations” under the Original Credit Agreement are in all
respects continuing with only the terms thereof being modified as provided in
this Agreement and, except as expressly provided herein, the Liens as granted
under the Security Documents securing payment of such “Obligations” are in all
respects continuing and in full force and effect and secure the payment of the
Obligations defined herein and are fully ratified and affirmed.  Except as
expressly provided hereinbelow, this Agreement shall not constitute a novation
or termination of the Loan Parties’ obligations under the Original Credit
Agreement (including, without limitation, the obligations of the Guarantors
under §34 of the Original Credit Agreement) or any document, note or agreement
executed or delivered in connection therewith, but shall constitute an amendment
and restatement of the obligations and covenants of the Loan Parties under such
documents, notes and agreements, and the Loan Parties hereby reaffirm all such
obligations and covenants, as amended and restated hereby.  Notwithstanding the
foregoing, all obligations of Firstland Investment Corporation and LIC Ventures
(collectively, the “Release Parties”) under the “Loan Documents” (as defined in
the Original Credit Agreement) are hereby released and all Liens granted by the
Release Parties under or in connection with such “Loan Documents” are terminated
and released without any further action by any party.  It is expressly
acknowledged

 

137

--------------------------------------------------------------------------------


 

and agreed that the foregoing release and termination shall apply only with
respect to the Release Parties and not with respect to any other “Loan Party”
under the Original Credit Agreement.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

138

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
of the date first set forth above.

 

 

 

BORROWER:

 

 

 

FORESTAR (USA) REAL ESTATE GROUP INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Christopher L. Nines

 

 

Name:

Christopher L. Nines

 

 

Title:

Chief Financial Officer

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGES]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution of Revolving and Term Credit Agreement Continued]

 

 

 

 

GUARANTORS:

 

 

 

 

 

FORESTAR GROUP INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher L. Nines

 

 

 

Name: Christopher L. Nines

 

 

 

Title:   Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

FORESTAR MINERALS LP, a Delaware limited partnership

 

 

 

 

 

 

 

By:

Forestar Minerals GP, LLC, general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher L. Nines

 

 

 

 

Name: Christopher L. Nines

 

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

FORESTAR  OIL & GAS LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher L. Nines

 

 

 

Name: Christopher L. Nines

 

 

 

Title:   Chief Financial Officer

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGES]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution of Revolving and Term Credit Agreement Continued]

 

 

FORESTAR REALTY INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher L. Nines

 

 

Name:

Christopher L. Nines

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

FORESTAR HOTEL HOLDING COMPANY INC.,

 

a Nevada corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher L. Nines

 

 

Name:

Christopher L. Nines

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

CAPITOL OF TEXAS INSURANCE GROUP INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Christopher L. Nines

 

 

Name:

Christopher L. Nines

 

 

Title:

Chief Financial Officer

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution of Revolving and Term Credit Agreement Continued]

 

 

FORESTAR CAPITAL INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher L. Nines

 

 

Name:

Christopher L. Nines

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

FORESTAR MINERALS GP LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher L. Nines

 

 

Name:

Christopher L. Nines

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

FORESTAR MINERALS HOLDINGS LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Michael Quinley

 

 

Name:

Michael Quinley

 

 

Title:

President

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution of Revolving and Term Credit Agreement Continued]

 

 

HARBOR LAKES GOLF CLUB LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Grimm

 

 

Name:

David M. Grimm

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

HARBOR LAKES CLUB MANAGEMENT LLC, A Texas limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher L. Nines

 

 

Name:

Christopher L. Nines

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

JOHNSTOWN FARMS, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Christopher L. Nines

 

 

Name:

Christopher L. Nines

 

 

Title:

Chief Financial Officer

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution of Revolving and Term Credit Agreement Continued]

 

 

 

 

SAN JACINTO I LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Christopher L. Nines

 

 

 

Name:

Christopher L. Nines

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

SUSTAINABLE WATER RESOURCES LLC, a Texas limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Christopher L. Nines

 

 

 

Name:

Christopher L. Nines

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

SWR HOLDINGS LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Christopher L. Nines

 

 

 

Name:

Christopher L. Nines

 

 

 

Title:

Chief Financial Officer

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution of Revolving and Term Credit Agreement Continued]

 

 

 

STONEY CREEK PROPERTIES LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Christopher L. Nines

 

 

 

Name:

Christopher L. Nines

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

FORCO REAL ESTATE INC., a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Christopher L. Nines

 

 

 

Name:

Christopher L. Nines

 

 

 

Title:

Chief Financial Officer

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution of Revolving and Term Credit Agreement Continued]

 

 

 

 

AGENT and LENDERS:

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender, as Swing Line Lender and as Agent

 

 

 

 

 

 

 

 

By:

/s/ Nathan Wever

 

 

 

Name:

Nathan Wever

 

 

 

Title:

Vice President

 

 

KeyBank National Association

1200 Abernathy Road, NE

Suite 1550

Atlanta, Georgia 30328

Attn:  Daniel Silbert

Facsimile:  (770) 510-2195

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution Continued]

 

 

 

 

AgFIRST FARM CREDIT BANK, as a lender

 

 

 

 

 

 

 

 

By:

/s/ Matthew H. Jeffords

 

 

 

 

 

Name:

Matthew H. Jeffords

 

 

 

 

 

Title:

Asst. Vice President

Address:

 

 

 

 

 

1401 Hampton Street

 

 

Columbia, SC 29201

 

 

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution Continued]

 

 

 

 

NORTHWEST FARM CREDIT SERVICES, PCA, as a lender

 

 

 

 

 

 

 

 

By:

/s/ Casey Kinzer

 

 

 

 

 

 

Name:

Casey Kinzer

 

 

 

 

 

 

Title:

Account Manager / VP

Address:

 

 

 

 

 

1700 South Assembly Street

 

 

Spokane, WA 99224

 

 

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution Continued]

 

 

 

AMEGY BANK NATIONAL ASSOCIATION, as a lender

 

 

 

 

 

By:

/s/ Kelly Nash

 

 

 

 

Name:

Kelly Nash

 

 

 

 

Title:

Assistant Vice President

Address:

 

 

 

4400 Post Oak Parkway

 

Houston, TX 77027

 

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution Continued]

 

 

 

CAPITAL ONE N.A., as a lender

 

 

 

 

 

By:

/s/ Michael B. Perrine

 

 

 

 

Name:

Michael B. Perrine

 

 

 

 

Title:

Commercial Banking President-Austin

Address:

 

 

 

901 South Mopac

 

Building 1, Suite 500

 

Austin, TX 78746

 

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution Continued]

 

 

 

METROPOLITAN LIFE INSURANCE COMPANY, as a lender

 

 

 

 

 

By:

/s/ C. Ray Smith

 

 

 

 

Name:

C. Ray Smith

 

 

 

 

Title:

Director

Address:

 

 

 

6750 Poplar Avenue

 

Suite 109

 

Germantown, TN 38138

 

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution Continued]

 

 

 

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as a lender

 

 

 

 

 

 

 

 

By:

/s/ Mike McConnell

 

 

 

 

 

 

Name:

Mike McConnell

 

 

 

 

 

 

Title:

Senior Vice President

Address:

 

 

 

 

 

114 West 7th Street

 

 

Suite 300

 

 

Austin, TX 78701

 

 

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution Continued]

 

 

 

 

GOLDMAN SACHS BANK USA, as a lender

 

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

 

 

 

 

Name:

Mark Walton

 

 

 

 

 

 

Title:

Authorized Signatory

Address:

 

 

 

 

 

200 West Street

 

 

New York, NY 10282

 

 

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution Continued]

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a lender

 

 

 

 

 

By:

/s/ Joe Carroll

 

 

 

 

Name:

Joe Carroll

 

 

 

 

Title:

Senior Vice President

Address:

 

 

 

TX2-F069

 

1111 Fannin Street

 

Houston, TX 77002-6925

 

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution Continued]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a lender

 

 

 

 

 

By:

/s/ Chris M. Garza

 

 

 

 

Name:

Chris M. Garza

 

 

 

 

Title:

Vice President

Address:

 

 

 

1000 Louisiana St., 4th Floor

 

Houston, TX 77002

 

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution Continued]

 

 

 

SYNOVUS BANK, as a lender

 

 

 

 

 

By:

/s/ David W. Bowman

 

 

 

 

Name:

David W. Bowman

 

 

 

 

Title:

SRM

Address:

 

 

 

800 Shades Creek Pkwy.

 

Birmingham, AL 35209

 

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

 

Forestar 2nd A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

[Execution Continued]

 

 

 

UNITED FCS, PCA, d/b/a FCS COMMERCIAL

 

FINANCE GROUP, as a lender

 

 

 

 

 

By:

/s/ Lisa Caswell

 

 

 

 

Name:

Lisa Caswell

 

 

 

 

Title:

Vice President

Address:

 

 

 

600 Highway 169 South

 

Suite 850

 

Minneapolis, MN 55426

 

 

 

[END OF SIGNATURES]

 

 

Signature Page to Second Amended and Restated

Revolving and Term Credit Agreement

 

--------------------------------------------------------------------------------